EU-Cuba relations
The next item is the oral questions (B5-0271/2003), to the Council, and (B5-0272/2003), to the Commission, by Mr Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Foreign and Security Policy, on EU-Cuba relations.
Mr President, ladies and gentlemen, Mr President-in-Office of the Council, Commissioner, I believe this discussion to be both important and delicate, in that we are considering violations of human rights, a country's very poor social and economic conditions, and how we should plan a strategy aimed at helping to improve matters.
I would also like to put on record my immense regret that the Cuban authorities have not been prepared to cooperate, and that Oswaldo Payá Sardiñas, the winner of the Sakharov Prize, has, alas, not been allowed to leave Cuba and take part in this debate, which I would like to take as an opportunity to express to him and to his friends our solidarity with them, so that it may be made clear that the democratic opposition in Cuba enjoys our support and solidarity. For this reason, I would like the Council and the Commission to tell us how we are now to proceed in order to prevent human rights from being violated, how we may support the seventy human rights activists who have been in jail since 18 March 2003, and what means exist for setting at liberty political dissidents in general.
Cuba is one of the last Communist regimes and its economic system is also the wrong one. Both these factors, taken together, explain the catastrophic situation in which the country finds itself. We can now discuss whether or not a boycott, such as that imposed on Cuba by the United States, is the right strategic approach to adopt, but this boycott is not the cause of the problems. I think this has to be made very clear. The fact is that, in the days when there were still Communist regimes in Europe, the massive aid to the former German Democratic Republic, including such things as loans to the tune of billions, which gave the GDR every opportunity for trade as a de facto Member State of the European Union, did not bring about the development of a democratic system in the GDR that was capable of meeting the economic and social needs of its people in a proper and civilised manner.
I believe that it is in this context, and with clarity, that we have to see our dealings with Cuba, and that we should therefore consider whether this is in any way the right approach in view of Cuba's accession to the Cotonou Agreement. If this were conditional on Cuba opening itself up, on greater freedom to travel, on the free movement of persons - including members of the opposition - then, in Cuba too, a start could be made on a proper process of transition. For that to happen, though, we need to see progress in certain areas. I would therefore be very interested to learn, both from the Council and the Commission, how a transformation strategy of this sort might be set in motion, whereby one of the last Communist dictatorships might be brought down, something that would be desirable from the point of view of the people who are its victims in this wretched country. I therefore look forward with eager anticipation to what the Commissioner and the President-in-Office of the Council have to tell us on this subject.
. (IT) Mr President, I would like to thank Mr Brok for his speech.
The Council Presidency has, on a number of occasions in past months, issued public statements and made vigorous representations to the Cuban Government since the deterioration - we can make no bones about this - in March 2003 of the already precarious situation as regards the exercising of individual freedoms and rights in Havana. Recently, on 21 July 2003, the European Council confirmed that the objectives of the European Union's policy on Cuba remain respect for human rights and fundamental freedoms, the promotion of a process of transition to a pluralist democracy, and sustainable economic recovery to improve the quality of life of the Cuban people. The Presidency notes that, since the last evaluations, not only has the Cuban Government not taken any positive measures to satisfy the objectives of this European measure but the human rights situation has also deteriorated further.
The European Union expects the Cuban authorities to reintroduce the de facto moratorium on the death penalty; we call once again upon the Cuban authorities to release all political prisoners immediately and we call for the prisoners not to be subjected to suffering or inhumane treatment in the meantime.
In recent months, the media - the Cuban media themselves - have reported that Internet access is being increasingly limited, that satellite television stations and also foreign newspapers and radio broadcasting equipment have been seized. Freedom of movement is extremely restricted, both within the country and at international level.
The Presidency regrets the lack of - even - intention to proceed towards restoration of economic and civil freedoms. All this certainly makes the daily lives of the Cuban citizens difficult. Once again, we strongly urge and encourage the Cuban Government to give an indication of economic reopening and of the existence of a private economic sector in Cuba.
In the light of what I have just said, the Presidency calls, once again, for a change of attitude. The common position already issued in recent months still stands: there must be a constructive, ongoing endeavour to lay the foundations of the Union's policy on Cuba. In order to promote more effective implementation of the objectives of this European common position, the Council believes that we need to pursue political dialogue, intense, critical dialogue, indeed, to contribute to the achievement of tangible results, first and foremost in the field of politics and, therefore, where political freedoms, the economy and civil rights are concerned too.
The Council would therefore be willing - and I use the conditional tense here - to support an increase in European Union development cooperation where Cuba is concerned, in the areas which could further the transition, the path to pluralist democracy and respect for human rights, and in the areas which could improve the quality of life of the Cuban people and therefore contribute to sustainable economic growth too.
In the opinion of the Presidency, these funds should be granted only where there is a guarantee of a genuine, immediate benefit for the Cuban people or a major contribution to a process of opening up Cuba to a series of economic reforms. Clearly, therefore - and I will conclude by answering some of the questions posed by Mr Brok - the measures adopted by Cuba, which Europe deems to be a violation of fundamental civil and political rights, have influenced the Union's relations with the country.
As the European Commission has already said, it has decided to postpone its evaluation, which is necessary to any analysis of Cuba's request to sign the Cotonou Agreement. Moreover, the withdrawal of Cuba's request for the second time on 17 May 2003 came as no surprise, although the Council is not required to comment on that decision. I will merely say that we were not surprised.
The measures made public through the initiative of 5 June last and the Council's conclusions of June and July 2003 seek to make clear the European Union's support for the Cuban non-violent, democratic opposition and to show the Cuban authorities that trade cannot proceed normally in the absence of tangible gestures from that government. Our concern relates to political freedoms, as I said, and also to the refusal - despite limited, hesitant openings - to allow greater private initiative in the economic sector.
The Union's Heads of Mission will continue to monitor the situation of political prisoners and conditions in which they are being held in Havana. Political dialogue with Cuba, resumed in 2001, should certainly be pursued, but under the conditions and constraints which I have mentioned. Of course, political dialogue also covers the human rights situation.
We regretted the refusal to take part in political dialogue expressed by the Cuban authorities in public statements made even just recently and the public decision to reject funding from European countries and from the Commission. Over these six months, the Presidency, consulting Parliament for its opinions, will concentrate on finding ways of increasing the tangible effectiveness of political dialogue, ensuring that it is frank, constructive and, of course - when necessary - critical too.
. Mr President, developments in Cuba have taken a very negative turn with the large-scale arrest of dissidents in March 2003 and the execution of three people convicted of hijacking a ferry at the beginning of April 2003.
I will try to deal as directly as possible with the seven questions raised by Mr Brok.
The Commission is monitoring the growth of internal opposition. I met a group of the most well-known Cuban dissidents during my visit to Havana in March 2003. The recent EU decision to invite dissidents to national day festivities, as the Commission did on 9 May 2003, recognises the role of the internal opposition. I must also add that regular meetings with opposition groups in Cuba have taken place at the initiative of Member States in Havana.
The Member States and the Commission have established a Human Rights Working Group in Havana to follow human rights issues in Cuba, including the matter of political prisoners. The Commission is regularly informed of detention conditions through this working group and through bilateral contacts with family members of those imprisoned, as well as with local human rights groups. The European Union has repeatedly called for an immediate release of all political prisoners and has appealed to the Cuban authorities that, in the meantime, the prisoners do not suffer unduly and are not exposed to inhumane treatment.
Repression in Cuba has received a prompt, firm and sustained reaction from the Union. Last July it re-evaluated the common position on Cuba, six months ahead of schedule. This re-evaluation reaffirmed that constructive engagement remains the basis of EU policy towards Cuba. The EU intends to continue its dialogue with Havana to promote political, economic and civil rights reforms and is willing to provide aid whenever possible via non-governmental organisations in order to promote democratisation and improve living standards for ordinary Cubans. I believe that the common position is the best policy instrument we now have for Cuba. It is a coherent policy document and should, therefore, be maintained in its present form. Based on it, political dialogue with the government and the opposition needs to be strengthened, as well as the promotion of human rights, pluralist democracy and an open economic system.
The Commission regrets the decision of the Cuban Government to withdraw its application for accession to the Cotonou Agreement. Cuba is the only Caribbean, and practically the only developing, country in the world with which the Commission has not been able to sign a cooperation agreement. Membership of the Cotonou Agreement would have provided the right framework to develop a structured dialogue with the Cuban authorities and to improve the delivery of aid to that country.
The Commission is positive about the operation of our new delegation in Havana. Our presence in Cuba is more important today than ever. The main tasks of the delegation are not only to assist with the implementation of aid programmes and projects, but also to promote a political dialogue with the Cuban authorities and civil society, to monitor human rights issues and to protect the interests of the Member States in terms of trade and investments.
As a result of the events that have taken place recently, the Commission Delegation in Havana will have to focus its attention in the future more on monitoring the human rights situation in Cuba, on trying to promote a political dialogue and on looking after the trade interests of the EU Member States. This is a heavy and difficult agenda to pursue, but it is essential if we wish to promote political and economic changes in Cuba.
The latest evaluation of the common position encourages the strengthening of EU development cooperation in Cuba in areas that promote the transition to pluralist democracy and respect for human rights, that improve the living standards of the population of Cuba and promote sustainable economic growth. The common position states that funding should only be channelled through governmental institutions if it directly benefits the population or if it promotes a meaningful contribution towards economic reform and a more open economy in Cuba. Commission projects have been undertaken in this context.
According to a recent statement from Havana, it seems that in future the Cuban Government will only accept aid from the Commission and the EU Member States that is channelled through UN agencies, NGOs, foundations, solidarity movements, autonomous regions and local governments. Furthermore, the Cuban Government will apparently refuse to negotiate directly with the Member States and the Commission on development cooperation themes, programmes and projects and will only agree to deal with NGOs on such issues. However, as the Commission has worked mainly with NGOs and independent technical assistance teams in the past anyway - and with good results - there is no reason to believe that the same cannot continue in the future. The only thing we need to ensure is that the visibility of Community operations is maintained and also that monitoring of such operations by EU bodies can continue.
Finally, I was informed that the European Initiative for Democracy and Human Rights is not currently funding projects in Cuba.
Mr President, I agree with Commissioner Nielson that since the Cuban regime unleashed its repression in March, with the detention of independent journalists and human rights activists, our relations have only deteriorated. The sentences followed trials which did not respect, according to all the analyses, Mr President, the necessary minimum legal safeguards, proving the most pessimistic predictions to be right. What is more, the prison conditions of those sentenced, according to all the news, Mr Nielson, clearly violate human rights.
I believe that, at this time, the essential thing, the priority, must be to deploy all the resources available to us to protect those sentenced and their families. I would ask Commissioner Nielson to tell us what he is doing in relation to the Commission's delegation, recently opened up in Havana.
The Cuban authorities must have no doubt that liberation is an essential requirement if they hope to move in the direction of normalising our relations. Furthermore, they must explicitly protect other dissidents who are not under arrest, such as the current holder of the Sakharov Prize, Mr Oswaldo Payá. The authorities' refusal to allow him to be with us today - announced by the chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy - seems to me to be very worrying, and I would ask the Presidency of the European Parliament to support the Committee on Foreign Affairs in relation to its intentions.
In view of this situation - as Minister Frattini has said - it is clear that it is not possible to change the common position set in 1996 and we must - and I address this directly to the President?in-Office of the Council - prevent any gesture which could be interpreted as an internal difference within the European Union. On the contrary, we must preserve the current unified approach and I am glad that the Italian Presidency is making efforts in this direction.
We must also reject the Cuban authorities' attempts to divide us and therefore measures such as the demonstration of 14 June or the closure of the Spanish Cultural Centre are not so much acts of aggression against a Member State as against the whole of the European Union. Mr President, our only purpose must be to improve the living conditions and areas of freedom of the Cuban citizens.
Mr President, it should be made clear that the European Union's position on the current Cuban situation is based on the view that the Cuban people are today subject to a double embargo: an external economic embargo that has lasted more than 40 years and which has indiscriminately harmed all the Cuban people, and a political embargo by a regime against its people, by a regime which denies its people their essential rights of expression and association and the right to democratic and open political participation.
The European position should clearly be to reject this double embargo, these two embargoes, which feed off each other, and which promote the most intransigent positions with regard to the future of the Cuban people.
In this situation of totally closed positions, uncertainties are appearing with regard to how Cuban politics will evolve. The only certainty is that the person with practically all the decision-making power is 77 years old and, therefore, things in that country are going to change.
In recent years there has been a significant emergence of demands for democratic change inside and outside Cuba and, in this regard, the wave of brutal and entirely unacceptable oppression which was unleashed a few months ago contains a political lesson: the need to try, if not to break, at least to slow down this entirely ineluctable process.
Within this context, we should not have any illusions with regard to the possibilities of modifying current political decisions on the basis of pressure. If 40 years of embargo have not helped to do this, I believe we should abandon any tactical approach of this sort.
From a qualitative point of view, we must take a different position: in view of the prospect of inevitable change, to help the Cuban people, to alleviate their sufferings and their needs and to hold constructive dialogue in order to prevent the change from taking the form of civil confrontation or violent confrontation but, on the contrary, to take the form of peaceful transition based on dialogue, agreement and the national independence of Cuba.
I believe this must be the principle underpinning the European Union's position in relation to the current crisis of change in Cuba. On this basis, moreover, we must be intransigent and vigorous in our demands for human rights for the Cuban people and the demand that those dozens of opposition members, intellectuals and journalists who are in prison should be released, that all people imprisoned as a result of their political persuasions or opinions should be liberated. This must be the essential factor in the European Union's pursuit of a constructive policy of dialogue and solidarity with the Cuban people.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, since the assessment we made in December of last year, the situation in Cuba has only worsened. All the proposals for cooperation, for promoting openness, democratic transition and economic support have come up against a brick wall of intolerance, rejection and, what is worse, a response which, as has been said, affects dozens of members of the Cuban opposition, independent journalists and human rights activists.
This situation requires a categorical response and, as has been requested here, a unanimous and very clear response on the part of the institutions of the European Union, in order to promote the democratic process and, fundamentally, to guarantee human rights - some of which are as essential and important to a society as the exercise of freedom of expression.
I believe we must make every effort and continue to do so in order firstly to demonstrate the position of the European institutions - this is expressed very clearly in this joint resolution, which I hope will be approved by the European Parliament today - and secondly to demonstrate our cooperation and solidarity with the members of the opposition who wish to see a free and democratic Cuba, with the activists and defenders of human rights working through the respective non-governmental organisations, demonstrating our particular concern for the leader to whom we awarded the Sakharov Prize, Mr Oswaldo Payá, and in order to contribute to preventing, as far as possible, the suffering of the Cuban population, who are the main victims of the current situation.
Mr President, Mr President-in-Office of the Council, Commissioner Nielson, the Confederal Group of the European United Left/Nordic Green Left unreservedly condemns the death penalty, and it has done so in the case of Cuba, as in the rest of the world. Our group also criticises the lack of freedoms and rights in Cuba - as it does in the rest of the world - but I would like to point out my experiences when I travelled from Argentina to Colombia and to Cuba last December. In Argentina I saw children suffering from hunger in the Tucumán hospital, in Colombia I saw people killed - there are thousands of deaths every year - by paramilitaries and also by the Revolutionary Armed Forces of Colombia (FARC) with the complicity of the paramilitaries, the justice system and the army, but when I reached Cuba I found that children were not hungry - on the contrary, infant mortality is amongst the lowest in the world - there is culture, there is education, there are not thousands of deaths every year - as there are in Colombia - and there is therefore an obvious contrast.
I believe that the European Union can and must play a completely different role with regard to Cuba, a positive role, and one which is totally opposed to that of the United States. In fact, one of the most important elements in understanding what is happening in Cuba comes from the conduct of the United States: the permanent blockade which has lasted more than 40 years, the Helms-Burton laws - condemned by the UN and denounced by the European Union - are a serious abuse. We must remember the siege and the actions against Cuba - also promoted by the United States - which have led to more than 3 500 Cuban victims and immense economic losses. All of this implies pressure and great influence from the anti-Cuban mafias in Florida, which, by the way - what a coincidence - have given victory to Bush, in one case, by a narrow margin - and also a rather doubtful one - as well as significant promotion for Mr Aznar in Spain, both in 1996 and in 2000, as acknowledged by a magazine in Miami which stated that Aznar's victory was a victory for Cuban dissidents.
All of this indicates that the general context is one of continuous siege by the United States. Colin Powell himself recognises that USD 22 million are channelled to the dissidents, in order to promote disturbances, in order to even promote an assault, as in the case of the actions in Iraq.
I therefore believe that we should recognise that the European common position has failed, it is something that Aznar has imposed on the European Union and which takes us nowhere, and our position should therefore be one of dialogue without conditions, one of promoting cultural and economic agreements with Cuba, because that is the message which the rest of Latin America, and the rest of the world, expects. Because, as Fidel Castro quite rightly said in January 1999 - when the euro was put in place - the euro gives great hope that the developing world, and all countries, will be able to be freed from the yoke of the dollar. I believe that the European Union must play this positive role and not the negative role played by the United States.
Mr President, Commissioner, those of us who love Cuba and the honest and down-to earth Cuban people are deeply upset to see human rights and in particular the right to freedom of expression persistently breached by President Castro's regime. The European Union, one of whose aims is to promote universal and inalienable human, civil, political, economic, social and cultural rights, can only vigorously condemn this authoritarian attitude on the part of the Cuban regime towards its people who legitimately aspire to fundamental values.
The European Union, however, is not entirely in the clear either. Its relations with Cuba can truly be classed as unique. Indeed, Cuba is the only country in Latin America not bound by a bilateral cooperation agreement with the European Union, despite the fact that through some of its Member States, the Union is the main source of business and investment in Cuba. Following the collapse of the Soviet bloc, the Union became the island's main trading partner and in this capacity, we believe that the Union's key role presents exceptional opportunities for exerting moral and political influence in order to take democracy and respect for human rights forwards in Cuba.
The other unique feature resides in the status of the island within the ACP-EU Joint Assembly. Cuba has been accepted as a Member of the ACP Assembly but remains an observer on the Joint Committee. Cuba is also the only country for which the Union stipulates conditions that must be fulfilled before it can sign the Cotonou agreement. Do we in the Union not have a responsibility to treat countries equally? Cuba should be treated in exactly the same way as any other country.
The Union must consequently play a key role where Cuba is concerned. Whilst respecting its sovereignty and dignity, it can work towards achieving a peaceful, internal democratic transition and pursue a policy that could persuade Cuba to adopt positive measures such as signing and implementing the United Nations conventions on civil and political rights.
The Cuban people are suffering. They are suffering as a result of the policy of confrontation with the United States after 44 years of the blockade and the Helms-Burton law. It is suffering as a result of an authoritarian regime presiding over a ruined economy and it is in the values of the European Union that these people are putting their hope. The Union must understand this and Castro's regime must accept this.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I wish to congratulate Parliament on its initiative of tabling the debate for today, which in fact provides a good opportunity to respond to the ongoing worsening of the humanitarian and human rights situation in Cuba.
It is no longer simply a matter of the arbitrary arrests that were made a few months ago and the extremely harsh sentences that have been handed down. Fidel Castro's regime still responds to the international community in a negative way and persecution is unfortunately still taking place in that country, which is so dear to many of us. I also wish to clear up the confusion about US policy, which is sometimes referred to. At no time has Europe, the European Union or any Member State adopted a policy towards Cuba that could be confused with the policy pursued by the United States. We are consequently all the more disappointed and indignant, because the Cuban regime has betrayed and rejected our good faith and has dashed our hopes of seeing positive developments in the Cuban regime, expressed in particular through the attempt at openness made by a delegation at the beginning of the year and in the visit to Cuba made by Commissioner Nielson, also at the beginning of the year.
We must, therefore, come up with a response that is imaginative, consistent and clear. As you all know, I have set great symbolic and political store by what I have called the 'Sakharov Initiative' and I am pleased to see that, following the enormous support this has received in the House, it now appears in the text of the compromise resolution. The initiative calls on the Italian Presidency, the Commission and Parliament to invite Oswaldo Payá to return to Europe, to come here to our plenary, and to be received in the European capitals at the highest level. It also calls on us to play a leading and highly visible role in the struggle and the suffering of the Cuban people for their human rights - this is the right way to move ahead and also to demonstrate the value we attach to a prize awarded by Europe, a prize that was awarded only a year ago and which we must monitor, actively demonstrating our solidarity and commitment.
Mr President, ladies and gentlemen, Cuba is today the only country in Latin America, as has just been said, with which the Community has not concluded a cooperation agreement. This, I believe, is a mistake for three reasons.
First of all, in general terms, we should stop selecting the States with which we conclude cooperation agreements on the basis of highly subjective criteria founded on political and humanitarian views and, far too often, on the dictates, it must be said, of US policy. With regard to Cuba, as elsewhere, we should stick to objective criteria, such as, in the very straightforward words of General de Gaulle - which still inspire French policy - recognising States; nation States and not governments.
Next, we should take account of one particular fact: Cuba is one of the Latin American countries with which Europe is most closely involved. The European Union is Cuba's main trading partner and its largest investor; Cuban culture, literature and music are amongst the most cherished by Europe's youth. Lastly, President Castro is still, despite the highs and lows that we have heard so much about and which we certainly do not deny, the living embodiment of the twentieth century rebel, of the defender of people's freedoms, which has earned considerable benevolence towards the island.
Lastly, we have all the more reason to be circumspect on the issue of human rights because the United States - which the German Foreign Minister, Joschka Fischer, described on a visit to Washington in July as the main ally of every European State - without any mandate, moreover - have for the last year and a half used a Cuban enclave, Guantanamo, to breach practically every principle of international law and to settle their scores using somewhat barbaric methods more suited to another age. For all of these reasons, I believe we should review our attitude towards Cuba and show that country greater solidarity.
Mr President, President-in-Office of the Council, Commissioner, today's debate on the situation in Cuba tells us one simple fact: it tells us how difficult it is to promote and support human rights and democracy when we are faced with a totalitarian regime and we have been trying everything for years: constructive dialogue, economic cooperation, humanitarian aid. We have tried everything and I feel that the answer is simply to take a harder line, so much so that a Socialist Member was prompted to say 'We hope that Fidel Castro, who is 77 years old, will die, so that ?', for, quite frankly, Fidel Castro has been a thorn in our side for some time now.
Maybe we could reflect on another point, we could reflect on the fact that, when our democracies are divided over a dictator, we will not go far. The time may have come to talk about the World Organisation of Democracies, Mr President, Commissioner, in an attempt to adopt a more coherent attitude, a more coherent approach. Let us consider it, for we have tried everything. What is the point, Commissioner, ladies and gentlemen, of keeping a delegation open when we are dealing with an official who appears to be a hostage of the regime more than anything, and is certainly not a promoter or defender - or is a purely symbolic, certainly not genuine defender - of civil and human rights?
The frustration is real: constructive dialogue with a dictator is proving to have its limits and the real question is what to do. I believe that the World Organisation of Democracies is one of the instruments we should pursue with great, or rather immense determination.
Mr President, it is not easy, especially for a Spanish person, to take an objective and dispassionate view of the Cuban problem, because Cuba has a place in the hearts of all Spanish people. Unfortunately, Cuba is an anomaly within the history of the European Union's foreign relations, as has been pointed out here.
Back in 1995, it was not possible to fulfil the mandate given by the Summit to the Commission to present directives with a view to reaching a bilateral agreement at that time. And now, for the second time, Cuba's incorporation into the Cotonou Agreement is being rejected, at a time when international attention, Mr President, has been focused on the Iraq crisis and taking advantage of that situation there has been a wave of repression, unprecedented in recent years, which has resulted in three death penalties and a wave of arrests which have affected independent journalists, human rights campaigners and peaceful dissidents, many of them from the Christian Liberation Movement.
This Parliament is going to adopt a very tough resolution, expressing its inescapable commitment to the cause of human rights and to all those in Cuba and outside it who are fighting for its freedom and its dignity. And I would ask myself, Commissioner, whether in these circumstances, with a country which does not wish to have a link with the European Union - because it has rejected incorporation into the Cotonou Agreement for a second time; with a country whose leaders reject Community aid; with a country whose leaders insult and denigrate European Union Heads of Government; with a country which imposes endless restrictions on the presentation of identity cards by the Commission's diplomatic representative, it is worth, Commissioner, keeping the office in Havana open.
The draft compromise resolution, which will be voted on tomorrow, contains a condemnation of the closure of the Spanish Cultural Centre in Havana. And this does not surprise me, Mr President, because culture is freedom and, therefore, the person who knows most is the most free.
What I do not know is whether the Cuban authorities know that it is much more difficult to preserve and maintain the balance of freedom than to bear the weight of tyranny. The people who know this best, Mr President, are exemplary people - such as Oswaldo Payá, the winner of this Parliament's Sakharov Prize, nominee for the Prince of Asturias Cooperation Prize and nominee for the Nobel Peace Prize - who bravely fight for their rights as people and as citizens and ultimately for their freedom, because they are perfectly aware that at the end of the day, Mr President, freedom - as a compatriot of mine said some years ago - does not make men happier, but simply makes them men.
Mr President, I believe that the people of Cuba, in view of the Americans' continuing, unfair and disastrous sanctions policy, would see the stepping-up of relations with the European Union as a matter of importance. It is at this point that I must counter what Mr Brok said and make it clear that it was the American sanctions that drove Castro into the Communist camp. It was not at Moscow's behest that Castro led a revolution; he was prompted to do so by the unrest among the Cuban people. That is what makes the American sanctions policy so very, very damaging, in both political and economic terms.
This would make it all the more important now for good relations with the European Union to be developed but Fidel Castro has unfortunately failed to recognise the signs of the times. He is himself engaged in destroying everything that the revolution stood for and trampling underfoot its undoubted successes. I find this particularly regrettable, as the eventual consequence will be that Cuba will, like a ripe apple, fall into the hands of the Americans and of American big business.
We Social Democrats have stood up for freedom throughout the world, and Cuba is no exception. As Social Democrats, we are opposed to the death penalty, always and everywhere - and Cuba is no exception. So it is that we, as Social Democrats - and, I hope, everyone in this House as Europeans - oppose repression, and it goes without saying that Cuba is no exception. It is, though, a matter of concern to us that the introduction of democracy and of a freely-chosen economic system should be peaceful and not enforced, whether by what one might term Castro's internal power relationships or by international big business. The people of Cuba must have freedom to choose their leaders, democracy, their parliamentary representatives, and their economic system.
Castro has provoked the EU. Many have said that - and they have been quite right to do so - but I do not take the view that we must now respond by in some way breaking off relations or by putting them on ice. Mrs Bonino is wrong; this is not about dialogue with dictators. Castro is a dictator, and he would be delighted if the European Union were to withdraw, but would the dissidents be pleased to learn that they would be getting no more support from such sources as the Human Rights Working Group that Commissioner Nielson mentioned? Would the people of Cuba be happy if the European Union were to cease its involvement in Cuba? I think the opposite would be the case, and so I want to endorse unreservedly what Commissioner Nielson said: we need a delegation in Cuba.
I agree with Mrs Bonino, in that I would want the European Union to be represented by more than just one person. The European Union needs also to have a visible presence in Cuba, and I think it absolutely right that it should have one. The European Union's presence in Cuba is important, in that it will enable Cuba to introduce a democratic system. What Cuba needs is democracy and freedom.
Mr President, at the end of March, more than 75 dissidents were arrested in Cuba, upon which they were sentenced, without trial, to terms of imprisonment lasting 20 years and more. These also include a number of Liberals whom I have met personally in Cuba, such as Osvaldo Alfonso Valdés, the leader of Cuba's Liberal Democratic Party and Adolfo Fernández Sainz, the international secretary of the Party for Solidarity and Democracy. This happened less than a month after the European Commission's office in Cuba was opened. It is not only a violation of human rights, but also a slap in the face for the European Union. I value the activities that our Cuban office has subsequently taken. We must give a clear signal to the regime in Cuba that we no longer tolerate the situation. A restriction of high-level bilateral government visits, as announced by the Council in its statement of 5 June, is, however, too weak a measure. We must be clear in what we say and as far as I am concerned, the Council should consider taking the same measures as we have done in Zimbabwe, namely deny Fidel Castro access to the European Union, as, in fact, Greece has done in the context of the Olympic Games. I have a great deal of appreciation for this, and I also wonder whether the Council has discussed this and whether the Council supports the Greek Government's decision.
Mr President, Cuba is a Communist dictatorship with all the hallmarks of a totalitarian regime. Not only is the human rights situation abysmal, but the economy is a disaster too. We all have our opinions about the United States' foreign policy, but America's embargo was introduced following systematic human rights violations in Cuba, and not the other way round. The United States is for the Castro regime the scapegoat that is blamed for everything that goes wrong. Quite a few Members of this House are guilty of this rather simplistic way of thinking. To some, a dictatorship is quite justifiable as long as it is politically correct. The European Union must respond to the current situation in a forceful manner. This means that we must stand united. Castro no longer wants any support from the European Union, only from NGOs and other private organisations. In the Netherlands, organisations such as Novib, Oxfam and Hivos are currently receiving the criticism that they are offering support to one of the world's last Communist dictatorships via support to bodies such as the Anap farmers' union, Casa de las Americas and the Martin Luther King Centre. According to Carlos Payá, spokesman of the Faella Project and brother of Osvaldo Payá, financing these organisations is tantamount to financing Castro. Let us play into Castro's hands; support of any kind to the regime should be withdrawn, and if it transpires that NGOs use European subsidies inappropriately to support the Cuban regime, their funding should be cut off too.
Mr President, Cuban-EU relations, which had been steadily improving in recent years, have recently been plunged into crisis by President Castro's arbitrary and provocative decisions to imprison 70 dissidents and human rights activists and carry out executions.
For a long time the Cuban Government has been able to blame all the country's woes on the American embargo. As soon as serious discussions take place on a possible relaxation of the embargo, the Cuban authorities engineer a provocation to scupper such developments.
These latest moves appear to be part of that pattern, albeit aimed at a European audience this time. Nevertheless Cuba cannot escape with impunity, and it is vital that we send a clear signal to the authorities that violations of fundamental rights, including a lack of medical care for prisoners, cannot be tolerated. Nor should Cuba be allowed to participate fully in the interparliamentary meetings between representatives of the European Union and Latin Americans, such as the Parlatino, as though it were a functioning democracy, whilst Castro's suggestion that EU humanitarian aid can only be given if it is distributed in a disguised fashion via other agencies is totally unacceptable.
Aid needs to be transparent. Cat-and-mouse games need to give way to a more reasoned dialogue in which ways are found to open up the country to change, whilst preserving some of the genuine achievements of the revolution.
I generally do not support the closing of European Community delegation missions abroad, so a small presence in Havana is useful. However, it is bizarre that we have an office there but not in some of our neighbouring European countries- we do not have an office in Chisinau, Moldova, nor in Minsk in Belarus. The latter is another country where contact with human rights activists is also essential.
Mr President, Mr President-in-Office of the Council, Commissioner, half a year after the operation carried out by the Castro Government against internal dissidents - the most significant since the triumph of the Castro revolution - more than 70 internal dissidents - including promoters of the Varela Project, trade unionists and independent journalists - imprisoned for the sole crime of dissenting from official policy and freely expressing their opinion, remain in prison in conditions which, furthermore, clearly violate the most fundamental principles of humanitarian law and which genuinely threaten the lives of some of them. I am thinking in particular of Oscar Espinosa Chepe who is today hospitalised in the prison ward of the Finlay Military Hospital in Havana, seriously ill as the result of chronic cirrhosis of the liver - from which he suffered at the time of his arrest - and which has been aggravated by his weakness and the bad prison conditions and hygiene to which he has been subjected.
In view of this situation and in view of the facts it is essential that we reiterate our unanimous condemnation of the Castro regime and demand the immediate release of all political prisoners, and it is also essential that we express our solidarity with the Cuban people, who most directly suffer the consequences of the lack of freedoms and demonstrate to them through action - rather than words - that we wish to help them to take the road of peaceful transition towards democracy they have set out upon.
As the Uruguayan poet Eduardo Galeano said, Cuba hurts. It does indeed hurt to see political, economic and social freedoms continuing to be violated. And because we in this Parliament are hurt by it - and today we are receiving representatives of those countries which had been deprived of freedom under the Soviet totalitarian regime - we wish to tell them that they should not lose hope. We wish to tell them that no dictator can suffocate the right to rights in relation to aspirations for freedom and democracy.
. Mr President, I have only a few very brief remarks. Firstly, I should like to say to Mr Brok - who was very close to using rhetoric that sounded as if he wanted regime change - that nowadays we have to be careful about the exact wording in applying that type of language, especially when we discuss the methodology of such action.
I totally agree with the need for pressing on with the process of democratisation and opening up political life in Cuba. This is exactly what we are trying to do.
Secondly, there was a remark about Cuban participation in the Joint EU-ACP Parliamentary Assembly: as long as Cuba is not a party to the Cotonou Agreement, that participation is the answer. It is clearly defined and we have no problem technically or politically on that score.
Thirdly, two different views were expressed about the delegation in Havana. It is quite clear that this delegation is not only useful in this situation but also essential in order for the Commission to do what Parliament expects and asks of us. We have to have a presence there.
Finally, I would urge that we do not cause any provocation by the way we handle things in Cuba. I see a lot of turmoil behind the tragic events of this year. It is important we stick to a long-term perspective: there will be a Cuba after Castro and nations are more important than regimes. Although we feel frustrated by the current situation, we have to realise that there are very good basic, long-term reasons for a close, friendly and harmonious relationship between Europe and Cuba. We have to keep that in mind and stick to a more cool-headed, long-term approach and this is what we will do on the basis of the established common position.
Mr President, I would just like to say that I hope that, after this debate, the President-in-Office of the Council, and we, ourselves, too, will have the chance to hear - as in the case of the Commission - a response, a summing up of the debate. I would therefore like to ask - as you know, the Rules of Procedure not only allow it but there is a precedent too - if it is possible for the President-in-Office to make a concluding speech.
The possibility exists, Mr Pannella, but it is not a requirement.
I have received six motions for resolutions pursuant to Rule 42(5) of the Rules of Procedure.
The next item is the debate on the European Convention: presentation of the draft Treaty establishing a Constitution for Europe.
Colleagues, welcome to this special debate on the European Convention. I should like to welcome President Giscard d'Estaing, President Romano Prodi, Deputy Prime Minister Fini and Foreign Minister Frattini who will take part today in this reflection on the work of the Convention. This is the first opportunity that we in the European Parliament, in plenary session, have had to hear directly from the President of the Convention, reporting to this House on the outcome of the Convention and on the way forward for its content through the Intergovernmental Conference.
At the outset I should like to place on record the deep admiration and respect that this House has for the work of the Convention and for the leadership provided - especially but not exclusively - by its President, Mr Valéry Giscard d'Estaing, who made an indispensable contribution to the successful and comprehensive outcome of the work of the European Convention.
Mr President, ladies and gentlemen of the European Parliament, I am really extremely moved to be standing here before you to present the Constitution for Europe drawn up by the Convention, over which I have had the exceptional honour of presiding.
As you have just said, Mr President, the Constitution is being presented now because this is the first plenary part-session of the European Parliament following the conclusion of our work. You invited me to come at the beginning of July but I had not yet presented the text of our work to the Council Presidency and because it is the Council Presidency that called for this work to be done, it was, therefore, to the Council that we were bound to submit the text first. This is why I am presenting the text to you in this part-session.
I must tell you that you are fully entitled to have this presentation, because the European Parliament is really the institution behind the Convention and thus the draft Constitution. As long ago as 1984, spurred on brilliantly by Altiero Spinelli, Parliament drew up an initial draft constitution for Europe, at a time when nobody dared talk about it or even think about it. You had the boldness - the calculated boldness - to rename your Committee on Institutional Affairs the 'Committee on Constitutional Affairs' at the beginning of the legislature, and I am hoping to catch the eye of its Chairman, Mr Napolitano. He is not yet present but I am sure we will see him soon.
Shortly after the disappointing results in the Treaty of Nice concerning institutional matters, you called loud and strong for a Convention to be formed. At the instigation of the Belgian Prime Minister, the Laeken European Council of December 2001 backed your call.
When we addressed the substance of the matter, your preparatory work in the Committee on Constitutional Affairs, as I said, under the chairmanship of Mr Napolitano, made our task considerably easier, as did your reports, which sometimes preceded and sometimes accompanied our debates, such as the report by Mr Alain Lamassoure on the key issue of competences in the European Union. I wish to emphasise the outstanding and willing participation of all your representatives in the work of the Convention, as well as the pivotal role played by Mr Klaus Hänsch and Mr Iñigo Méndez de Vigo - I believe that working together with them for eighteen months gives me the right to call them by their first names - in the deliberations of the Convention's Praesidium.
Lastly, Mr President, I am not forgetting that you have given the European Convention a home on your premises. I also visited you in July to thank you for your generous hospitality. As for the benches in your hemicycle, they ended up not knowing whether they were members of Parliament or of the Convention!
This presentation is, therefore, an emotional occasion, but also a realistic one, because I stand here before you both in order to present and assess what we have accomplished, and also to reiterate what remains to be done to ensure that Europe gains a real Constitution.
In attempting to assess any type of situation, one tends to forget what the starting point was. Two years ago, the very word 'Constitution' was still taboo, to the extent that the Laeken declaration only alluded to it indirectly. Today, the idea of a Constitution for Europe has entered the consciousness of the European: Europe's citizens are now ready for the Constitution. According to the latest Eurobarometer survey, drawn up by the Commission, Mr President, and conducted in June and July throughout the European Union, 70% say that they are in favour of a Constitution and only 13% are not in favour. In Italy, which is the current holder of the Council Presidency and which consequently has a major responsibility for the success of the Intergovernmental Conference - I must take this opportunity to welcome the Vice-President of the Council, who is a member of the Convention and the Minister of Foreign Affairs - 82% approve of the idea of a Constitution. Even in the traditionally more cautious countries, there is greater approval than disagreement. I shall give the example of Finland, whose representatives have played a very active role in the Convention: 53% of the public is in favour and 37% against.
Our joint endeavours to explain the content of the Constitution have also enabled us to make progress in increasing European citizens' understanding of our project. It must be acknowledged that we have come quite a long way, from a time when there was little recognition of our work and little understanding, whereas a survey conducted by the Commission at the end of June, in other words two months ago, suggests that 70% of the public who do hold an opinion about our work consider it to be positive. And to you who represent them, ladies and gentlemen of the European Parliament, I have one request to make: never forget the citizens. One hears many opinions expressed; by leaders, decision makers, by those in government, but you must never forget the citizens: it is for them that we are working, after all! During the Convention's deliberations, when I was sitting in your place - only temporarily, Mr President - I thought continually about the man or woman in the European street, and have attempted to imagine their reactions to our proposals.
What, then, is the outcome of all our work? The draft Constitution that I am presenting to you is the outcome of an intense effort. It was published, as you know, in all the languages of the Union and in the language of every new Member State. This was done in time for all citizens, throughout the Union, to be able to access the text as soon as it was presented at the Thessaloniki European Council.
The members of the Convention have worked long and hard. They have taken part in twenty-six plenary sessions, some of which have lasted two days and they have heard more than 1800 speeches. Every proposal, every amendment, every alternative solution, whether it came from a Convention member, a Member State, the European Commission, civil society or, of course, from the European Parliament has been rigorously examined and pored over with a critical and objective eye. This is why, and I must be frank with you, I do not believe there is a single solution that the Convention is not aware of or that it has not explored.
I believe that our proposal goes as far as it is possible to go, given the political, social and cultural climate in Europe today. Far from being the lowest common denominator, as might have been feared at certain times, I would say that it represents the upper limit of what can be achieved in Europe in 2003. If we seek to go further, as some would like to see, and perhaps I am one of those, there is a danger that, as a result of some people's rejection of the idea or of other people's disapproval, we will tear apart a Europe that has only just been united. This is an unacceptable risk that no one has the right to take. And you yourselves, the Members of the European Parliament, have encouraged us to go as far as possible, whilst outlining the limits of what is reasonable and acceptable.
What then are the basic proposals put forward in the Constitution? You have learned of them as our work has progressed and I do not, therefore, need to describe them to you in great detail, which would also cause me to far exceed the time scheduled for the debate. I nevertheless wish to emphasise that barely two years ago many of these proposals still appeared to be inaccessible and beyond reach but today form a solid and coherent whole. I shall now recall these proposals for you.
First of all, a central point, which underpins the entire system: the affirmation of the dual nature of the European Union, a union of European peoples and a union of European States.
Next, the establishment of a single text that replaces all existing Treaties, of which there are four, plus a few others, and the attribution of legal personality to the European Union. When, in spring 2002, I looked into the possibility of Europe having a single text, I studied the previous work, the research that had been carried out in this area, and discovered that those involved had encountered obstacles that appeared to be insurmountable.
Next we have the incorporation into the Constitution of the Charter of Fundamental Rights, which enshrines citizens' rights. My attention is drawn to Mr Vitorino, who contributed an enormous amount to the discussions on this subject.
Another proposal is the clear, transparent and stable definition of the Union's competences, and these are three aspects that I wish to reiterate. The definition must be clear so that the citizens can understand these competences and it must be transparent so that these are not open to interpretation by institutions that might have a more opaque way of doing things. As well as defining competences, the Constitution also states that they must be exercised by means of simple procedures, a point to which I will return.
The last proposal is the political guarantee that the principle of subsidiarity will be respected, involving national Parliaments in conjunction with the European Parliament. Mr Méndez de Vigo, a Member of the European Parliament, who is present here today, has played a major role in his capacity as chairman of the working group on this issue, which had been deadlocked since 1990.
Furthermore, the Union is given new means with which to act in three areas in which the citizens believe them to be a priority. First of all justice, because in this field we envisage the construction of an area of security and of justice that will enable us to fight more effectively against major cross-border crime and to achieve the mutual recognition of civil rights between Member States.
In the field of the Union's foreign policy, the Convention has met the citizens' second expectation by proposing the appointment of a European Union Minister for Foreign Affairs, who will chair the Foreign Affairs Council and work to ensure the development of a much-needed common foreign policy. In the field of common defence, it has met the citizens' expectations by establishing, amongst other provisions, a European arms agency.
Lastly, the Union's economic and social governance will be improved, especially but not exclusively, between the countries that have adopted the euro, to ensure the stability and success of our common European currency.
As a result of these provisions, the much-vaunted three pillars that have complicated the management and the perception of the Union's actions since the Maastricht and Amsterdam Treaties will disappear from the European landscape. The Constitution will give Europe a single institutional system, and by that I mean just one institutional system that will replace the system of the three pillars.
The institutions that the Constitution proposes are stable, democratic and effective. The European Parliament, the main Union institution featured in the Constitution, becomes the Union's main legislature and the overseer of budgetary policy. The European Council, which will from now on be distinguished from the Council of Ministers because they share neither the same composition nor the same competences, will provide the necessary impetus for the Union's development and will set its broad political priorities. This Council will now have a face, with a President elected by his or her peers, who will organise its work and plan for the future. The Council of Ministers will be refocused towards the tasks of the Legislative and General Affairs Councils and the various formations within it will be regrouped.
The European Commission, which is to be structured in a way that confirms its collegiate nature and whose composition is in line with the number of functions it performs, will act as the driving force and the main executive body of the Union. It will express and embody the common European interest. The President of the Commission will be able to appoint non-voting Commissioners in order to ensure, if he or she wishes, that all Member States are kept informed.
Speaking now to you, who have worked so hard on this matter, I wish to reiterate one essential point: the democratic legitimacy of the system proposed in the Constitution. There will no longer be any justification for talking about a 'democratic deficit', an expression that has become part of the everyday language of the critics of our political system. Parliament is now given its central place as legislator in the European system. Apart from a few rare exceptions - and we have endeavoured to limit these as much as was politically possible - the entire body of European law or framework law must be voted on by you, otherwise it will be rejected. Parliament's rights are also extended in budgetary matters. When the Constitution enters into force, the President of the Commission will be elected by you.
Admittedly, the debate on the issue of the possible presentation of candidates was a difficult one and I am unfortunately unable to take it any further. After lengthy deliberations in which both the Convention members, of course, and the political groups participated, we reached a common solution. Candidates will be presented at the proposal of the European Council, but with two new features: firstly, the outcome of the elections to Parliament will be taken into account and, secondly, the necessary consultations will be held. This is, therefore, an open proposal. Most significantly, you will have the right of rejection. If you do not select, by the majority of your Members, the candidate put forward by the European Council, the Council will be obliged to submit another candidate within the space of one month.
At the behest of Giuliano Amato, the Convention has succeeded in undertaking an enormous task of simplifying and classifying European decisions. I recall the discussions held in your Committee on Constitutional Affairs at the time and the proposals by Mr Jean-Louis Bourlanges.
In now making a distinction between legislative and executive acts, we are taking a step closer towards the traditional systems in force in the Member States, systems that are familiar and understandable to all citizens. The democratic system imagined by Montesquieu and the thinkers of the enlightenment - I, like many others, have been greatly interested in Montesquieu's thinking - cannot, contrary to what is sometimes said, be transposed, because Montesquieu's system was designed to meet the needs of a nation State and what he calls the 'balance of powers' is a balance that exists only within such a nation State.
Nevertheless, we have managed to transpose it to some extent, to define a new balance of powers that takes account of the duality that is and will no doubt remain a unique feature of the European Union: the union of peoples and the union of States. We have consequently defined a democratic model on a European scale, which takes account not only of the size of the population - 450 million inhabitants - and of the diversity of the Member States, both old and new, but also of the desire for the European continent to be united. In short, if I may say so respectfully and cautiously, we have created a form of Montesquieu for the Europe of the twenty-first century.
(Laughter and applause)
Before entering into force, this Constitution still faces two sizeable obstacles to overcome: its approval by governments and its ratification by the democratic expression of Europe's peoples, in the form of Parliaments or referendums.
I should like to say a few words about the role that you will have to play in this process. Before doing so, however, I wish to remove any ambiguity about the future role of the Convention.
The Convention has achieved what it set out to do. On 20 June 2003, in the Convention's name, I sent the first two parts of the Constitution that had been drawn up by the Convention to the Greek Presidency. When in Rome, on 18 July, I handed over to the Italian Presidency the by then completed text of the draft constitutional treaty, I added - I shall quote this short passage in full, for Parliament's records - that the Convention has executed the mandate conferred on it by the Laeken European Council and has completed it. In presenting the draft treaty establishing a Constitution for Europe, the President of the Convention believes he has fulfilled his duty and consequently his work is at an end. This means that the Convention no longer has a role and that it is no longer able to intervene in the process of the Intergovernmental Conference, because it would have no mandate to do so.
On the other hand, the Convention members, not least the President of this Parliament, the vice-presidents and myself, will remain available to anyone, and that includes those within this hemicycle, who wishes to ask us about the arguments that have led us to put forward any particular proposal contained in the Constitution. The Intergovernmental Conference will open in precisely one month, under the Italian Presidency, a representative of which will perhaps say something about this a little later. Most of the Convention members, before going their separate ways, expressed the desire that the conference will be brief and can be concluded by the end of the year.
The Thessaloniki European Council decided that the conference would take our draft Constitution as its starting point. Three solutions are then possible. Either the Intergovernmental Conference will improve the draft Constitution although it is hard to imagine how it could achieve this,
?and I say this not out of the collective vanity of the text's authors, but because this Conference will come up against two obstacles that the Convention did not have to face: shortness of time and the rule of unanimity. How, in fact, could a draft that took us sixteen months of continual work to draw up be improved on in two and a half months? Furthermore, how can unanimity provide more thorough solutions than those on which we struggled to reach consensus? Let us be good sportsmen, however! If the Intergovernmental Conference succeeds in improving the Constitution, the Convention Members will be the first to applaud its success.
The second possibility is that the Intergovernmental Conference will end up submitting proposals that are less worthy than those put forward by the Convention.
This could have serious consequences. The reservations or criticism expressed in various quarters about our proposals, in particular those concerning institutional matters, suggest a very real risk. We cannot alter one part of the building without risking bringing down the entire construction. Those who think they can make substantial changes to our institutional proposals are, I believe, mistaken. By probably satisfying a few people, they run the risk of dissatisfying and disappointing everyone else.
The third solution, which appears to be the most suitable one, consists of approving the draft Constitution.
(Applause)
If the draft Constitution produced by the Convention is to be approved, however, we would equally have to accept, of course, and I address my words now to the Presidency representatives, that some unanimously accepted amendments will need to be made to it. I wish to ask you, without dwelling too much on the matter, to consider the gravity of the consequences of failure. Because of the time of year, the location, the sunshine and the pleasure I am taking in being here with you, a degree of optimism appears to permeate this meeting. I ask you nevertheless to consider the consequences and the seriousness of failure, the disappointment and the frustration that this would create amongst the entire European public.
Lastly, let us not forget that after the Intergovernmental Conference, we will face the real ordeal by fire: the draft's ratification in each Member State, in each of the twenty-five Member States. This ratification is by no means a foregone conclusion. My personal conviction is that, after making an intense effort to provide explanations and to persuade people, if the draft Constitution as drawn up by the Convention is submitted to ratification by the people, in the form of referendums in some countries and of parliamentary approval in others, it will ultimately be approved everywhere. If, on the other hand, what is submitted is a mutilated or truncated draft Constitution, I fear that it will be rejected in one or more Member States. Indeed, if the draft is forced to undergo cuts in this way, it would lose two of the crucial arguments used to support and defend it: coherence and balance, which have come together in the draft Constitution. We would, therefore, be unleashing a crisis that Europe really does not need in the current climate, and this is a crisis to which it is hard to imagine a solution.
Mr President, the European Parliament has a crucial role to play throughout this process and I would ask you to be active and vigilant. Indeed, it is your duty to ensure that the general public is well informed. What is needed is not a traditional-style Intergovernmental Conference and by that I mean a diplomatic one, where what is being debated between politicians, experts or diplomats are the mutual advantages that some attempt to achieve at the expense of others. No, this will be a constitutional Intergovernmental Conference of a type never seen before, which must result in the creation of a Constitution. It must, therefore, adhere to specific rules. Observers from your Parliament will take part in this conference, and they must alert the public and demand transparency!
At the last sitting of the Convention that you attended, Mr President-in-Office of the Council and members of the Convention, I suggested that the Intergovernmental Conference should take its inspiration from our working method, which was actually imposed on us, by making it mandatory to make public, if necessary on the Internet, any proposal to change the Constitution and any amendment to it.
(Applause)
This will give the general public and the media a precise idea of the content of the debates. Similarly, I feel it would be legitimate for you to be informed at each of your plenary part-sessions of the state of the Conference's work, as I informed the European Council on behalf of the Convention.
You will, therefore, deliver an opinion on this Intergovernmental Conference and you will do so before the conference opens in Rome. It is you, of course, who have the crucial responsibility of drafting this opinion and of adopting it, but it could, I believe, serve as a warning. If the scope of the constitutional treaty, which has been drawn up with the utmost transparency by the Convention and with your considerable contribution, is substantially diminished by the Intergovernmental Conference and is consequently rejected by the European Parliament, it will have little chance of being ratified by the States and by the peoples of Europe.
If, on the other hand, the Union's governments adopt at the Conference a constitutional treaty that closely resembles the draft Convention - we do not expect it to be exactly the one we have drawn up - and if this receives the approval of the European Parliament, it will occupy a central position in the great political debate that will take place in the European elections of June 2004. This will provide an opportunity for appealing to all players on our continent, for garnering the interest of civil society and for helping the 'don't knows' to make up their minds. These are the people who have lost confidence in the Union's ability to unite and to renew itself.
The main debate in the European elections will consequently echo the more modest work of our Convention, by helping to bring Europeans closer to the Union, to better understand it so that they can ultimately recognise themselves in it. Ladies and gentlemen of the European Parliament, at the very end of our work, we added into the Constitution, at the request of your representatives, a number of symbols and, in particular, a slogan for the European Union, which is 'united in its diversity'. I urge you, I beg you to help Europe to provide itself with a Constitution that will enable it to remain free, peaceful and content through being united in its diversity.
(Applause)
Colleagues, your reaction speaks volumes.
. (IT) Mr President, ladies and gentlemen of the European Parliament, I would like to start by expressing my sincere, heartfelt thanks - on behalf of the Italian Government, which I have had the honour of representing throughout the European Convention - to the Chairman, Mr Giscard d'Estaing, and the Convention for their work. The Italian Government and the Italian public, which is deeply pro-European and fully endorses the Chairman's words and, more generally, the text adopted by the Convention, echoes the applause with which the House received Mr Giscard d'Estaing's report.
This was a genuinely significant moment and one which may justifiably be described as historic. I would like, first of all, to express my deep satisfaction at the fact that the Thessaloniki Council endorsed the draft Constitution adopted by the Convention, describing it as a historic step towards achieving the objectives of European integration and then describing the Treaty as a 'sound basis' upon which to open the Intergovernmental Conference which is to take place during the Italian Presidency.
Indeed, the Convention's task went far beyond the - albeit important - role of adjusting the institutions' mechanisms and rules. The Laeken mandate was explicit: to rethink the entire European institutional set-up on the eve of the major historic event of the reunification of the old continent once and for all. For the first time in the history of European integration, the task was not entrusted to - albeit esteemed - government officials, but to a genuinely democratic, representative assembly, in other words to a Convention made up of representatives of the national parliaments, the European Parliament and the Commission, and representatives both of those countries which have been part of the European Union from the beginning and of those which are about to become full members of our great family.
Now, after 16 months of work, we have achieved a major result which was, in many respects, unhoped for and which I feel is even more significant if we consider the innovative nature of the working method which the Praesidium proposed to the Convention. We have consistently sought to achieve the widest possible consensus, without ever having to resort to the traditional method of a vote. That is why the Intergovernmental Conference's work, while not without difficulties, will certainly be facilitated by the fact that it is not dealing with several alternatives for a text but, quite the opposite, with a single text which has the broad support of the members of the Convention and has already been endorsed by the European Council.
It is why the Italian Presidency considers that Mr Giscard d'Estaing is right when he states categorically that the further the Intergovernmental Conference moves away from the agreement reached by the Convention, the more difficult it will be to find consensus again and, therefore, the greater the likelihood of failure, and that failure would be a resounding defeat. It would not just be the failure of the Presidency or the Convention: it would be failure to live up to the expectations of those millions upon millions of Europeans who genuinely believe that the time has come to establish not just common rules but common, shared values too.
We are therefore pleased with the end result. We have made that clear publicly before our own citizens, before the Italian parliament, but it is right to state the fact once again in this Chamber. The text was, indeed, a compromise, but a superior, noble compromise between different bodies, perspectives and interests, a compromise based on a number of points which we feel to be essential and which I too want to mention again briefly: the incorporation of the Charter of Fundamental Rights into the text of the Constitution; changing the complex and, in some respects, outdated pillar structure of the current Treaties; clearer distribution of powers between the Union and the Member States with all due regard for national identities and the internal organisation of the respective States, that dual principle to which Mr Giscard d'Estaing referred; the introduction of mechanisms to ensure genuine respect for the principle of subsidiarity and to bring about increasingly extensive involvement of the national parliaments in the work of the Union. The Convention established that there are four institutions: the Council, the European Parliament, the Commission and also the national parliaments, which represent the will of the people.
Furthermore, the classification of legal and financial documents and instruments, with the introduction for the first time of a proper hierarchy of norms; the creation of the office of European Minister for Foreign Affairs - possibly the most innovative institutional figure to have emerged from the Convention's work, following the merging of the duties performed thus far by the High Representative and the Commissioner for External Relations. Of equal importance is the potential future merging of the posts of Mr President-in-Office of the Council and Commission President. In addition, qualified majority voting will be further extended to other areas.
A great deal has been achieved. If anyone were to ask whether any more could have been done, I would say yes, more could and should have been done, but the compromise reached may be the only one possible. In a 25- or 27-Member State Union, continuing on the basis of unanimous decision-making would have brought the end of the Union's ability to govern properly owing to the complexities of public opinion.
I will end by saying a few words, Mr President, regarding the institutional balance of powers achieved by the Convention: a delicate balance, a balance that has been sought right from day one because it was quite clear to the entire Convention that the power of one institution could not be increased to the detriment of another. It is a balance based on the distribution of powers between the European Council, which takes on the role of a political institution, with the task of laying down the Union's guidelines and general political priorities, the Commission, representing the Member States, which keeps its central role of guardian of the Treaties and guarantor of the Community interest, and the European Parliament, which becomes a full colegislator.
I want to stress in this Chamber that one of the most important innovations is the election of the Commission by the European Parliament, which thus sees its legislative codecision and budgetary powers increased - with the distinction between compulsory and non-compulsory expenditure ceasing to exist - and which acquires the right to propose a future revision of the Constitution, if necessary, using the Convention method.
Like the others, this innovation is part of an institutional package which, as Mr Giscard d'Estaing said, certainly leaves room for improvement, although it would be extremely dangerous to attempt to modify it to any great extent for fear of upsetting the balance of a complex system based on the dual legitimacy granted by national States and citizens, as achieved in the Convention. That is why the delicate but considerable balance achieved by the Convention will be the basic reference for the Intergovernmental Conference. To preserve this spirit and ensure continuity and consistency with the work carried out by the Convention, I believed and continue to believe it desirable for the representatives of the Commission and the European Parliament to take part in Conference and for the Chairman of the Convention and its Vice-Chairmen, Mr Amato and Mr Dehaene, to take part too.
The European Parliament must continue to play a fundamental part in this stage of the project of constitutional reform. During the July part-session, Mr Berlusconi called for the greatest possible involvement of the institution and I would like to stress the need for this once again.
I would also like to express a hope which I am sure will be realised: that the European Parliament take up its monitoring duties without delay, not just to ensure that the proceedings of the Intergovernmental Conference are open and transparent, as we are seeking to guarantee, but, first and foremost, to ensure that it reflects the expectations of the citizens and that the governments do not give way to the temptation to destroy the valuable fruit of the Convention's labour. Indeed, if this major opportunity were to be lost, it would be a negative signal for all the European citizens and we would certainly be doing irreparable damage to the project of European integration.
Mr President, ladies and gentlemen, we have certainly come a long way in the over 50 years which have elapsed since the day of what may be considered the birth of the European Union: the Robert Schuman declaration of 9 May 1950 which proposed the joint management of a small number of interests - relating to energy, raw materials and economic affairs - to promote and implement the principles of solidarity and peace.
The project of building a united Europe is currently going through a crucial stage in its history with, on the one hand, reunification with the countries of the east, which are once again fully embracing the principles of freedom and democracy, and, on the other, the transition from an economic dimension to a political dimension, which can only go hand in hand with the building of a European identity which will enable the Union to become an element of stability, prosperity and peace on the world stage. These are the epoch-making challenges facing the Europe, united in diversity, which is evoked in the preamble to the Constitution: a Europe composed of States which are pooling their sovereignty and powers without losing their identities.
It is in a spirit of fidelity to its Europeanist tradition, which is the heritage of the Italian people and of all the political groupings of my country, that the Italian Presidency intends to conduct the forthcoming Intergovernmental Conference. The first Treaty of Rome launched European unification; the second must - and will - bring about the transition to the new reunified Europe: a Union which is politically and economically stronger, destined to become an element of stability and prosperity on the world stage. We can say with confidence, on the basis of the text of the reform Treaty adopted by the Convention, that we really are just a step away from achieving this historic goal.
. (IT) As Mr Giscard d'Estaing and Mr Fini have said, the Convention has indeed represented and established a pillar in the process of European integration, and the Italian Presidency sees this achievement as a basic reference for the work of the Intergovernmental Conference.
There are three guiding principles which the Presidency intends to follow in directing the proceedings of the Intergovernmental Conference, which, as you are aware, will open on 4 October in Rome. First of all, the Presidency considers it essential to adhere to the timetable drawn up by the Thessaloniki European Council: this will mean pressing ahead resolutely in an attempt to achieve a positive outcome in time for the European Parliament elections scheduled for June 2004. This requirement has dictated the Italian Presidency's primary objective of conducting the IGC proceedings at a rapid pace, in the hope of reaching an overall, comprehensive agreement on the constitutional text by December. The future Constitutional Treaty - a Constitution for Europe, as Mr Giscard d'Estaing has described it - can then be signed sometime between 1 May 2004, the date on which the ten new Member States will join the Union, and the European Parliament elections scheduled for June 2004. Any extension of the constitutional negotiations beyond those dates would raise two serious problems of legitimacy and democratic transparency: on the one hand, it would mean a gradual dissipation of the constituent foundations built up by the Convention, and, on the other, it would mean asking the European voters to elect their Parliament without knowing the constitutional shape of the future Union.
The second objective of the Presidency is to preserve the structure and balance of the text drawn up by the Convention. We do, as I have already said, consider it appropriate to respect what can only be described as the constituent foundations built up over 16 months by a democratic body in which governments, national parliaments and Union institutions were represented. At the same time, we consider it inappropriate to reopen debates which are now well and truly over. The political wealth accrued as a result of the success achieved will not be dissipated or weakened by the Conference's proceedings; rather, the Conference must undertake to improve and supplement those parts of the Treaty on which full agreement has not yet been reached, the parts of the Treaty - I reiterate for the sake of clarity - which do not deal with the institutional pillars defined by the Convention. The Italian Presidency will therefore oppose any questioning of the overall balance of the draft and its basic features. The Presidency believes that the interests of Europe and the European citizens must prevail over any defence of particular interests which could lead to substantial amendments of any kind to the Treaty. From this point of view, the opinions presented by Parliament and the European Commission will be factors to be taken into full consideration in the course of the Conference.
The third and final point which will constitute a guideline during the Conference is the need to achieve consensus on a number of topics which are still controversial using the desired principle of unanimity: this will, under no circumstances, force the Italian Presidency to negotiate a 'downwards' compromise which would constitute a retreat from the Convention's proposals.
Our aim is to achieve a high-quality outcome commensurate with the European public's expectations and capable of ensuring that the Union functions effectively and democratically on a long-term basis. We are not drafting a Constitution for Europe designed to last only a few years, and here we are relying on the fundamental support of the European Parliament.
As you know, the Italian Presidency has started the procedures for convening the Intergovernmental Conference, which will open in Rome on 4 October. We believe that the Conference must be conducted at a high political level, as has already been stipulated by the European Council, namely at Prime Minister and Foreign Affairs Minister level, but we also believe that the representatives of all the European institutions must take part so that the IGC is genuinely the ideal continuation of the Convention's work. On that basis, I will put forward a proposal to the effect that the European Parliament should be guaranteed participation through its representatives in the work of the IGC, both at the level of Foreign Affairs Ministers and at the level of Heads of Government, with the participation of the President of the European Parliament. Any other solution would, indeed, represent a step backwards in relation to the democratic method for revising the Treaties based on the principle and the requirement of transparency and consideration for the citizens.
In conclusion, we intend to seek the views and recommendations of Parliament and the other European institutions in the firm belief that, as Mr Fini has already said, endowing the European Union with a Constitution is a challenge not just for some countries more than others, still less just for the Italian Presidency, which has the honour of guiding the Council through this phase: it is a challenge for everybody. We owe it to our citizens: if we fail to meet this challenge we have failed everyone, including those - and I hope that there will not be anybody - who have attempted to make particular interests prevail over the general interest. We undertake to prevent any such destructive attempts succeeding.
(Applause)
. (IT) Mr President, Mr President-in-Office of the Council, Mr Giscard d'Estaing, ladies and gentlemen, I would like to start by expressing my warm thanks to all the members of the Convention, and to you, Mr Giscard d'Estaing, in particular, for the dedication and intelligence you have shown in the long months of intense work that have distinguished this phase of the constitution-building process. The successful experiment of the Convention has brought a lasting change in the course of democratic life in the European Union. A great job well done and an unhoped-for result.
The draft prepared by the Convention thus provides the basis - I would say an excellent basis - for drawing up the final version of the Constitution. This is a good thing because, above all, the text has great symbolic value: this is the first time the Union's foundations have been debated in an open, democratic forum representative of the peoples and States of Europe.
Secondly, the draft Constitution resolutely tackles the issues of the institutional balance of powers and the complex nature of the Union. The debate has been intense and thorough, and it has allowed all the fundamental issues put forward to be dealt with coherently, namely: finding a new, more effective way of reconciling the two tracks of European integration, the Community and the intergovernmental; striking a balance between the States' political representation and that of the people, and the resulting roles of Parliament and the Council; devising a way to organise the representation of the Union's general interest and the legitimate interests of the individual Member States. Thirdly and lastly, the Convention has laid the basis for the essential task of bringing the Union's policies up to date.
The Intergovernmental Conference that is to finalise and formalise the work of the Convention is now commencing. I see two extreme standpoints emerging and I believe we need to discuss this frankly. On the one hand, there are those who believe the Convention's draft should be left unaltered because it represents the only compromise possible. Then there are those who would like to throw everything up for discussion again because sovereignty is ultimately vested in the States and the last word should be theirs.
However understandable those standpoints might be, I believe both are open to criticism. From the start - ever since the Commission and Parliament advocated the Convention approach after Nice - we in the Commission have always said that the Intergovernmental Conference should be a short, focused, conclusive phase. This does not mean, however, that it should just be a rubber stamp, because that would deprive the Intergovernmental Conference of its political responsibility. Clearly, this Intergovernmental Conference cannot be compared with any other that has gone before, since it will be working on the basis of the excellent work of the Convention. It still has its primary function, however, which is to allow the Heads of State and Government to exercise their political responsibility and present the definitive text for approval to the institutions and, as Mr Giscard d'Estaing said, the citizens of their Member States.
It therefore involves a new phase of political ownership. That does not, of course, demand a lengthy Intergovernmental Conference, but it does call for a proper period of reflection. Indeed, there are aspects of the draft Constitution that bear clear witness to the fact that the compromise reached is incomplete and that the result achieved to date cannot be the end of the line, as we had originally hoped. Therefore, it is right for the Member States, in whom sovereignty is ultimately vested, to be able to discuss it further in order to see whether there are areas where it can be improved. It is the Commission's duty and responsibility to point out such areas.
As it stands, the draft Constitution still provides for unanimous decision-making in over 50 sectors, including some key areas of the Union's work. Everyone agrees, moreover, that one of the shortcomings in the current situation is the lack of a proper instrument for coordination of Member States' budgetary policies. However, I wonder how people think such coordination can be achieved if the current power of veto is preserved, and the same applies to indirect and company taxation.
Then there is the key issue of the future balance of powers between the Commission, the Council and Parliament. The draft Constitution proposes a Commission made up in a way that will, in my opinion and the opinion of the College, make the institution representing the Union's general interest less able to do its work effectively and credibly. The solution put forward creates a distinction between Commissioners by creating a second, unnecessarily lesser, category. No people of the Union deserves to be represented by a second-class Commissioner.
(Applause)
It would mean splitting the College, where the link with the Member States has been the Commission's driving force for the last 50 years. More progress is therefore needed - and this is not at all incompatible with the need to keep the Intergovernmental Conference brief and bring it to a swift conclusion - to make sure every Member country has a full Commissioner.
At the same time, the present text of the draft Constitution leaves choices open on key points, such as the way the Councils are to work and responsibilities in the field of external relations. The task of the Intergovernmental Conference is to make the work of the institutions more transparent and more effective and to prevent duplication and halfway solutions that may breed future conflicts. This is a matter of facilitation rather than innovation.
Lastly, the Convention did not have time to update the current wording of the Community policies. In some cases, this dates back to the 1950s and has been partly or wholly superseded. It will obviously be difficult to settle all the issues still outstanding, but it is our duty to take a step back from the current political circumstances and give careful, discerning thought to those points where it is still possible to make the changes which are necessary to make the constitutional structure even more capable of meeting the challenges ahead. We do, of course, need to see whether the political will exists. Is there no such will or is it a sense of realism that is inducing us to refrain from tackling these issues and to leave the text as it is? If this is the case, the Commission is, of course, willing to take note of this calmly and realistically, mindful of the fact that very significant progress has, in any case, been made.
Essentially, this has been the case every time the Treaties have been amended. It was true for the Single European Act and for the Maastricht and Amsterdam Treaties, and it may be true here too, but we must realise that, as happened in those cases, we will need to be ready to cope with further crises and, therefore, to negotiate further changes and adaptations. This may always have been part and parcel of European integration - a mixture of vision and reaction to crises induced by growth. It is the history we have lived through and we know it well, even if there are times when we need to move forward more quickly. This is definitely one of those times.
At all events, if we want to capitalise on our experience and if we genuinely want to draft a Constitution that will last, we must provide for mechanisms that allow decisions to be taken tomorrow where they cannot be taken today. We therefore need - and I am coming to the end but also the final key point of my brief speech - to look at more realistic procedures for amending the Constitution that will allow us to act quickly and effectively where, under pressure of crises - and crises there will inevitably be - the arrangements we are setting out today prove to be insufficient. Indeed, the worst-case scenario would be to find ourselves with inadequate constitutional provisions that, in practice, simply cannot be amended because of the requirement of unanimous agreement among 25 or more Member States.
This is true of unanimous decision-making, which still applies today in many sectors, and it is therefore even more true when it comes to bringing policies up to date, a process which we are unable to tackle now. A Constitution set in stone for all time which could not be relied on to provide the solution to future crises would be the negation of the whole history of European integration. This we must avoid at all costs if we want to perform the historic task entrusted to us responsibly.
Mr President, ladies and gentlemen, in our work, we need to keep a clear vision of the path the Union must continue to follow: peace, freedom and solidarity must continue to be our goals in the day-to-day work of the institutions. To do this, we must give the Union the practical tools to achieve those goals. The Union must speak with a single voice in the world - a strong, authoritative, peaceable voice. Internally and externally, it must be able to uphold the force of law which imposes duties but also protects the individual, safeguarding freedom to act in an ordered, creative society.
Lastly, the Union must have the means to show solidarity. This takes the form of support for the most vulnerable in an inclusive society. It is expressed through joint action to provide assistance in the event of natural disasters. It is based on the duty of mutual defence, in the firm conviction that the defence of each and every Member State is the best way to show that we belong to a single family.
Ladies and gentlemen, a new phase has now started: we must finish off the excellent work of the Convention wisely, resolutely and with courage. Of course, it needs to be brought to a swift conclusion, but, above all, it needs to be brought to a satisfactory conclusion. The Commission will continue to do its part to help achieve that aim.
(Applause)
Mr President, a few weeks before the Convention began its work, when Mr Klaus Hänsch and I visited the President of the Convention in his house in Paris, after we had left that meeting I noted in my diary, 'We will be successful if we manage to create the spirit of the Convention'.
What did we understand by 'the spirit of the Convention'? We meant ensuring that the members of the Convention were aware of the historic importance of the moment, of the difficulty of the challenge and of the will to rethink Europe in accordance with what was best for the citizens in the new Europe following the great enlargement.
I believe that in the creation of that Convention spirit, which has been the key to this success, you have played a leading role, Mr President. I believe that the applause following your speech today demonstrates that this Parliament has appreciated your work at the head of this Convention.
Why in this task of rethinking Europe was it so necessary to convince ourselves of its difficulty? I believe that what we have carried out is an exercise in realising those slogans which this European Parliament has had since the 1990s: more democracy, more efficiency and more transparency.
I believe that this Constitution is more democratic, more efficient and more transparent. It creates a Europe which is also imbued with these ideas. Why? Because we have modified the institutional system. It is true that we have done so, but we have done so precisely in order to provide the European Union with greater democracy.
We only have to remember and compare the model of the ECSC Treaty; we only have to remember what that assembly was, that predecessor of this Parliament in the ECSC Treaty. Today this Parliament, with this Constitution, is a fully democratic Parliament, fully integrated into the decision-making process. But we have also managed to integrate the national Parliaments into this decision-making process. And we have also ensured that the citizens can activate popular initiative when the law so establishes.
This idea of more democracy is reflected in the Constitution. Also the idea of more efficiency - and that is why we have modified the institutional system. We have modified it profoundly. I believe we have always borne in mind the idea of safeguarding the necessary balance between the institutions, that that has been the fundamental premise of all our work. The truth is that only time will tell whether we have achieved that or not. But I believe that, in the modifications we have introduced, the idea of preserving the balance was absolutely essential.
Our work has ended. Now we have the Intergovernmental Conference. I believe that to criticise the Constitution - to say that it should have been done this way or that - is the work of experts and professors, but I do not believe it is the work of the European Parliament. The work of the European Parliament is to take a political position with regard to the Constitution. We are going to do so in the report for which our fellow Members, Mr Gil Robles and Mr Tsatsos, are rapporteurs.
I believe, Mr President, that you have presented the European Parliament with a challenge today. I remember that in the twenties there was a debate in Germany on the guardian of the Constitution between Carl Schmitt and Hans Kelsen: Der Hüter der Verfassung. Wer soll der Hüter der Verfassung sein? [The guardian of the Constitution. Who should the guardian of the Constitution be?]
I believe that the political work of this European Parliament today, the political message we have to send is that we are becoming guardians of this Constitution. This Constitution is one which this Parliament believes to be good for Europe and for its citizens. I therefore believe that our political message should be to become the guardians of this Constitution.
To this end, Mr President, we must play an active part in the Intergovernmental Conference. And I am glad that Mr Fini, who is also imbued with that Convention spirit, has said that the presence of the European Parliament will be real. We do not want it to be ceremonial, we do not simply want to take lunch in Rome, although Rome is a wonderful city. What we want to do is to continue bringing our ideas and our impetus to this Intergovernmental Conference.
Mr President, it has been an honour to chair the delegation of the European Parliament, it has certainly been one of the most wonderful adventures, without doubt the most wonderful of my political life, but above all I would like to say here today in this House that I believe that in the end the great beneficiaries will be the citizens of Europe.
Mr President, ladies and gentlemen, President Giscard d'Estaing, our work in the Convention was not always free of conflicts - and nor, indeed, was the work of the praesidium - but we agreed on our objective, which was to create one single text for a European constitution, and in that we succeeded. We followed the wise counsel of Jean Monnet, who said that writing down what should be is easy, but that what matters is writing down what can be. The Convention did precisely that. What we are putting before the governments is well-considered, balanced, and, above all, achievable if we have the will to do it. Previous Intergovernmental Conferences and EU summits have always made themselves the yardstick for success or the lack of it. That now belongs in the past. The results of the Rome Intergovernmental Conference will be measured against those of the Convention. That, ladies and gentlemen, is our success.
We have not managed to achieve everything that we wanted, and not all of what has been achieved can be counted an undoubted success. We would have liked all future laws - including especially those on taxation - to be decided on by qualified majority in the Council. We would have liked the Common Foreign and Security Policy to be another area in which the Member States would reach decisions by qualified majority. We know how fragile some solutions are, the compromise on the size of the Commission and on voting in it being one example. All this is on the outermost boundary of constitutional good sense. We also know, however, that what is described therein is a compromise and not, moreover, one reached on the lowest common denominator. This draft constitution has not become a mere list of compromises, but has remained an internally coherent piece of legislation, and so we must resist all temptations to repackage these compromises.
The governments were represented at the Convention. They had a hand in what was finally agreed on. The desire of some of them to withdraw from this consensus not only fills me with concern, but it is also dangerous. The fact is, ladies and gentlemen, that we will not end up with a new and better draft, but with a second Treaty of Nice. That is something we have to prevent.
The Commission's evident willingness to play along with this leaves me astonished and baffled.
(Applause)
Do you really believe, Mr President of the Commission, that what you have said here has not also been said and discussed in the Convention? Do you believe that the Commission's delegates did not put these ideas forward when they sat in the praesidium and the Convention? What you and they desire is perhaps the right thing, but you will get the wrong result. What you have put forward will result in nothing more than a return to the old, traditional Intergovernmental Conference, to the same old horse-trading that we saw at Intergovernmental Conferences in the past. Do not imagine that you will gain support for this, Mr President of the Commission, so abandon your game. What the Convention has built up, you are pulling apart.
(Applause)
Finally, once this Intergovernmental Conference is over - and we hope it will be a success - I can only urge and implore Mr Fini and Mr Frattini, whose statements I welcome, to stand by what they said, to ensure that the Intergovernmental Conference makes this draft Europe's constitution; then, ladies and gentlemen, let us mobilise the people in our Member States. Let us then tell them what is unique about what the Convention has brought forth, a constitution for so many states and peoples, separated from one another for half a century by the division of Europe and by Communist dictatorship, given by this Convention their first opportunity to play their part, through their representatives, in shaping Europe's future. To our parliamentary counterparts from the East, from Central and Southern Europe, who took part for the first time, I have this to say: not only did you follow the work that was done, but you gave something to the Convention!
(Applause)
For it is unique, this constitution for twenty-five - and more - states and peoples who, for centuries, have robbed and killed each other, waged war on one another and laid each other waste, and who now want to join together in shaping the future. It is a constitution for twenty-five - and more - peoples, each with their own traditions, tongues and histories, all desirous of retaining their identities, yet uniting in a common destiny. That is the great thing about this draft constitution. That is the great thing about the unification of Europe, to which we must hold fast and with which we must press on. That responsibility is ours. We face the same situation as did the fathers and mothers of Europe's unification in the 1950s. By joining in a European Community, they were courageous and far-sighted enough to set aside the thousand-year enmity between Germany and France and to make a start on uniting Western Europe. We, as politicians of our generation, have, for the first time in a millennium, the opportunity to unite the whole continent in freedom and peace. We must summon up the same courage and far-sightedness as did the founding fathers of European unity fifty years ago. That, ladies and gentlemen, is our destiny.
(Applause)
I should like to acknowledge the presence in the official gallery of a senior parliamentary delegation from Ukraine, led by former Foreign Minister, Mr Tarasyuk. You are very welcome here.
Mr President, ladies and gentlemen, our commitment to Europe has as its goal an active, democratic and transparent European Union, one that is founded on values, principles and rules. This proposal for a European constitution sees us taking a decisive step closer to that goal, and it is a great joy to be able to welcome President Valéry Giscard d'Estaing, a former member of our group, to this House as President of the Convention. I do not want to repeat what the Liberals have had to say on the subject. President Giscard, I have a clear recollection of how, in January 1992, when Egon Klepsch, the chairman of our group, was elected President of the European Parliament, I stood behind you as we together - you first, with me following modestly behind - cast our votes for Leo Tindemans as group chairman. If, back in 1992, somebody had said that Valéry Giscard d'Estaing would, in September 2003, put before the European Parliament a constitutional treaty, a constitution for Europe, I would have said that was wonderful, that it was a dream, a vision! That this dream has become reality is something in which we can rejoice with all our hearts.
To you, President Giscard d'Estaing, I want to address a special word of gratitude and appreciation. I might add that I have never doubted that the outcome would be a good one, for you met in our group's chamber, although I will readily concede that it was once home to another group. I would also like to express warm thanks to our members of the Praesidium, Mr Iñigo Méndez de Vigo, Mr Klaus Hänsch, and, representing all our Members in the Convention, their chairman, Mr Elmar Brok, and our colleagues in the Convention. You will all have the opportunity to take the floor at our second September sitting, when we will be discussing the reports by Mr Gil-Robles and Mr Tsatsos. The Convention's methodology has turned out to be the right one, as, post-Nice, we had said in the presence of the President of the European Council that we needed another methodology, and our group has always put the case for a Convention. It is no secret that, within our group, which is a large one, the PPE component has priorities that differ from those of the DE element, which is made up of our British friends, but what I can say, on behalf of our group as a whole, is that it is the allocation of competences within Europe that is vital. Our goal is an active Europe, not a centralist Europe. Where common action by Europeans is called for, Europe must be able to act. Not everything that calls for action in Europe calls for action by Europe, but, where Europe is required to act, Europe must be strong. We are now defining what the areas for European action are. It is now for the nation states to say where they have to act, what are the regions' areas for action, and where action has to be by the municipalities. It is very much to be welcomed that this constitutional treaty guarantees the principles of subsidiarity and proportionality and the right of appeal for all national parliaments, and that there is an elaborate network of balances interconnecting the different levels of the European Union. We especially welcome the way in which a place has also been found in the constitution for local self-government.
I do not know the exact percentage, but Parliament will have equal rights of codecision on over 90% of legislation, and transparency is at last introduced into the Council of Ministers, which must no longer legislate behind closed doors. It is on the basis of the elections to the European Parliament that the President of the Commission must be nominated. Even now, I call upon the Heads of State or Government to take into account the results of the 2004 European parliamentary elections - no matter what the result; my concern is with the principle - when nominating the President of the Commission, even if the constitution is not yet in force by the time the elections are held.
We have, as a group, seen it as very important that the Foreign Minister, too, should be subject to approval by vote of the European Parliament. We have not, of course, got everything we wanted, nor could we have done. We would have liked the constitution to incorporate a reference to our Judaeo-Christian heritage. We would have liked decisions in foreign and security policy to be based on the principle of majority voting, and we are well aware of the difficulties involved in working out the votes in the Council. I believe that most of us will agree with me when I warn, in the strongest terms, against now undoing this elaborate compromise. Mr Fini, Mr Frattini, we want the European Parliament to have representatives - I am deliberately avoiding the term 'observers' - at the Intergovernmental Conference, who will have every facility afforded them to play their part in its work. That is what I have to ask of you.
Let me conclude by saying that the project on the table before us is a great one. At this Intergovernmental Conference, great responsibilities will rest upon your shoulders. There are vast opportunities involved, but also immense dangers, and, on behalf of all of us, I wish you every success, for what this is about is our having, in the twenty-first century, a legal basis on which to peacefully resolve the differences and conflicts of interest that we in Europe have, so that peace may be secured by law, and I wish you great success at the Intergovernmental Conference!
(Applause)
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, President Giscard d'Estaing, I am addressing you in your own language because I wish first of all to salute your consistency, together with your campaign for Europe which do not just date from the time since you were a Member of the European Parliament. You were one of the creators of the European Council. You worked for the direct election of the European Parliament. You even gave the name 'écu' to the future European currency. Obviously, the name has changed.
You were right to choose the tortoise, representing perseverance, as a symbol during the Convention. I had the opportunity to work with you as a Member of the European Parliament, notably when, as an initial experiment, the governments and the Council were opened up as an integral part of the preparatory interinstitutional conference that we set up and that anticipated the Convention before the term existed. Our group thinks that you have done some good work as President of the Convention. Having a tortoise made of jade was felicitous. If it had been a flesh and blood one, you would have been sorry to see it disappear.
I am not now going to analyse the work of the Convention, something we shall do in the course of the second September part-session on the basis of the Tsatsos report. Allow me to comment on your quotation from Montesquieu. Indeed, the great historic originality of our work is to devise a democratic structure that goes beyond the nation state in the era of globalisation. Montesquieu is, to be sure, a philosopher who talked about democracy and the nation state. Now, let us not forget that Montesquieu began by writing about the grandeur and decadence of the Rome to which we are now returning.
I also salute the fact that you began the draft constitution with a quotation from Pericles' funeral oration. Indeed, all Europeans, both men and women, could identify with this speech made 2 500 years ago. It shows that we have made our contribution to history, on the pattern laid down by Montesquieu. The Constitution has served Parliament, in its capacity as a legislative power, best, according it its central statute.
I share the reservations expressed about the fact that essential areas are still subject to the unanimity rule. Where the executive is concerned, I think that it made sense to have divided the Council into a legislative council and an executive council, but that the solutions proposed at the end of the Convention are not as satisfactory. I concur with a number of the criticisms made by my colleague, Mr Hänsch, concerning the President of the Commission, and I am also in favour of more flexible solutions for revising the Constitution, given the historic situation we are in.
I would add, especially, that the spirit of the Convention was already present at the end of the Intergovernmental Conference. Otherwise, I should be at a loss to explain why so many foreign ministers actively participated in the Convention.
Mr President, President of the Convention, I too have the honour of congratulating a predecessor for the impressive work he has done, but I cannot continue in the vein of Charles Aznavour and say 'You are for me, formidable'.
Mr President, at the next part-session, we shall have an in-depth debate on the strictly institutional dimension of the draft Constitution. Then, my group will emphasise what it considers to be positive advances: new parliamentary prerogatives, a willingness to encourage ordinary people to get involved, and certain elements of transparency. It will also express views on other, much more controversial institutional aspects and explain why it is making the case for ratification through referendums. Today, I am going, however, to tackle a more global problem and ask a sort of preliminary question.
A constitution is, in principle, a fundamental law determining a country's form of government. It is also able to lay down a number of benchmark values and fundamental rights. In no circumstances can it aspire to restrict for thirty to fifty years - for that is the lifespan of this document, as promised by President Giscard d'Estaing - the freedom of sovereign nations to choose their own model of society. Democracy means choice. Now, what we have before us, in addition to reform of the institutional system, is a process whereby the model of a liberal Europe is given constitutional status.
We thus learn from as early on as Article 3, and I quote, that '[t]he Union shall offer its citizens ? a single market where competition is free and undistorted'. On four occasions, there subsequently recurs the liberal theme of an open market economy characterised by free competition. It is, however, precisely against this obsession with all-out competition and against this inclination to reduce the whole of life in society to the level of a commodity that a growing number of our fellow citizens are protesting and mobilising. A factor further to the discredit of the Praesidium of the Convention is the fact that most of the provisions setting up the model of a liberal Europe as inviolable appear in the third part of the document. Unbeknown to most people outside this House, the 340 articles comprising this part - in other words, three quarters of the entire draft Constitution - have not been subject to any discussion within the Convention during the 16 months of work, the results of which were presented to the Thessaloniki European Council. It has to be said that they were added on the quiet and after the event, right in the middle of July so that the majority of editions of the Constitution in circulation quite simply ignore them. That is, as it were, the hidden face of the draft Constitution. It is, however, this part that defines, in particular, economic and monetary policy and the inordinate powers of a European Central Bank obsessed with price stability and the rise in salary costs. In other words, it is the most disputed content of the Treaty of Maastricht that you have thus taken up and perpetuated.
These articles also list the drastic restrictions placed upon social policy, as well as upon the conception of public services, tolerated in terms of mere, and I quote, 'reimbursement for the discharge of certain obligations' and as departures from the rules of competition and from the provisions prohibiting state aid.
Deeply convinced as I am that, now as never before, there is a European need for hope in transforming the world, I think it would be very damaging to provoke, in this way, many anti-liberals into becoming anti-Europeans. That is why I would ask you this question, President Giscard d'Estaing: might nothing therefore change concerning future trends in the European Union, whatever the political developments in one or other European country? Is that not a legitimate question? It is valid in terms of the economic and social dimensions of this project, as well as in terms of its political dimension, since Article 40, for example, foresees the common security and defence policy being, and I quote, 'compatible with the ? policy established within [the] framework [of NATO].' Is NATO to be a constituent part of European identity? We can, emphatically, do better in terms of European ambition, the rehabilitation of politics and the promotion of responsibility on the part of individual citizens.
As you very rightly stated, never forget the citizens, Mr Giscard d'Estaing. I await your reply.
Mr President, the text adopted by the Convention indisputably represents a step forward for European democracy. Many of our demands have been complied with: the incorporation of the Charter of Fundamental Rights and the improvement of the legislative process, including the introduction of the citizens' right of legislative initiative; the inclusion among the Union's goals of a number of aims, and we will fight and enlist the citizens' support to see them achieved; full employment, fair trade, pluralism, the protection of human rights, conflict prevention, the sustainable development of the earth.
It is thanks to results such as these that we can now claim this text as our own too and undertake to defend it in the coming months. Clearly, however, for us, this European constitutional process is not yet finished. We do not share the opinion of those who believe that this was the best that the Convention could do. In particular, it failed to bring instruments and policies into line with its most innovative objectives, it preserved the unanimity requirement and it further increased the Council's supremacy in key areas of the Union's competences.
While we acknowledge the high quality of its work, we feel that the way in which the Praesidium and you, yourself, Mr Giscard d'Estaing, conducted the Convention's work, the rules chosen to govern the process, must be carefully assessed and analysed, for they have had a definite effect on the quality of the text adopted. It was a serious strategic error to agree right from the beginning to the Convention being polluted by the very intergovernmental method that it was trying to leave behind. Clearly, this shifted the emphasis of the debate from what the Union should do and how to who wins and who loses under the new rules, which is typical of an Intergovernmental Conference and the basic cause of the regrettable failure of Nice.
We have two practical proposals for the future: the Chairman of the Convention must be elected by the Convention itself and its work must be conducted more explicitly according to the Parliamentary method, which, although based on the search for consensus, is also based on the rule of majority voting. We have two extremely important challenges ahead, the first of which is certainly to prevent the positive results achieved by the Convention being nullified during the Intergovernmental Conference by the endeavours of those same governments which were opposed to the Convention and now want to challenge its work. That would be unacceptable and, I would venture to say, unlawful. Over and above the provisions of the Treaties, it is clear that the most important innovation of the Convention has been to take away the governments' monopoly on reform of the Union. It is unthinkable that we should have to go back on this achievement, and it is not acceptable that essential parts of the text should be amended without the explicit agreement of Parliament, at least: this is clearly quite different from merely inviting a couple of observers to the meetings. In this sense, it would appear to be particularly important to highlight Mr Giscard d'Estaing's proposal to make the different phases of the work of the Intergovernmental Conference completely transparent and public.
Lastly, Mr President, it is absolutely essential to abolish the unanimity requirement for revision of the Constitution and to introduce power of ratification for the European Parliament. If it is not possible to do this, if the unanimity safety mechanism is preserved, it is not difficult to predict what will happen in the future: the Union will be unable to move forward, unable to act, and, in the long term, it will become increasingly insignificant and divided.
The actual historic import of the Convention's work will depend, not least, on the Italian Presidency. Mr Fini, Mr Frattini, you must defend the text adopted by the Convention from some of your impetuous colleagues. You must be open to improvements and endeavour to make it a text that can be developed and changed. In this you will have our full support.
Mr President, please do not imagine, because of the brevity of some of what I have to say, that I am being in any way malicious. It is simply that I have a limited amount of time in which to speak.
I should like first of all to say that no midwife, be it in the field of obstetrics or politics, has the ability to get rid of congenital deformities. Whatever the intellectual virtues of the Convention and of its President and of those of our eminent fellow MEPs who have taken part in this work - most notably the vice-presidents of my group, Mrs Muscardini and Mr Queiró - it was certainly very naïve to believe, or to lead others to believe, that a European Constitution might in itself permit the transformation of a technocratic European structure into a democratic political body.
Everyone agrees in thinking of the European Union as a democracy. If there is in fact to be a constitution, it can, therefore, only proceed from the constituent power, that is to say the sovereign people, and it can only be ratified by that same sovereign people. Now, where is the constituent power? No one in this Convention has been given the slightest popular mandate to devise a constitution, and I am also surprised to hear members of the Convention, including the most eminent among them, say that no modification whatsoever to the document that has been drawn up would be acceptable, either at the Intergovernmental Conference or, even, at European Council level. That is an outrageous claim.
Given the importance in principle of a constitutional document, I would add that only a referendum would be able to legalise this great institutional change in the EU. What referendum, however? Of necessity, a European referendum, that is to say a consultation organised on the same day in each Member State. Apart from the fact that the referendum procedure is not anticipated in all the Member States, how, in any case, would the outcome be assessed? At European level as a whole? At national level? In that case, what would happen if the majority of people in a single Member State voted 'no'? No satisfactory answer has been given to any of these questions. A political impasse has been reached, since the two questions upon which success depends have not been asked. How is the power of the populations to approve or reject the stages of this construction to be preserved? Moreover, do the peoples of Europe want to construct an independent Europe capable of influencing the balance of world power?
That is what I wanted to say to you on behalf of a group united in its diversity. Let us, therefore, keep our feet on the ground and stick with the principles forming the basis of genuine European integration: the peoples and the nations.
Mr President, Mr President of the Commission, Mr President of the Convention, Mr President-in-Office of the Council, having taken great pleasure in the excellent things Mr Pasqua had to say, I should like to remind you that, as history teaches us, it is better to design a constitution once the revolution has been carried out, rather than the other way around. Sadly, that was not the case when it came to devising this would-be European Constitution which amounts in practice to what is, so far, a friendly game of musical chairs between old and new, small and large countries and within and between the European institutions themselves.
There were, however, Mr President, many revolutions we could have engaged in. We could have effected an economic and social revolution, overturning what President Prodi called the stupid dogmas, established in Maastricht and reinforced in Amsterdam, that, increasingly with every day that passes, manifestly condemn Europe and, in particular, the euro zone to deflation and unemployment. We could have effected a political revolution by declaring our independence, affirming our vision of a multipolar world and defending the central role of the United Nations in world affairs. We could even have effected a cultural revolution by establishing, in opposition to the commercial organisation of the world, the right of peoples freely to choose their way of life and their own allegiances. We might, above all, have effected a democratic revolution by turning Europe into an extension of our national democracies, instead of arranging the latter's demise, and by creating a genuine political space peculiar to Europe through the Congress you proposed and by having recourse to a referendum.
In order to do this, however, we ought no doubt to have been inspired more by Rousseau than by Montesquieu. Everyone knows that you chose a tortoise as a symbol, no doubt, of punctiliousness and perseverance, but not really of revolution. That is a pity.
That is why I doubt if the peoples and citizens of Europe - they amount, moreover, to more or less the same thing - would identify with this Constitution that there is a desire to impose upon them. It remains to be seen, moreover, who will be courageous enough to organise a referendum. I should like to add a small PS for the attention of the Intergovernmental Conference: 'Do not abandon Strasbourg'.
Mr President of the Convention, you once asked the Convention a question that was simultaneously pertinent and impertinent and to which we have never had a reply. When the working party's report on legal personality was presented, you asked: 'To what exactly would you accord legal personality? To a state or to an international organisation?' It was an excellent question, but an inconvenient one. The Convention never replied, preferring not to commit itself. If, however, it was possible to say at the start that European integration had a character all of its own and that it was a question of a non-identified legal object, the object would now appear more and more easily identifiable as the treaties have come and gone and, above all, at the conclusion of the Convention. In essence, it takes the form of a state, of a central and supranational decision-making power with its unique institutional framework, its law superseding the national constitutions, its common law majority decision-making procedure and even, now, its Constitution with its constitutional super-court. Perhaps a number of these elements - in certain lights and considered in isolation - may suggest an international organisation. They all obviously combine, however, to form the outline of a European state, given the strength, intensity and broad sweep with which they are being applied.
I should also like, in my turn, to ask you a question: do you think that this European superstate really is what our peoples want? You who quoted surveys to us just now should know that the answer is 'no'. Our peoples certainly want to see European cooperation. They even want to see more policies with cross-border implications dealt with at European level. At the same time, however, they want their countries to retain their freedom to take decisions and the freedom to choose their national democracy, the only form of democracy in the full sense of the word to date.
In these conditions, do you not think that the European superstate is a very poor response to a good question?
Mr President, most of us who served inside the Convention were astonished at its great success and, without suspending our critical faculties, Mr Prodi, we achieved a sophisticated and comprehensive package, which must now be defended from the assaults of those - some British, unfortunately - who wish to diminish the European Union. Especially at risk is the passerelle clause to qualified majority voting and the provisions on security and defence.
A single package forged through consensus was the optimum solution possible at the present phase of integration. If the compromise is unpicked something distinctly sub-optimal will result. Nice II will be much worse than Constitution I. If the IGC were to begin to unpick the Convention's proposal it would also subvert the very concept of the Convention itself, which is a major breakthrough for constitutional law and parliamentary democracy in Europe.
The IGC can focus its work where we failed to achieve a consensus - especially regarding Part IV. I agree with Mr Prodi that it is essential that we have softer revision procedures where a shift in competences is not involved. We also require a sensible plan should the entry-into-force provisions be frustrated by accident or by design.
In Part III several policy chapters - notably the common agricultural policy - can and should be polished and refurbished. All this is possible if the transparent and pluralistic spirit of the Convention is carried forward to the IGC. I know that this Parliament stands ready to play its full part.
Lastly, Mr Giscard d'Estaing, I would congratulate you on your excellent work on the future of Europe. Thank you very much.
(Applause)
Mr President, my reply will be brief, since I believe you now have other questions on the agenda. Do not therefore accuse me subsequently of not expanding upon matters sufficiently. Consider, rather, that it is a gesture of courtesy in view of the work done by your House.
Mr Fini, I should like to thank you for two things: first of all, your contribution to the work of the Convention, because you have been very much involved. You are Vice-President of your government, you came to all the sessions, you remained in your seat, you listened, you took your turn to speak and you were - together with others, of course - a model participant in the Convention. I would also thank you for having given your approval - on behalf, of course, of the Italian Presidency - to the project as a whole and for having emphasised that it was indeed a coherent project. That is a crucial point.
In fact, we have just heard - and I shall return to this matter - proposals for partial changes. The disadvantage of these partial changes, however, is that they disturb a balance that we have meticulously constructed together, with a view to ensuring that the project has a cohesion - to use your own expression - that must not be distorted. Hence, balance must remain the reference point.
You have approved the idea - taken up by a number of members of the Convention, notably by your compatriot - of work that is open and transparent. I hope that, in regard to the press and public opinion - and I am replying here to Mr Pasqua - this constitutional debate will indeed be an open one. What I would ask you is, not to dismantle things, not to disappoint and, at the same time, not to be content to adopt a negative attitude, because that is naturally not enough. Rather, it is necessary to take the lead.
The great moments of political excitement are those of progress rather than of disintegration. At the last session of our Convention, moreover - rather curiously, because no explosion of political emotion was expected - those from a variety of political backgrounds present on all the benches had come together because of the feeling there was that perhaps the new unified Europe had an opportunity to move forward.
Mr Frattini, you will of course have a lot of technical work to do at this Intergovernmental Conference. I believe that your three principles are sound. Stick, therefore, to your three principles: respect for the timetable and respect for what you have very properly called the store of wisdom accumulated by the Convention, namely the major legacy of our 1 800 speeches. It is necessary to make use of these, and the task is therefore one of improving and supplementing. Improving, yes; supplementing, yes; putting a question mark over, emphatically no.
Mr President of the Commission, we have had debates. I came to visit you, on my own initiative moreover, in Brussels when our work was almost complete in order to take note of your personal reactions to what our document contained. You stated that this compromise was incomplete. We shall see what will be added because, if it is cut drastically, this compromise will be still more incomplete. You are yourselves parliamentarians from all the Member States, old and new. Now, it has to be emphasised that the fact that the Convention reached a compromise, with just six dissenters, signified that the compromise was almost complete.
You raised the issue of qualified majority voting. First of all, whenever, throughout the work of the Convention, qualified majority voting was demanded, I would ask what type of qualified majority was meant. This point has not been raised. Now, there are in fact two systems of qualified majority voting. There is the Nice system, based on a scale, and there is the draft Constitution system, based on a double majority: a majority of the Member States and a majority of the represented population, which we have set at 60%. It has to be specified, therefore, what type of qualified majority is being talked about.
We are told we should have gone further in the difficult debate on the number of questions that are to be subject to qualified majority voting. In fact, we have doubled the number, and we have not in fact been able to adopt the universal rule because of obstacles that were insurmountable for one group or another.
I would cite the case of taxation. Six states participating in the Convention were making taxation an insurmountable obstacle. We debated with them. I visited London twice in order to see the British Prime Minister. We talked about the matter with our other colleagues, since, as you know, other Member States had major reservations about the tax issue. I hoped right until the end that we might introduce qualified majority voting for market taxation, since the latter is very much linked to the operation of the single market. In the end, we were able to make a certain degree of progress, since we provided for qualified majority voting in the cases of administrative cooperation and the fight against tax fraud and tax evasion. We were not able to go any further on the basis of consensus.
Mr President of the Commission, we shall see if any further progress is made on the basis of unanimity. I should like to remind you of a central innovation that has been little talked about: the content of our article on the transition from unanimity to qualified majority voting. This point is very important because we have put in place an arrangement that, over time, will permit the transition to qualified majority voting. I would refer you to Article 24(3), enabling us to do in the future - and I also say this with Mr Barón Crespo in mind - what we have tried to do as much as possible in the Constitution: the European Council will be able to decide unanimously, as specified by the Treaty, to transfer a certain number of framework or European laws to the sphere of qualified majority voting.
In other words, what you are seeking to obtain by negotiation, the European Council will be able to achieve through the exercise of its powers in application of Article 24, paragraphs 4 and 5. I am not talking about the composition of the Commission. I would simply say to you, Mr Prodi, that I have here the amendments that have been lodged. The Convention is familiar with the proposals you have made just now. They were the subject of debates within the Convention. Moreover, the new Member States that, at the beginning, were understandably very keen that there should be as many Commissioners as Member States - leading to figures bearing no relation to the number of responsibilities to be exercised by the Commission - have accepted, as we proposed, that the reform should only apply as from 2009.
In other words, all the new countries will have Commissioners for the period 2005-2009. They will be equally well placed when it comes to constituting a genuine European college whose composition will reflect the number of tasks to be exercised by the Commission and the number that, as President Jacques Delors said, will enable it to retain its collegiate character.
Finally, you talked about natural disasters. On the initiative of a working party chaired by Commissioner Barnier, Article 42 introduces into the Constitution the opportunity of exercising European solidarity in relation to natural disasters.
Just a word on the problem of the revision procedure, taken up by other speakers. A number of members of the Convention - even a large number of them - would have liked it to have been possible to deal with this subject, because the revision procedure is going to remain that laid down by the treaties. Now, it is obvious that, within the framework of a Constitution, there is some sort of internal revision procedure that bypasses the general circuit of treaties and of the twenty-five or twenty-seven ratifications.
We had no mandate for dealing with this subject, but the problem remains unresolved, and I have a sense that, in the years to come - perhaps not within the next 30 years, but certainly in the years to come - the question of a possible future constitutional revision procedure will have to be addressed. In Europe's current political state, I believe it would be unrealistic to imagine that the views of the Member States might be ignored. A time will come, however, when, just as the transition has been made from unanimity to qualified majority voting, a new procedure will be required in this regard.
I now turn to MEPs' speeches. I would thank Mr Méndez de Vigo both for his work within the Convention and for his vision of the role he wishes to see the European Parliament play, a role indeed that the Convention will not be able to perform but that Parliament is in a position to assume.
I shall turn to you, Mr Hänsch, last. I would say to Mr Poettering that he is from a country that has contributed a lot to music. Whenever there is a concert - I had the opportunity in Brussels, during the Convention, of hearing the Berlin Philharmonic Orchestra - the conductor of the orchestra asks for applause for the musicians. He asks the musicians to stand so that the audience might applaud them. That is why I would thank you for the compliments you have paid me, but I should like to share them with the members of the Convention. The document with which I am presenting you today is a collective, rather than individual, work. It is the fruit of a joint effort.
We have been diligent, Mr Poettering, in dealing with the issues of competences, of the stability of competences and of the monitoring of subsidiarity. The request that this issue be dealt with was particularly strong in those EU countries that have federal structures. It was therefore given particular prominence by the German members of the Convention and also by our Spanish partners.
Mr Barón Crespo, who speaks all the languages of the EU - a factor that obviously simplifies the debates - was right in saying that ours is a first attempt at democratic construction going beyond the nation state. It is therefore an original structure, and those who say it would be enough to copy the institutions of the nation state are mistaken because the nation state model would not enable us to deal with the problem of the double legitimacy of the Member States and of the populations.
You wanted to see an open IGC, or Intergovernmental Conference. I believe that everyone here, particularly the representatives of the Presidency, concur in wishing to respond favourably to your wish.
By a twist of fate, Mr Watson is seated beside Mr Poettering. My experience enables me to share both their cultures, and I thank Mr Watson for the contribution of his group, which included several influential members of the Convention, among them, incidentally, Mr Duff who has been one of the people most active in carrying our work forward.
Mr Wurtz, your quotations from our document were chosen specifically in order to show that, as you said, the document in a way constitutionalises the liberal economic system in Europe. Now, if you take Article 3 on the objectives of the EU, which we have debated at length, what do we read? We read first of all that the EU is an area of freedom for people, an area of freedom in the economic sense of the term with, indeed, the four freedoms laid down by the basic treaties. We would, however, add to the objectives of the EU a social market economy, highly competitive and aiming at full employment and social progress. We foresee the EU combating social exclusion and discrimination, promoting equality between women and men - which is a crucial point in our documents - and protecting the rights of children. Alongside economic freedom, which is a spatial freedom, the Constitution therefore carefully describes social objectives.
You talk about articles on EU policy and say that some of these are secret. They are not secret, but they have to be translated. At the end of the month, we shall present all of our documents translated into the EU's future 22 languages. That is the explanation for the fact that we have not been able to forward them very quickly. Whatever the case, the articles in question have not been modified. These are the articles from the treaties, since we had no mandate to modify them other than to take account of the changes: a new institutional system, changes of name, European laws, framework laws, voting procedures and the legal base for policies. The actual description of the policies is, however, unchanged except where four of them are concerned: policy relating to economic and social governance, on which considerable progress has been made, even if more might have been wished for; common external policy; common defence policy; and policy relating to security and justice.
Mrs Frassoni, whom I had met in the course of our debates in the Convention, talks about intergovernmental methods. We have done away with this term, which goes back to the beginning of the Convention. On the contrary, we wanted to revive the institutional triangle. There is no intergovernmental element. There are three institutions at work: Parliament, which expresses its opinion; the Commission, which proposes legislation and engages in administration; and the Council of Ministers, which takes the decisions entrusted to it by the Constitution. That is not an intergovernmental procedure. It is a case of Community decisions being taken by one of the bodies of the EU. You talk about having the President of the Commission elected by the European Parliament. You will see that, next time, matters will still take place in accordance with the Treaty of Nice, that is to say that you will do nothing other than give your approval. Your sole power will be that of giving your approval. With the Constitution, you would be able to vote in an election, and you could refuse the option proposed to you.
Mr Pasqua was wondering about the progression from technocratic structure to political body. We have tried to progress down that road as far as we could. He was wondering about our constituent power. Where, however, are the constituents? Mr Pasqua, how was the constitutional committee composed that, during the summer of 1958, drafted the constitution of the Fifth Republic? It was composed of named people. What is important in the constituent procedure is ratification. The constituent is whoever ratifies. In the event, the constituents will be, successively, the European Parliament, the referendums in all those countries able to have recourse to this procedure - as I hope France will - and the national parliaments in cases where this is required by constitutional procedure.
I shall finish, then, by turning to Mr Abitbol, who expressed himself fully within the Convention. He was, therefore, able to observe that it was a place of free expression. He was in favour of the congress. So was I, so we have both failed. That being said, I believe that the question will arise again. The absence of a 'European political constituency' is a mistake. There needs to be an arena in which European politicians, both at European and national levels, can meet on an organised basis. President Barón Crespo must remember the conference that he organised in Rome and that was very fruitful for having been constructed on that model.
Mr Abitbol is a revolutionary of the kind that every assembly needs. He reproaches us for having devised the Constitution before having carried out the revolution. Certainly, the two methods exist, but we ourselves prefer to carry out a revolution under the law. Many of you will, I hope, take your places in the next European Parliament. If things happen the way we want them to, your debates will be with a stable President of the European Council who will have to come and provide you with an account of the activities of the EU following each European Council. You will have an EU Minister of Foreign Affairs to question and, when situations arise such as you have already experienced, there will be someone to whom you can put your questions about why one particular argument is to be defended and not another, or one action participated in and not another. It will therefore be a revolution under the law and, to use Mr Barón Crespo's analogy, it will be a revolution à la Montesquieu, but on a continental scale.
My last reply is to Mr Hänsch. I much appreciated your contributions during the Convention because you defended neither particular interests nor lobbies. Rather, you were inspired by the common European good; and, although, on certain points, we did not always follow up your proposals because we were seeking balanced, compromise solutions, you have nonetheless inspired many of our advances, particularly in the area of social governance. You drew attention to the fact that, if the debates we have already had were re-opened, there would be no chance at all of reaching a balanced compromise. What would be the point of re-opening the debate in the case of each amendment already lodged and discussed, and either adopted in one form or another by the Convention or else ruled out by it?
You made this point in no uncertain terms, and I hope your voice will be heard because - and these are my final words, Mr President - in the present situation, which is one of knowing whether, in a few months' time, Europe will or will not have a Constitution, there are in fact two approaches: either Europe does not provide itself with a Constitution and goes on forever re-opening the same debates, or else it does provide itself with a Constitution, aware that it will be necessary to live with it. That is why I do not want to see revolutionary fervour bursting forth from your Assembly but, rather, the momentum of a strong desire and a very great aspiration on the part of the peoples of Europe to make progress along the EU road.
(Loud applause)
We will continue our reflection on this matter in two weeks' time when we debate, in depth, the report by Mr Gil-Robles Gil-Delgado and Mr Tsatsos on behalf of the Committee on Constitutional Affairs.
I thank everyone who has taken part in the debate. In particular I extend a special 'thank you' to President Giscard d'Estaing for leading and summing up the debate this morning.
The debate is closed.
WRITTEN DECLARATIONS (RULE 120)
Mr President, the proposal for the 'Constitutional Treaty' has been produced by the most reactionary circles in the capitalist system. The swaggering of Mr Giscard d'Estaing and those behind him and the rejoicing of the then Greek Presidency and the current Italian Presidency do not suffice to refute the above reality.
Those promoting the anti-grass roots policy have the nerve to call by the name of 'constitution' a text which not only fails to crystallise the democratic achievements of the people, but also reduces them to a text which establishes capitalism constitutionally, which redistributes power for the benefit of the strong, which hands over more national sovereignty to the imperialist, Euro-unifying centre and which dangerously extends the militarisation of the European Union.
The result does not surprise us. It could not be otherwise, because it could not fail to reflect the nature of the ?U and its current political situation. That is why the Communist Party of Greece is against the introduction of a European constitution, which strengthens the imperialist ?U to the detriment of the people and for the benefit of the exploiters.
Nor are we surprised at the lack of substantial information on the content of the 'constitution'. Despite the propaganda campaign, the people must not be deceived. They must strengthen their fight to defend and extend their achievements, to demolish the structure being built by the exploiters and to finally change society.
With a right of withdrawal, recognised at the end of its first part, and with the need, recognised at the end of its fourth part, for 'constitutional' amendments to be ratified unanimously, the 'European Constitution' has in those ways incorporated two sane benchmarks into a document that, at the start, insanely took the law into its own hands by stealing the designation 'constitution' in order to cover up its intergovernmental nature.
With more than 400 articles, progress is being made in the following areas: the classification of legal acts as European laws, framework laws or 'delegated' laws; and the creation of a Minister of Foreign Affairs and three Presidents - of the European Council, the Council of Ministers and the Commission - and of a whole orchestra of institutional instruments in which, although the conductor cannot be tracked down, it is easy to locate the big drum of the European Parliament which, once more, is gaining in volume without managing to gain in political credibility.
While making a lot of noise with its institutional ironmongery, the European Constitution still remains silent, however, on two subjects of major importance: on the one hand,
the necessary protection of democracies crushed by the media power of empires ranging from Murdoch's to Berlusconi's; and on the other hand,
the protection of taxpayers against what will be ever more punitive taxes.
. (FR) Mr Giscard d'Estaing emphasised that the core of the draft constitution drawn up by the Convention was the acknowledgement of the 'dual nature' of the European Union, which is thereby seen as proceeding from both the citizens and its States. This specious distinction implies that the States exist without reference to the will of their citizens. The reality, then, is that it is preparing a future alteration to the States' democratic legitimacy and changes the nature of the EU, which has up until now been a union of states representing their peoples. An extremely pernicious bacillus has thus been introduced into the new 'constitutional treaty', which is itself founded upon a mythical being, the 'European citizen', reminiscent of the former 'proletariat', to which one can attribute whatever intentions one likes. Mr Giscard d'Estaing was doing no other when he declared that 'European citizens' were awaiting with extreme impatience a European constitution, a European foreign policy, a European minister of foreign affairs, and so on. Such a basis can be a hazardous one in all sorts of ways, all the more so in view of the character of the 'new man' that the 'European citizen' is, which is marked by oblivious barbarism, as demonstrated by the refusal of the members of the Convention to make reference in their text to the historic role played by the Christian faith in the real constitution of Europe.
The next item is the vote.
Report (A5-0261/2003) by Göran Färm, on behalf of the Committee on Budgets, on the Draft Amending Budget No 3/2003 of the European Union for the financial year 2003, Section III - Commission (SEC(2003) 0552 - C5-0289/2003 - 2003/2103(BUD))
(Parliament adopted the text)
Report (A5-0264/2003) by Juan Ojeda Sanz, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the 2000-2001 Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 2003 to 31 December 2003 (COM(2003) 107 - C5-0128/2003 - 2003/0049(CNS))
(Parliament adopted the text)
Report (A5-0228/2003) by Rosa Miguélez Ramos, on behalf of the Committee on Fisheries, on a communication from the Commission to the Council and the European Parliament on mid-term review of the fourth fisheries protocol between the EU and Greenland (COM(2002) 697 - 2003/2035(INI))
(Parliament adopted the text)
Report (A5-0152/2003) by Bernard Poignant, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council amending European Parliament and Council Directive 2001/25/EC on the minimum level of training of seafarers (COM(2003) 1 - C5-0006/2003 - 2003/0001(COD))
(Parliament adopted the legislative resolution)
Report (A5-0226/2003) by Jean Lambert, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council regulation on coordination of social security systems (COM(1998) 779 - C4-0137/1999 - 1998/0360(COD))
Before the vote:
I would like to ask you to make a change to the nominal list. I would like Amendment No 42 to be put to the vote after Amendment No 55. This may seem illogical but it is not, as Amendment No 55 replaces what is stated in Amendment No 42 under a different article. The rapporteur is in agreement with this.
. (EL) Mr President, in paragraphs 9, 10 and 11, it says that Parliament calls on '... the Convention and the IGC...'. As the work of the Convention has been completed, I think we should delete the word 'Convention' and just leave the word 'IGC'.
Mr President, paragraph 4 of the Spanish version of the motion for a resolution by Mr Koukiadis says the opposite of what it should say, because it says that '... an instrument based on Title VI of the EU Treaty can only be adopted when the EC Treaty provides the possibility of achieving the same objective'. This is the opposite of what the rapporteur's original text says. I would ask that the Spanish translation be changed.
We will ensure that all language versions correspond.
(Parliament adopted the resolution)
Report (A5-0247/2003) by Ilda Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the scoreboard on implementing the social policy agenda (COM(2003) 57 - 2003/2097(INI))
Before the vote:
Mr President, we are currently experiencing a particularly worrying economic and social situation and, despite all the declarations about the priority that should be given to social policy, the reality of the situation shows that unemployment and the standard of living are growing worse for a significant proportion of the population. The situation is now being made even worse in some countries by the drought and the disaster of the forest fires, particularly in Portugal.
It should be noted that, in order to achieve the employment targets set by the Council in 2000, more than 15 million new high-quality jobs with rights will have to be created by 2010. What we are seeing more of, however, is unemployment. Poverty also remains at scandalous levels: more than 15% of the population, or around 56 million people, is now in danger of falling into poverty.
This situation should sound the alarm for changing Community and monetarist policies, in order to attach the greatest priority to public investment and to other measures for promoting employment and social inclusion. This is why, in our proposals, we insist on the need for the Stability Pact to be revised. I hope, moreover, that the investment and spending that have had to be made as a result of the disastrous forest fires and droughts are at least factored in when calculating the budget deficit.
Mr President, with regard to the next paragraph, I believe that a minor editorial error has crept into Amendment No 15, which was tabled by the Group of the European People's Party (Christian Democrats) and European Democrats. This amendment states namely the following: 'asks for the laying down of the appropriate legal basis on which the social dialogue can be developed' and then it continues. As it happens, we already have an appropriate legal basis for the social dialogue. I think this is a minor editorial error and that this legal basis was actually intended for the development of a societal dialogue. If this is the case, my group can withdraw the request for a split vote.
Are you withdrawing the request for a split vote?
Mr President, my question was whether this concerns an editorial error and the word 'social' can be replaced by 'societal'. If so, we can withdraw the attempt at a split vote.
So, we shall vote on Amendment No 15 with the word 'societal' replacing 'social'.
(Parliament adopted the resolution)
Report (A5-0270/2003) by Elizabeth Lynne, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission 'Towards a United Nations legally binding instrument to promote and protect the rights and dignity of persons with disabilities' (COM(2003) 16 - 2003/2100(INI))
(Parliament adopted the resolution)
President. That concludes the vote.
EXPLANATIONS OF VOTE
. (PT) This draft budget seeks to incorporate the surplus from the 2002 financial year into the 2003 budget. In this regard, I share the rapporteur's concern that the 2002 surplus totals EUR 7.4 billion, whilst acknowledging that this sum is lower than the surpluses for 2000 and 2001 (around EUR 12 billion and EUR 15 billion respectively). This is due to budget under-implementation, particularly in the Structural Funds.
I deplore the fact that these sums are not being redistributed into the Community budget and are being returned to the coffers of the Member States. We really cannot conclude that the tiny Community budget, which for 2004 could represent less than 1% of Community GNI, is more than enough, when the needs for economic and social cohesion will only increase with enlargement.
Commissioner Schreyer took the opportunity to state that this budget was 'good news' for finance ministers, given the problems they have had in complying with the Stability Pact, particularly in Germany and France.
This under-implementation is due, however, to the constraints imposed by the Stability Pact itself but, as a result of being inflated and associated with the instruments that have been created, in particular the 'n+2' rule, it is becoming a weapon with which the main cash contributors can bludgeon (and gradually renationalise the costs of) structural policy.
Some people say that I talk too much in this House, in my explanations of vote, but, as you know, Mr President, I represent the Italian Pensioners' Party, and pensioners do everything, including eat pan-fried fish. They said to me: 'We love eating fish from Guinea, which you are debating, but we would like it to be caught by fishermen from Guinea, not by European fishermen who pay to enter Guinean waters and to be allowed to catch fish who speak 'Guinean' and make a profit out of them, leaving the fishermen of Guinea even poorer and more destitute'.
Therefore, while I voted for the motion, I would stress that I am opposed to fisheries agreements of this kind.
. (PT) We are now examining the mid-term review of the fourth fisheries protocol between the EU and Greenland, which entered into force in January 2001. This protocol provides for compensation of greater value than the fishing rights that have been allocated; these sums total around EUR 43 million and EUR 28 million respectively. The protocol also puts forward a proposal for sustainable partnership taking account of the crisis facing the fisheries sector.
The issue that is most relevant to Portugal is still the loss of historical fishing rights in Greenlandic waters once it joined the EU and the existence of the so-called 'paper quotas' that were allocated according to the principle of relative stability, but which are not used by the fleets of the Member States that are signatories to the protocol. In 2000, only 54% of acquired fishing possibilities were used, despite the Protocol's financial effort. Consequently, without calling into question the principle of relative stability, we must ensure that these unused quotas can be used by the fleets of other Member States. Particular attention must be paid, however, to the Portuguese fleet.
It is right to state that the financial assistance we give Greenland for the crisis it is currently facing cannot be included in the financial compensation for the fisheries agreement, because this would overload the relevant budget line, which already faces serious shortfalls. Non-fisheries-related aspects must, therefore, be separated from this agreement.
. The Scottish National Party representatives in this Parliament today voted against the Miguélez Ramos report on the Greenland fisheries protocol. This is not to deny the importance of fisheries agreements with neighbouring countries outwith the European Union. Rather, we are seeking to deny the Union the right to plunder external fisheries resources at the whim of those fleets who will fish anywhere - and will fish until there is nothing left to catch.
Mrs Miguélez Ramos' report calls for unused quotas to be reallocated between Member States. This demand forms part of a concerted effort to break the link between fisheries resources and the fleets which have historically fished them. Such a demand is unacceptable - and Parliament should not sanction the behaviour of those fleets who know no boundaries, and accept no limits.
The Union's management of its own fisheries resources has been an unmitigated disaster. We ought to learn from it. Those countries which have best managed their resources are those which have respected historical rights from the past - and give their fishermen hope for the future. We must not export our problems to waters outwith the Union - and we must limit the ambitions of destructive armadas.
This morning, before I came to the European Parliament, I met Mr Fatuzzo as he was aged 18, who, many years ago, worked as a sailor on cruise ships sailing between New York and the Bahamas. In order to be licensed to work as a sailor, I had to take professional examinations, like all the seafarers referred to in this document. The tests included a swimming test and a rowing test, although I am afraid that it was customary to tip the man holding the oars so that he rowed instead of the aspiring sailor.
This is my question: does this document allow us to monitor how sailing qualifications are issued by third States applying to sign such agreements with Europe? I hope so, given that I voted for the text.
. (EL) It is important to set criteria, preconditions and limits in the matter of the employment of seafarers from third countries on Community ships. These often resemble Towers of Babel, leading to anarchy and accidents. The recent shipwrecks of the Prestige and the Tricolore prove the importance of safety at sea.
The Poignant report on the proposal for a directive on the minimum level of training of seafarers is a move in the right direction because it raises the issue of the recognition of seafarers from third countries. This imposes an evaluation of the training system of each country, so that certificates of competency can be issued - and not simply an approach on an individualised basis - which will be valid for five years.
A shortcoming, however, in the measures being taken is the absence of a provision to deal with the problems of unemployment and deteriorating competition among Community seafarers.
The sinking of the Tricolor and the Prestige are cruel reminders of how urgent and necessary it is to make maritime safety a major priority, and of how important it is to guarantee a high level of training for seafarers on European vessels, equally so when the sailors are nationals of third countries.
The European fleet has a genuine interest in the possibility of having seafarers from third countries come to the EU. Of the approximately 140 000 sailors serving on vessels flying a European Union flag, around one third (that is 47 000) come from third countries. Furthermore, in many Member States, shipowners have difficulty in finding crew trained at national level.
This proposal, which aims - with the help of the European Maritime Safety Agency- to replace the current procedure for recognition of certificates of competency according to Member State with a recognition procedure at Commission level is therefore an important step in the right direction for guaranteeing the highest level of safety possible. During the vote, I will pay particular attention to the amendments insisting on the competency of seafarers, access to training, the evaluation report and the fight against fraudulent practices.
. (FR) I voted in favour of this directive and welcome this proposal.
Unfortunately, we need to deal today with the lack of personnel within the European Union, and in particular in France, in all nautical occupations. We are, therefore, forced to call on third-country nationals and, consequently, we need to ensure that these people have received high-quality training. The level of training does in fact have a significant impact on maritime safety. Wear and tear on vessels is not the only factor responsible for the disasters that we have experienced. Human error, a lack of experience, a lack of communication between crew members all increase the risks at sea. In light of this situation, the rules for recognising training need to be harmonised and the use of a single language implemented aboard ships.
We also need to look to the future. At a time when the European economy is stagnating, when unemployment is no longer falling, we need to enhance the status of the various occupations in this sector, in particular for young Europeans, to stimulate the desire to work in this field. In this way, European businesses would then be able to employ EU nationals working in these nautical occupations.
. (EL) The Commission proposal promotes the legalisation of the unacceptable and dangerous deterioration in maritime training, satisfying the decision by big shipping business to increase its profits at the expense of the safety of the very lives of seafarers, shipping and the environment.
This deterioration has also been identified by experts in international organisations, who consider the basic cause to be the agreements drawn up on the instructions of shipowners, which form the basis for the proposed directive.
Separating diplomas from work permits in a bid to exploit cheap and basically unskilled labour is just one of the typical elements of the deliberate demotion of maritime education to simple training.
We consider that training for seafarers needs to be upgraded so that their knowledge reflects current requirements. However, this requires a total break with big shipping business, a break that the EU cannot and does not want.
Seafarers themselves and other workers need to fight for a different policy of radical change, not only to the system and to the safeguarding of free state education, but also to international agreements and conventions, so that they lay down minimum education levels, introduce strict provisions for determining ships' crews and fully safeguard the employment and insurance rights of seafarers. Thus, in conjunction with the renewal of ships, we shall have safe shipping.
. (PT) As this wide-ranging study has revealed, Europe is suffering from a shortfall in qualified national seafarers, given the scale of Europe's maritime transport. Hence the European Union's need to recruit sailors from third countries. The current proposal seeks to establish a framework for training requirements for the performance of third-country seafarers' duties, a framework that would be overseen by the European Maritime Safety Agency. This initiative, therefore, reinforces the concept of the importance of maritime safety, once again clearly and tragically highlighted by the recent shipwreck of the Prestige.
To this end, the entire proposal seeking to ensure a level of qualification for seafarers that is as high as possible is to be welcomed, as are the proposals to introduce a standard working language and to simplify the recognition procedure, which is excessively complicated, according to those working in the sector.
Lastly, I reiterate the warning issued by the draftsman of the opinion, reminding the Commission and the Council that Parliament has repeatedly called for an action programme to promote the maritime professions. If, as has been suggested on many occasions, we need to promote and improve maritime transport, replacing in particular long-distance and heavy goods transport by road, an action programme to promote the maritime profession must be implemented.
. (PT) The minimum training of maritime workers should, in my opinion, fall within the exclusive competence of the fishermen's unions, in line with their respective regulations.
Fishing is enormously important for coastal communities, both in terms of employment and family income, and so making training mandatory must not obstruct access to seas and rivers but instead be a requirement for the process of sustainable local development, and for participation in a process of recovering marine flora and fauna.
I support all the articles of this regulation and I voted for the motion, but I must express my great disappointment, as representative of pensioners throughout Europe, at the fact that, with Amendment No 55, which we adopted, we are preserving the total ban on people with disabilities throughout Europe travelling in Europe, travelling outside the borders of their own State and taking up residence in another European State, because, in so doing, they would lose a large part of the allowances on which they depend to live.
Some progress has been made, some of the pensions which were not transferable between countries have been abolished, but the majority are still in existence, with the result that, when people with disabilities travel in Europe, they have to leave their pension for their government, which certainly does not need it.
. I voted in favour of Mrs Lambert's report on social security to signal my support for rationalising, simplifying and making the existing texts on Regulation (EC) No 1408/71 more accessible to the citizens of Europe and to those who are dealing with it on a daily basis. Without Community provisions on social security, millions of European citizens would be without sufficient protection. We need to ensure that EU citizens working, residing or staying in another Member State are properly protected.
Coordinating social security measures at EU level remains the way forward. We are not seeking nor should we attempt to harmonise social security measures. Attempts to include taxation issues are outside the scope of this regulation and I voted against such proposals to day.
The definition of the family in the Lambert report is unacceptable and this was why I requested a separate vote on this amendment. Such issues are also outside the scope of the regulation. The definition of 'family' is a matter for the national legislation of the Member States.
Everyone is agreed on the desirability of reaching a final agreement on the regulation. I hope this will be possible at second reading stage.
. (NL) This report is a welcome improvement on the existing situations of the different social security systems, particularly for border regions that experience a great deal of cross-frontier working, and the rapporteur has done a great job in this respect.
With regard to Amendment No 20 about the definition of the household/the family, a majority of the ELDR Group has voted in favour of this amendment and despite this, has not requested a roll-call vote, as we think it would be very undesirable to risk the whole report being voted out. This would also be the reason for the rapporteur agreeing to reject Amendment No 20.
I need to get something off my chest. This Parliament spends many session hours every month on fundamental human rights in countries outside of Europe. We get involved in virtually every incident of what is unacceptable according to European standards. However, when we discuss human rights within Europe, such as sexual orientation, we refuse to nail our colours to the mast. It is a disgrace, in my view, for Parliament to want to retain the option of placing citizens outside of the law on account of their sexual orientation. There are, of course, various arguments that can be used to support this view; you could, of course, say that this is a case of subsidiarity, or that it is more important to adopt the report than the principled choice in Amendment No 20. To do so nevertheless infringes another right, namely the right of every European to be able to work within the European Union. By rejecting Amendment No 20, the labour mobility of a number of citizens is curtailed quite severely, and this in a progressive Europe, no less.
Fortunately, this selfsame Parliament has, probably unwittingly, recently adopted a similar amendment in the Santini report. As a Liberal, I hope that this approval will offer sufficient guarantees for all European citizens.
. The EPLP will be voting for the Lambert report on social security because it seeks to coordinate social security systems for the benefit or ordinary Europeans who seek to work across the EU.
This report coordinates but does not seek to harmonise either social security or taxation systems, which are the responsibility of Member States.
The EPLP has not supported Amendment No 48 because it is outside the scope of Article 42, which deals with social security systems, and introduces the idea of double taxation. Similarly, Amendments Nos 1, 2, 43 and 45 seek to go beyond social security coordination and therefore could not be supported by the EPLP.
. (PT) I regret the fact that some Members of this Parliament are still proving unable to resist the temptation of using Parliament texts, in flagrant breach of the EU's competences, and counter to the principle of subsidiarity, to encroach on the sphere reserved for Member States, getting involved in all sorts of issues, sometimes rightly, sometimes wrongly, in the service of plain ideological sectarianism, even in matters of the utmost political and social sensitivity. This was the case, in particular, with the deplorable Amendment No 20, by means of which it was sought, quite mistakenly, to enshrine a new definition of the concept of 'the family'. Fortunately, common sense prevailed and the plenary rejected this utterly inappropriate and abusive amendment by an overwhelming majority.
The report did, however, contain other, albeit less serious, examples of attempts to use and abuse a subject of such relevance and interest to all citizens - social security systems - in order to impose visions that lack consensus and challenge the distribution of powers and competences within the EU.
Although I did not vote against the report - due to the fact that Amendment No 20 has been rejected - I could only abstain in the final vote.
I voted for the Gröner report, whose laudable intention is to combat violence against women and children. I must, however, confess that, at Rome airport, whence I travelled to Strasbourg, a pensioner from Rome approached me and said: 'It is right for you in Europe to concern yourselves with combating violence against children, young people and women, but I would like you, Mr Fatuzzo, to point out that, in some institutions to which elderly people and non-self-sufficient people are admitted, I am afraid that, because there is absolutely no government monitoring whatsoever, these non-self-sufficient elderly people are also often subject to violence and oppression. There should be a decision and European Parliament funding for their cause too, so that these kinds of violence can be combated as well.'
. (FR) The recent news has reminded us of the importance of this issue and of the extent and seriousness of the violence, hidden or otherwise, suffered by children and women in all social spheres. In the case of men's violence against women the cause of the violence is machismo-inspired and in the case of violence perpetrated by parents against their children the cause is an unthinking, even pathological, outburst.
Hence the need for a generously financed programme accompanied by a stepping up of preventive and punitive legislation in this area.
. (FR) As it aims to ensure that the current programme of action to combat violence against children, young people and women will continue after its expiry at the end of 2003, it must be possible to implement this second phase of the Daphne programme without delay.
This programme cannot, however, be implemented in the most effective way possible with the level of funding provided for by the Commission. The amount in question - EUR 40 million - strikes me in fact as quite insufficient if we really want to allow a larger number of non-governmental organisations to benefit from the programme and if the idea is to meet the needs of the new Member States. It follows that funds commensurate with the issues at stake must be made available to enable the programme to be continued with and extended to the new Member States.
It also appears to me that it would be a desirable development in dealing with violence as a violation of human rights if the programme were on a more appropriate legal basis than Article 152 of the EC Treaty.
The justification of Amendment No 1 in the report mentions the concept of 'forced prostitution'. We are opposed to the use of this term because we think that prostitution is never a person's free choice but always has to do with compulsion and dependency.
. The British Conservatives deplore violence of any kind and welcome measures to combat this, including some of those initiatives within the Daphne Programme. Violence, especially against women or children, is completely unjustifiable and cannot be accepted. However, some of the measures in this report encroach on areas better dealt with at Member State level. There is no evidence that taxpayers' money spent on projects at EU level is more effective than when it is spent on national programmes, although the sharing of experience and best practice may make a positive contribution to the reduction of violence of this type.
Whilst accepting the good work carried out by the Daphne Programme, the British Conservatives, for the reasons outlined above, have voted against further budgetary appropriations and abstained on the final vote.
. (DE) Today, I have taken a firm stand in favour of extending the EU's Action Programme to prevent violence against children, young people and women (Daphne II) from 2003 to 2008. Our main objective must now be to make the necessary funding available in good time for 1 January 2004 and to avoid a long drawn-out conciliation procedure.
The financial framework needs to be extended to EUR 50 million, as demanded by the Group of the European People's Party (Christian Democrats) and European Democrats in order thereby to be able to fully meet the requirements and needs in the candidate countries. I hope that this measure will be adopted without delay in order to avoid a conciliation procedure between Parliament and the Council and so that a realistic financial perspective can be put in place.
The proposal for legislation also envisages the development of filters to prevent the dissemination of paedophile material, and provides for the situation of street children, especially in major cities, to be ameliorated. As a whole, then, Daphne II is on the right track, but it will be crucial that the available resources be put together in the most appropriate and effective way possible, so that both funds and actions may have a direct effect on those for whom they are intended, rather than petering out in various channels.
. (PT) I congratulate Mrs Gröner on the excellent report she has drawn up on the proposal for a European Parliament and Council decision establishing a second phase of a Community action programme to prevent violence against children, adolescents and women, and to protect victims and at-risk groups (the Daphne II programme, 2004-2008), which I fully support, in particular with regard to the need to provide the programme with greater funding.
I also wish to emphasise that the programme's implementation must enable its reach to be extended, to encompass the accession and candidate countries or any other countries that enjoy privileged relations with the Union.
. (IT) It is the moral duty of all citizens of all societies to combat child abuse and child pornography.
It is with pleasure and satisfaction that I welcome the Community programme, Daphne II, on the prevention of violence against children, young people and women, supported by the delegation of which I am head and by the entire UEN Group. Indeed, the Gröner report has incorporated two proposals adopted unanimously today by the House here in Strasbourg, which advocate two further measures that the Community programme will have to develop: promoting awareness campaigns condemning violence and facilitating the provision of psychological, moral and practical support for victims, and, above all, exploring the possibility of creating filters banning the dissemination of information consisting of child pornography on the Internet.
This extraordinary means of communication and information provision, the Internet, can, indeed, be an inexhaustible, unregulated source of messages of violence and brutality aimed at minors and of which minors are often the instigators. It would therefore appear necessary, in the name of the freedom of which society boasts and which is not true freedom if it is not respected by all and does not serve to protect all, to regulate the kind of information available on the Internet and to enable families, adults and minors to recognise the nature of the sites they are accessing.
(Text abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) I have voted in favour of this report. I share the rapporteur's concern about the need to address the various forms of violence perpetrated against the weakest members of society, and I believe that continuing and extending the Daphne II programme is entirely desirable and justified.
I fully support establishing a European Year against Violence, and reiterate its appropriateness and the need for such a Year.
Without ignoring or discounting the evidence of those who are most vulnerable to the various forms of violence, I deplore the rapporteur's indulgence in feminist and somewhat lopsided rhetoric. I am unhappy about the facile demagogy of this absurd form of sexism, which is reductive and demonises masculinity. It even goes so far as to advocate a form of 're-education' which is, if not offensive, then just plain ridiculous.
In conclusion, I welcome the adoption of the amendments to which I put my name, as did Mrs Muscardini and Mrs Angelilli, on encouraging the adoption of filters and techniques for registering and tracing activity, to prevent the dissemination of paedophile material on the Internet.
Like many people, Mr President, I love the country. I am delighted that agriculture is to receive so much funding and aid from the European Community and that there is a concern to ensure accurate news, accurate statistics and uniform procedures for presenting Community agricultural expenditure in the 15 States. If only the European governments were as diligent and if only the European Union were as willing to take the same interest and ensure the same accuracy in the statistics which relate to us, poor common mortals! As you know, Mr President, the pensions deficit throughout Europe - so the Heads of Government say - is due to the fact that the average life expectancy of men and women has unexpectedly increased by at least 10 years. Could they not have seen it coming?
. (PT) This proposal for a regulation consolidates a long-established practice which, according to the specialists, works extremely well. In fact, the Economic Accounts for Agriculture (EAA) form an essential instrument for monitoring and assessing the CAP. As we all know, these have traditionally been compiled by the Member States on the basis of a common methodology and supplied to the Commission (Eurostat) under a gentlemen's agreement. I therefore agree with the Commission's vision of upholding and improving the quality of data and of establishing a framework for data transmission, which will provide economic actors with greater transparency and better access to information.
I believe that, in this area, as in many other spheres of Community action, the coordinated compilation of data and the sharing of such data as well as comparisons and exchanges of experience constitute an enormous advantage for the efficiency and economy of action, both of the European Union and of the Member States.
I voted for Mr Koukiadis' report, Mr President, because what it asks and calls for is one of my long-standing dreams, when I manage to dream - which is not very often nowadays, given the approach of 13 June - for I sleep well. Why is that? Because I would genuinely like European law to be genuinely a primary source of law.
It appears, for example, that Article 13 of the Treaty of Amsterdam is being breached in Italy. There is discrimination against elderly people and people with disabilities, who are given - or not given - financial support just because they are over, or under, 65 years old. I therefore welcome this report and I look forward to when European law is made a primary source of law.
. (EL) Behind the ostensibly neutral title 'on legal bases and compliance with Community law', the own-initiative report by the Committee on Legal Affairs hides the complete subjugation of national law to Community law.
Fully aligned with the philosophy of the ?U, the report maintains that the Community should have the facility to force the Member States to impose specific criminal sanctions in the event of infringements of Community law. The term 'criminal sanctions' carries a great deal of weight, which distinguishes it from the administrative or financial sanctions which the rulers of the ?U already impose. The report also proposes that the Commission should be able to appear in national criminal courts in order to bring civil actions and even to force the Member States to impose prison sentences decided by the Community. All we need now are Community gaols to carry out Community sentences!
This is yet another infringement of national sovereignty and the so-called 'rule of law' of the bourgeoisie, in that a supranational body is being instructed to exercise criminal jurisdiction and to decide on the type and level of sanctions. Of course, the anxious search for legal bases hides the ambition to serve the interests of the unifying monopolies in all sectors and the sweeping away of democratic achievements.
. (FR) The report by the Committee on Legal Affairs and the Internal Market takes as its starting point the principle that its proposals are not intended to 'lay down criminal-law rules or achieve criminal-law harmonisation'. This - which we believe to be the right place to start - is the fruit of preparatory work and serious reflection by the Committee on Legal Affairs, which has placed especial reliance on hearings of experts in the criminal law, who confirmed that such harmonisation would give rise to upheavals and major problems.
Unfortunately, the rest of the report takes us in precisely the opposite direction by relying on the extensive interpretations of the Court of Justice, by calling on the Commission, in its capacity as guardian of the Treaties, to lodge complaints and by asking the Intergovernmental Conference to define Community competence in criminal law.
The Members belonging to the 'Hunting, Fishing, Nature and Tradition' delegation within the Group for a Europe of Democracies and Diversities have therefore voted against this report, which, using a technique familiar to us in this area, ends up requiring us to do what we have said we do not want to do.
. As is explained in the report, there are a few instances in which criminal sanctions are imposed via Community law. They are the exception rather than the rule, and it is most important that the Community, in responding to paragraph 10 of the report, does not acquire any general competence in criminal matters which should be left to the Member States.
. (PT) The scoreboard on implementing the social policy agenda must be a useful instrument and one that serves social policy, providing practical information on progress that is made and solutions to problems. We are currently going through a period of economic slowdown, which could cause levels of unemployment, poverty and social exclusion to rise even further. Particular attention must be paid to persistent social problems, such as high-school drop-out rates, the lack of childcare facilities and illiteracy. Furthermore, we must invest in education, training and lifelong learning, in making it easier to reconcile work and family life, and in encouraging active ageing and improving health and safety at work.
Given the prospect of enlargement, efforts to achieve economic and social cohesion must be stepped up, bearing in mind the social conditions in the 10 new Member States. The Member States, the social partners and other parties involved must commit to implementing the political initiatives set out in the social agenda and the guidelines on employment. For its part, the Commission must establish measures that answer the requests made by the European Parliament.
This is an extremely important report for the implementation of social policy in the Union. I have therefore voted in favour of it.
. Despite a number of reservations about some of the proposals in Mrs Figueiredo's report on the social policy agenda, I voted in favour in the final vote as there are many issues in the social agenda which rightly need to be highlighted. The report was amended earlier in committee and several difficulties which arose at that stage of the procedure were overcome.
Issues such as continuing high levels of unemployment in some of the Member States, tackling poverty, combating discrimination on grounds of disability, promoting active ageing and providing childcare facilities are all important and need to be dealt with as priorities.
I voted against amendments calling for yet more directives and proposals that would hold back industry. Building a social Europe requires consensus-building between the social partners, not creating new impediments.
I also welcome the focus on behalf of the applicant countries. They will have much to offer to the development of our social policy agenda.
. (PT) I am sorry that our proposals seeking to clarify aspects of the report have been rejected. As a result of the amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats in the Committee on Employment and Social Affairs, these proposals were watered down, specifically those that:
note the adverse consequences that the Stability Pact's implementation has had on employment and social expenditure, which would justify revising the Pact, taking account of changes in the economic situation as well as employment and training criteria;
call for economic and social policies to be redrafted so that they are focused on meeting social needs and not on company profits;
consider that economic development, high-quality public investment and public services, specifically in education and vocational training, promoting the creation of high-quality jobs with rights and reducing the working day are means of combating unemployment and social exclusion and of ensuring the welfare of all.
. The EPLP will be voting for the Figueiredo report, which seeks to make progress on the yearly scoreboard on the implementation of the Social Policy Agenda by keeping track of achievements and warning of delays. The report highlights for example the continuing high levels of unemployment and poverty in some Member States and rightly calls for solutions to these problems to be treated as a priority in Community policies, not least in the forthcoming mid-term review of the CAP, the Structural Funds and the Stability Pact.
The EPLP will abstain on Amendments Nos 2, 6 and 17, as they are unclear on the Europe-wide right to take collective action, including the right to strike. The EPLP supports long-term solutions on the management of collective actions across the EU, which will provide a fair solution to both EU workers and consumers.
In an ?U created at the demand of the big multinationals and which serves their interests, there can be no social prosperity for the working classes and no safeguarding of the rights of workers, women, young people, the disabled or the elderly. The proof is that approximately one quarter of the population in the ?U is living below the poverty line.
The interest in wiping out poverty is hypocritical. The objective is to conceal the barbarity of capitalist exploitation behind 'charity' programmes and to avoid acute social outbursts. The so-called social agenda is being implemented by extending flexibility and temporary work, by prolonging active working life, with lifelong learning, by reducing wages and linking them to productivity and by cutting back on the welfare state and social protection and on public spending on health and education.
Capitalism needs hoards of unemployed, which is why the objective of full employment is a total misnomer. Especially today, under conditions of unbridled competition and company restructurings and relocations, which lead to mass job losses. An attempt is being made to untie this Gordian knot with part-time and temporary employment and by sharing jobs between several workers.
We therefore call on the workers, the working classes and the progressive radical forces in the countries of the ?U to fight against the choices being made by the monopolies and to claim a different, pro-grass roots policy.
Mr President, on Mrs Lynne's report, the European Union can present a great model to the rest of the world, in particular with regard to how best we treat those who are most vulnerable within our society.
Across the world today there are an estimated 600 million people with disabilities. A lot of those people come from deprived backgrounds and a lot of them are resident in the developing world where many of the services that we take for granted are not available. It is essential, therefore, that there are international rules and regulations with regard to the treatment, respect and promotion of people with disabilities.
One of the most important elements of our work here today, and the vote in favour of the Lynne report, has been that it sends out a clear message, not just from the 15 countries of the European Union but also from the 10 accession countries, that we want to establish common standards and rules.
I leave you with a short quotation by George Bernard Shaw, the Irish author, that I used on my first day in this Chamber: 'The worst sin toward our fellow creatures is not to hate them, but to be indifferent to them: that's the essence of inhumanity.' In today's world we have too much indifference towards the plight of those who are most in need of our support - not our sympathy, not our charity, not our patronising - to allow them to live full and independent lives and to be treated as equals in the 21st Century.
I am sorry that I am having the last word on this document, which has been dealt with so admirably by Mr Crowley in his explanation of vote, but I have to say, Mr President, that I am deeply saddened - although I did vote for the document - by the fact that, in Italy, my beautiful country which has so much beautiful sun, there is, regrettably, still today, a law according to which those who become severely disabled and unfit for work, despite having worked and paid social security contributions, are to have an allowance of no more than EUR40-50 per month on which to live between the age of 30, say, and the age of 65 or maybe 70.
Would the government, which is currently the Presidency of the Council, kindly read what I am saying and remedy the situation.
. (EL) UN resolution 56/168 lays down equal opportunities in order to provide a binding framework for the protection and dignity of the disabled. That is why it is important:
for there to be an effective monitoring mechanism, as with the other six conventions on human rights in the USA,
for the convention to be based on promoting the various rights of the disabled, as stated in the Lynne report,
for provision to be made for the participation of the disabled themselves and the organisations that represent them in setting up national and international bodies, always bearing in mind, of course, that bureaucratic distortions need to be addressed,
for discrimination to be abolished,
for there to be an urgent timetable for a Community directive.
. (FR) Who could vote against a document so replete with declarations of good intent?
It is indeed obvious that we must assess the situation of disabled people 'from the perspective of human rights and not from one of charity'! We must indeed 'facilitate the fulfilment of the aspirations of disabled people'!
The simple fact is, though, that the necessity of reaffirming such elementary truths as that the disabled are human beings itself demonstrates how far this is from being obvious in this inhumane society.
And, despite the title, 'Towards a United Nations legally binding instrument to (?) protect the rights and dignity of persons with disabilities', there is nothing whatever binding about the document, and how, in any case, could matters be otherwise? How does one ensure, for example, that persons with disabilities have 'access to work' when such access is denied to 30 million people, with and without disabilities, in the European Union? How is one to ensure that they have 'the right to live independently and with dignity in the community' or even 'the right to accessible housing'?
How is one to ensure this at a time when all governments are cutting back on social security benefits and when the minimal allowances paid to the disabled allow them to do little more than feed themselves as best they can?
. (FR) I have always said that the fullest possible integration of persons with disabilities into our society is not merely something demanded by justice and solidarity, but also a tremendous source of human richness for our society and for every one of us.
So much is this self-evident that we ought not to need to legislate. Experience proves, though, that legislation is needed and that it has to be binding. This House has therefore proposed that the Convention, when it eventually comes into being, should be required to include certain categories of rights.
I am in favour of this and support the demand that the Commission should draw up a precise and rigorous timetable for this.
. (PT) Despite the fact that this is the European Year of People with Disabilities, little real progress has been made in promoting and protecting the disabled. It is particularly regrettable that the European Union still has no specific directive covering disability, taking Article 13 of the Treaty as its basis, and that the Commission has not submitted a proposal this year to remedy the situation, despite repeated calls by Parliament. This is certainly curious, particularly since the Commission is calling for a UN Convention to be drafted on this matter. Since the one initiative does not preclude the other, we support the EP report's argument for both legislative instruments.
Nevertheless, I reiterate that we must guarantee the disabled full protection in the field of human rights, eliminating obstacles preventing them from fully enjoying their rights, making it easier for them to fulfil their ambitions and to achieve their potential, giving persons with disabilities priority treatment on the political agendas of the various Member States.
Although the decision to draw up a Convention is to be welcomed, genuine added value must be guaranteed in order to ensure that the human rights of persons with disabilities are genuinely respected.
. The 'European Year of People with Disabilities' raises awareness of the concerns of over 40 million people in the EU with disabilities. Without being complacent, we have established some protection for EU citizens.
It is also important that the EU leads the way in establishing fundamental rights for the approximately 660 million people world-wide who have some form of disability - almost 10% of the planet's population. Many people with disabilities face discrimination, maltreatment and institutional confinement.
Europe should be sending a message beyond its borders that inhuman or degrading treatment of people with disabilities is utterly unacceptable.
10 years ago the UN adopted its Standard Rules for people with disabilities. This is not a legally-binding document. It is now clear that the rights of people with disabilities internationally should now be protected by a legally enforceable UN Convention. This must cover the right to quality of life, to access to employment, education and training, the right to inclusion, civil and political rights, to financial support, to healthcare, to culture and leisure and the right to equal treatment before the law. The EU must take the lead in the UN and must pursue these goals through EU development cooperation.
. (FR) We have had no hesitation in voting for this document in view of the manifest urgency, both in Europe and worldwide, of developing a policy of non-discrimination towards persons with disabilities, a proactive policy reaffirming their rights to employment, education, and to all that makes up social life, including sexuality.
It has to be emphasised, though, that such a concern is largely at odds with current trends in the European Union and in the principal international economic organisations. In real terms, these trends favour the dismantling of the public services, their privatisation and reductions in social protection and social budgets. The integration of people with disabilities into society, including into the world of work, is required by a solidarity which it is difficult to reconcile with the profit motive.
The commitment to leave behind the separated structures, which only very inadequately prepare people with disabilities for integration and independence, in order to enable them to participate fully in society and to combat prejudice, has its price. The fight against prejudice inevitably brings us up against the rapacity of private interests, masked by the high level of competitiveness which is, to currently prevalent thinking, the be-all and end-all.
. (PT) I congratulate Mrs Lynne on the report she has presented, which addresses an issue that I believe to be extremely important: protecting the rights of people with disabilities. I must express my complete support for the proposal to adopt a legally binding convention that would protect the rights of the disabled and that would ensure that these rights are respected at world level. Adopting a convention of this type will make a further contribution to the war on the exclusion and discrimination of the disabled. I therefore believe we should all show solidarity and support this report.
. As a Member of the Committee on Employment and Social Affairs, I have voted for the Lynne report, because I believe that it is important for the European Parliament to support the UN initiative and signal the view that a comprehensive EU directive on disabled people's rights should be progressed by the Commission. Real progress should also be made in mainstreaming disabled people's rights within our development cooperation policy.
MEPs in the committee have stressed that the outcome of the UN process must be a legally binding convention with an effective monitoring mechanism.
. (PT) I have voted in favour of this report in the knowledge that, in this European Year of People with Disabilities, a great deal needs to be done to eliminate the physical, technical and social barriers facing the disabled in their daily lives.
I would highlight the appropriateness of Mr Crowley's initiative, and share his view that the disabled and the organisations representing them should be given the option of taking part in negotiations on these matters, as should their families and guardians.
Although I agree in principle with the report currently before us, I must express my unhappiness at the fact that, whilst going into considerable detail about the right to quality of life being the most important right pertaining to the disabled, the rapporteur implicitly devalues what really is the most fundamental right of all: the right to life itself.
Similarly, I deplore the report's abuse of the word 'charity', which is reviled and taken out of context, ignoring its real theological and semantic meanings and replacing them with a populist cliché that is incorrect and unhelpful.
That concludes the explanations of vote.
(The sitting was suspended at 1.20 p.m. and resumed at 3.05 p.m.)
The next item is the Council and Commission statements on the situation in Iraq.
. (IT) Mr President, ladies and gentlemen, the lack of security and the serious attacks staining Iraq with blood are cause for very great concern. I regret to say that they detract attention not only from the reconstruction work in progress and the necessary measures for a speedy return to normality but also from the many indications of a genuine renewal: exchanges of opinions, freedom of religious practice, institutions representing an initial, albeit hesitant, stage of democracy, and the attempt to re-establish equal opportunities and rights.
The most recent tragic events confirm how the fight against terrorism and efforts to establish security and stability in Iraq must continue to be a priority for all countries and for the international community. Our enemies are those who are targeting the advocates of moderation and the decision to take up a new and difficult challenge; those who targeted Sérgio Vieira de Mello because he was doing good, because he was toiling with his forces to set the country back on its feet: those who targeted him are the enemies of us all, the enemies of the project to build a democratic Iraq. The task of rebuilding Iraq and restoring it to normality is therefore the concern of the international community; the European Union cannot and must not shirk its responsibilities. There must therefore be increasing support for this objective. The reestablishment of law and order is putting great pressure on the coalition forces, but this is the time when it is necessary to draw in the threads of solidarity so that an increasing number of countries can work together to re-establish security.
After the cowardly terrorist attack on the United Nations in Baghdad on 19 August that claimed innocent victims from among those who served the cause of peace, including Sérgio Vieira de Mello, whom I have just mentioned, and after the bloody attack in Najaf on 29 August, it is the duty of us all to further increase our efforts to bring about the political, civil, social and economic reconstruction of Iraq. In particular, we feel that the United Nations should play an increasingly central role, further consolidating its mandate in this difficult, post-combat phase.
The Presidency therefore hopes that, in the coming weeks, a broad majority in favour of a greater UN undertaking in Iraq will develop in the Security Council, and it is making every effort - I, personally, am making every effort - working closely with the principal players of the international community, to achieve this important goal. Attempts to divide the international community or to destroy its cohesion are bound to fail since it is in everyone's interest for the reconstruction of Iraq to succeed. We must promote the development of multilateralism, of a multilateral approach to crisis resolution which is effective, capable of generating solutions. The Presidency is making every endeavour to this effect.
We welcomed the Security Council's adoption of Resolution 1500 and consider it to be a particularly important step forward in that it acknowledges the key role of the Iraqi Governing Council in the formation of new institutions in Iraq. The Resolution gives the UN a specific mandate, entrusting it with the task of assisting reconstruction. We - and I, personally - have great faith in the role of the United Nations, and that has been confirmed by the experience demonstrated in recent weeks by the UN staff, who have acted with the highest professionalism and skill, and that skill can be increasingly deployed to manage the reconstruction of Iraq.
The Presidency is therefore convinced that, to achieve the objective of establishing a free, democratic Iraq, it is necessary for the entire international community to combine its efforts to give the Iraqi people a future of peace and hope. The Donors' Conference, scheduled for 24 October in Madrid, will be a good opportunity to consolidate this international cohesion, provided - and I appeal urgently to the countries taking part - that as many countries as possible are generous and willing to help. Heaven help Iraq if the Donors' Conference should be a failure.
It is important that the international bodies are assured a clear role in the economic and social reconstruction of Iraq. Reconstruction should be carried out within a clear framework that establishes the forms of participation by the countries and international organisations, but it is equally desirable that, pending the emergence of the conditions for this shared framework, there should be no lack of contributions from a large number of countries willing to take part in the reconstruction of Iraq.
Mr President, ladies and gentlemen, we must therefore endeavour to ensure that the Donors' Conference will enable us to establish a general framework to do whatever is necessary to contribute to the reconstruction of the country; the Presidency considers that, for Europe, which has already clearly indicated its desire to take part in the reconstruction of Iraq, this is a valuable opportunity to make use of its resources and experience. Indeed, our commitment to the reconstruction of Iraq should not be limited to security but should extend to humanitarian aid, social services, all the Iraqi people's needs and, last but not least, culture.
We therefore need to rebuild the country's infrastructure and transport network, providing all the aid necessary but also - or rather, first and foremost - establishing the institutional framework for the future democratic Iraq, rebuilding the education and school systems and the academic world. Reconstruction cannot and must not simply involve technical engineering of the social order: reconstruction must be the driving force for peaceful coexistence, and we must therefore promote, alongside the restoration of order, the spread of a liberal culture. Once conditions of full security are re-established, it will be possible to start laying the foundations for a civil society based on freedom and mutual tolerance, with which Europe will be able to build relationships of cooperation and solidarity.
These are the major unresolved questions on which Europe must show that it is capable of making a political contribution and taking practical steps as a single entity, capable of taking direct responsibility for achieving security, capable of placing the emphasis on a culture of increasingly widespread democracy and focusing on its relationship with issues of security. A culture of democracy capable of dialogue with the worlds and traditions of the various ethnic and religious groups. The reconstruction of Iraq can and must be achieved. It is an obligation which we must not fail to fulfil, not only in the name of the great European tradition of undertakings in the field of peace, solidarity and aid to peoples in need, but also - not least, I would add - because Europe can and must do its part, calling for a substantial mandate to be given to the United Nations and making every endeavour to this end, in order to restore stability to Iraq and hope to the Iraqi people.
. Mr President, I would like to begin by following Mr Frattini's eloquent remarks in paying tribute to the bravery and dedication of Sergio Vieira de Mello and his staff. I am sure the whole of Parliament feels the same sentiments.
As it happens, I knew Sergio well, first when I worked with him for five years when he was at the UNHCR, helping to deal with the problem of illegal Vietnamese migrants in Hong Kong. After that when he was Special Representative in Kosovo, and more recently during his extremely successful tenure as the UN Representative in East Timor. He was an outstanding international civil servant - a man of integrity, dedication and wisdom and he was a wonderful and gallant example of the fact that international bureaucrats do not have to be boring. There was a wonderful élan about him which made him an extremely attractive interlocutor or companion. So we pay tribute to him in the warmest terms.
As Mr Frattini said, the bombing on 19 August 2003 was, in a sense, an appalling attack on all of us who see international cooperation backed by the authority of the United Nations as the best way of resolving the most intractable of the world's problems. Like the minister, I am pleased that the Security Council has now decided that attacks on the United Nations and on humanitarian organisations will be treated as war crimes. What has happened in Iraq further supports the powerful arguments for an International Criminal Court.
I was looking forward to working with Sergio and his team in Iraq. It is fair to say that in just two months his impact on the transition process was clearly visible. A number of tributes were paid to him. The tribute paid to him by Richard Holbrooke, the former US Ambassador to the United Nations - and in particular Ambassador Holbrooke's reminder of how valuable Mr Vieira de Mello's work was to every country in the world, including the world's only superpower - was wholly deserved.
It is precisely the vital importance of the UN's work that explains the purpose of those responsible for the appalling attack on its headquarters in Baghdad. The murderers want this transition and the building of Iraq's democracy to fail through a strategy of creating chaos. Last Friday's horrific bombing of the mosque in Najaf, using the same store of explosives and with equally tragic results, is further proof of the aims and methods of the men of violence.
So I hope that our debate can send them a clear message today. Whatever our past disagreements - and important as they were, there is limited point today in focusing on them - we all have a stake in the emergence of a prosperous, stable and democratic Iraq. We should all be committed to trying to make that happen.
I have no intention today of going back over old ground and old arguments, though I appreciate that some of those who raised doubts and criticisms in this Parliament and in the political institutions of the country I know best will not feel - to put it mildly - that events have proved them wrong. The question before us is not whether we should be involved in the reconstruction of Iraq, but how we should be involved and what is required for it to be a success.
It requires security, as we know from previous examples of nation-building. In passing, I would add that we have not come close to cracking the problem in Afghanistan, another country where regime change has proved rather more straightforward than building a pluralist nation.
Success also requires recognition that the non-military commitments to security and nation-building must be as great as or, in the long term, greater than the military ones. It requires a sustained political and financial commitment to cover the gap between rhetoric and reality. You cannot build a modern, democratic, open society on the cheap.
It requires international commitment through the United Nations and its associated bodies. If we want to see the maximum international involvement, then we have to take account of how most countries think that involvement can be most effectively legitimised and made to work. And it requires - as the International Crisis Group recently pointed out in a characteristically thoughtful and well informed analysis - early and substantial involvement by Iraqis themselves.
So what has the Commission been doing to help this process? Our first priority was to provide humanitarian assistance. In this regard I would like to pay tribute to the work of ECHO, which has maintained its activities in Iraq before and during the entire crisis, undeterred by the military conflict and by recent attacks on humanitarian personnel. This Parliament should be proud of the work that ECHO does, both professionally and bravely.
Alongside this important contribution, the Commission has been preparing its proposals for a European approach to reconstruction in Iraq, as requested by the European Council in Thessaloniki. We are prepared to help, if and when security conditions allow, provided that there is an adequate multilateral umbrella for our contribution, one that is separate from, though coordinated with, the work of the Coalition Provisional Authority. This is a message which I have personally made clear in meetings over the summer with US Secretary of State Colin Powell and Under-Secretary Alan Larson.
I have been wholly consistent on this point, and I do not believe it has been either inappropriately controversial or unreasonable to be so. Let me give one example of political reality. I do not believe this Parliament would support any other approach. Maybe I am wrong. Maybe my political judgment is way off the mark. But I do not think that it would be.
(Interjection from Mr Cohn-Bendit)
I am grateful for the endorsement of my colleague!
Over the summer, Commission officials have been participating in the international needs assessment missions as part of World Bank and UN teams and I would like to publicly thank them here for their willingness to do this in difficult security conditions. Two of our staff missed being victims of the 19 August attack by a matter of minutes.
Alongside this crucial needs assessment work, the Commission and presidency have been participating in weekly teleconferences of a core group, together with the United States, Japan, the United Arab Emirates, the World Bank, the International Monetary Fund and the UNDP. There is a face-to-face meeting of this core group in Brussels today to prepare a Donors' Conference for the period before the end of 2004. It will take place in Madrid on 23-24 October 2003, and Spain has joined the group as host. I very much welcome that, and have assured the Spanish Government that the Commission will do everything possible to make the conference a success.
All members of the core group have agreed that we must not allow our timetable to be delayed by violence on the ground. But I cannot pretend that attacks of the kind we are now seeing will not inevitably have some effect on international reconstruction efforts. In Madrid, we will be faced with discussions on what specific contributions we and others will make to the reconstruction of Iraq at a time of uncertainty about what can be implemented on the ground.
It is with this perspective in mind that I have made some initial contacts with the Chairs of the relevant committees to look at the budgetary implications for 2003-2004, and I had a useful meeting yesterday with the budgetary rapporteurs of the relevant committees. I am sure that the House will recognise that in these difficult circumstances we have not yet begun discussing detailed figures but, whatever the final conclusion of the estimates, we know the needs are great.
As ever, we have to work within the existing financial framework. That is the iron law that I have had to learn, whatever my occasional political reservations. And we must still be in a position to respond to the hopes and needs of other parts of the world, for example Afghanistan and Palestine, where the needs do not get any less. When we make our proposal, you, as the budgetary authority, will have to decide whether we have the right balance.
I very much hope that we have all learned lessons - if expensive and rather painful lessons - over Iraq. For Europe, I hope we can all now recognise that the European Union is incomparably more effective when we work together, especially on the biggest issues in contemporary politics. If we can do that now, in Baghdad and Basra and beyond, then perhaps we can help to ensure that the removal - and we are all agreed that this is at least a benign outcome - of a wicked dictator leads to a better life for the people of Iraq.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to express my agreement with the statements by Commissioner Patten and the President-in-Office of the Council, to the effect that we now need to make a joint effort to bring peace to Iraq and thereby stabilise the region as a whole. Not only many European governments, but also Members of this House, have had differences of opinion on the war in Iraq. The situation being what it is, these should now be set aside; we will make no progress by looking for culprits, and our concern must now rather be the development of a common strategy that will help us to resolve today's problem in a sensible way.
We must also see that what the increasing number of terrorist acts in Iraq demonstrates is that the end of the war has brought Iraq no real peace, and that the establishment of a legitimate and acceptable government there is still a long way off. For a variety of reasons - about which there is discussion everywhere - the USA cannot achieve this objective using the means it has employed so far. I believe that President Bush is right to call for a UN resolution on this subject now.
It is at this point that I would like to introduce a figure into the proceedings. The USA reckons its monthly commitments in Iraq to be USD 4 billion, which amounts to almost USD 50 billion per annum, a fantastic sum when set against its budget deficit, which is in any case enormous. That alone can scarcely fail to make it clear the need for cooperation in this area. If Europeans can now speak with one voice, then the time is also ripe for us to sit down together and try to work out a new policy objective. This will make it possible to clarify where we go from here, to decide who does what in the civil, military and humanitarian spheres, and thus to divide up tasks in a sensible way. If Europe and the Americans can do this together on an equal footing and work together with the UN in doing so, then I am sure that Parliament would be prepared to accept the Commission's budgetary proposals and forward them, together with its mandate, to the Donors' Conference.
I would also like to take this opportunity to thank the staff of ECHO in Iraq for the fine work they have done, which, I believe, gives us a real opportunity to contribute to peace in the region. There is no doubt that this is in our own interests, as there will be disastrous consequences in store for us too, in both the medium and long term, if it proves impossible to pacify the region as a whole.
Considerations such as these should also, however, apply to Afghanistan, and I believe that we should therefore attempt, by means of a new Petersberg conference, to bring about a truly fair balance of power and the equitable distribution of aid, including to the Pathans, in order to establish peace there as well. I get the impression that in neither Iraq nor Afghanistan has such a strategy been in place before now. So now is the time for us to take a deep breath and make a new start together, doing our best in the region's interests and in our own.
(Sustained applause)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, on behalf of the Group of the Party of European Socialists, I would also like to express our most heartfelt and sincere condolences at the death of the United Nations special envoy, Sérgio Vieira de Mello, as well as the deaths, as the President said yesterday, of this Parliament's collaborators and members of families of our officials, and also to the families of all those who have lost their lives.
We are facing a situation in which the devastating fire which destroyed the UN headquarters in Baghdad and also the murder by means of car bombs of the Shi'ite religious leader, Mohamed Baquer al Hakim, are part of a terrorist fight, but also of something which could be compared to a resistance and, at a time when everything that happened before the war is being reconsidered, we must be aware that what is required in Iraq is not more besieged troops, but to seek a timetable for the country to be reconstructed, and reconstructed, furthermore, with the involvement of the Iraqis.
It is true that we do not have to return to the past, but there are certain principles that we believe still to be valid, and the first is the defence of multilateralism above all else in today's world, and also our commitment. In this regard, what is becoming increasingly clear is that the doctrine of pre-emptive attack is a doctrine which we questioned and which has been shown to be entirely useless in terms of resolving the problems of Saddam Hussein's tyranny.
The Bush administration's lack of preparation for dealing with the post-war situation is surprising. Where is Secretary of State Powell's exit strategy? Our question in the European Union, and I say this, Mr President-in-Office of the Council, on the eve of the informal meeting to be held next weekend, should be how we can act jointly as the European Union, not by means of generic appeals, but of commitments.
There is an initial point which has been clear from the outset and which has yet to be fulfilled, and that is that the four European states on the Security Council must act jointly, and that must be achieved. Until that happens we will be divided and it is important that we take that step because, as well as our international commitments, we have much at stake in the resolution of this crisis.
Like Commissioner Patten and the President-in-Office of the Council, I welcome the humanitarian efforts being made by ECHO. It is very important for the Iraqis and also to demonstrate our commitment, but, in any event, what is being considered - and what we Europeans must resolve - is the approach to the future. This problem of the so-called chain of command, particularly in a situation in which the Budget Office of the United States Congress says that they cannot run to the presence of troops beyond March 2004, and also at a time when the US administration is presenting a new resolution to the Security Council.
The issue is very clear: we cannot ask for supplementary efforts while maintaining the current situation of occupying forces with a chain of command essentially led by one country. If we believe in multilateralism, if we believe in a serious commitment on the part of the European Union to the United Nations and the international community, we must propose sharing responsibilities, replacing the occupation approach with one of returning sovereignty to the Iraqis. And this requires a very clear and precise timetable and also requires a joint effort involving us Europeans and, also in a very direct way, the Arab countries, in order to achieve something which erases the image of an unacceptable form of neocolonialism.
I therefore believe, Mr President, that it is positive that we are going to the conference of donors - we must change the current thinking according to which the booty is being distributed amongst the friends of the occupiers - and we must be able to respond as the European Union. I hope that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy will prepare a recommendation which we can vote for unanimously, or at least by a majority, during the second September part-session.
Mr President, Liberal Democrats in this House join the tributes which have been paid to Sergio Vieira de Mello and all the other victims of the callous attacks on the United Nations in Baghdad.
The unstable and violent situation in Iraq shows that while a coalition of the willing may be able to win a military conflict, winning the peace without the legitimacy of the United Nations is a much more difficult matter.
My Group, therefore, welcomes the tentative moves towards a UN resolution which would place the coalition forces in Iraq within a multilateral framework. Liberals have always favoured a multilateral resolution to the problems posed by Iraq, and if the coalition is belatedly coming round to that view, then it is better late than never.
The so-called 'coalition of the willing' was a curiously outdated 19th century balance of power concept, which always carried with it the danger of leaving at least one nation feeling aggrieved. What we seek is a multilateral, rules-based framework for crisis management within which there is space for the hurts of nations to heal. There is no reason why the United States should not retain command of a multinational UN force in Iraq, but it must be based on a UN resolution and give the UN and contributing nations the central role in decision-making.
Failure thus far to find weapons of mass destruction is leading to searching questions at hearings in London, Washington and Canberra and raising doubts about the legitimacy of the enterprise. The way to give the international presence in Iraq a sense of legitimacy and regain the trust of the Iraqi people is to mount a UN-backed drive to restore security, to improve the lives of ordinary Iraqis and to move towards government by popular mandate.
The swearing-in of Iraq's first post-Saddam cabinet today is a tremendous step forward in that respect. We hope that the timetable for elections by the end of next year can be maintained.
My Group welcomes the Commission's initiative in convening a preparatory meeting today in Brussels for the important conference of international donors next month in Madrid.
Mr President, I can well appreciate that there are many people who have no desire to look back. Nor, in a way, do I myself think it is much fun looking back. We have here one of those situations in which it has to be said that, as time goes on, it becomes less and less pleasant to have been right. When representatives of my group, the Group of the Greens/European Free Alliance, the Group of the Party of European Socialists and the Group for a Europe of Democracies and Diversities visited Baghdad in February of this year, we talked with the weapons inspectors, and it was our extremely clear impression that the inspection was working and that, if no weapons of mass destruction had then been found, it was first and foremost because they probably did not exist. Six months on, it may also be seen that this view was probably correct and that the weapons inspection was, therefore, working as intended, with the UN on the right lines in this matter.
The second thing we discussed at that time was how such an attack would be taken in Iraq. Would it be seen as a liberation or as an occupation? Our message was: probably as both. Naturally, there is a desire to be free from a despot and dictator like Saddam Hussein. Is there, however, a wish to see one's country occupied by foreign troops in the process? I think it can probably now be stated that our fears at that time were justified and that the attacks that are now being made upon, for example, civilian targets, the UN building and the Iraqi police are a sign that the Iraqi people are experiencing the current situation as an occupation.
Another thing we wanted to be considered before an attack was made was the internal tensions that would be triggered in Iraq. Recently, we saw the killing of the Shia Muslim leader, Mohammed Baquer Hakim. Not that I think he was a hero. Far from it. This is, however, an example of how strong the tensions between the population groups in Iraq are, and it shows the enormity of the task involved in the headlong plunge into an attack on Iraq. The demonstrations at his funeral were a mixture of protests against both Saddam Hussein and George Bush, meaning that, even among people who must have felt they were perhaps free of a dictator, there were very strong reactions against the American occupation.
Another thing we feared was that, with this attack, the UN would be fundamentally weakened. That, it also has to be said, has unfortunately happened. With a weakened UN, it can also be seen how much we in actual fact need the UN. The United States must now recognise that even 180 000 soldiers are not enough to restore peace and order in Iraq. More is required. The UN must become involved. We therefore now see it as a very important task to rebuild and strengthen the UN. That is one of the reasons why my group proposes that we give this year's Sakharov Prize to Hans Blix, Doctor El Baradei and Mr de Mello. The idea is for Parliament to send a signal that what we wish to strengthen is international law. We wish to strengthen the UN system, and we believe that this is the prerequisite for success in that rebuilding of Iraq that we all wish to see.
Mr President, before speaking on the subject of Iraq, I would like to honour the memory not only of Mr Vieira de Mello, but also of that of one of his fellow-workers, Mr Jean-Sélim Kanaan. Mr Kanaan had worked for the European Parliament as an assistant to Pierre Pradier, and for the Commission, particularly in Burundi.
Let me now turn to Iraq, where I believe there are great dangers. There are those who say that the United States should admit their mistakes. Where is that going to get us? Personally, I do not want to be in the right and tell the Americans that they were wrong, because there was, at the time, one question to which we had no answer, and it was this: 'How do we rid ourselves of Saddam Hussein?' We may have been right to oppose the war, but we did not come up with any alternative way of getting rid of Saddam Hussein. In this respect, then, Commissioner Patten is right: the Iraqi people have the right to live in peace without Saddam Hussein.
Today, Saddam Hussein is no longer in power, but the Iraqi people are not yet living in peace. In such a situation, what matters is not whether or not we are satisfied with what the Americans are doing, but that we help them and the British to emerge from their isolation. Whether or not we were right beforehand, it is for us to take the most intelligent approach now. That, alas, is too expensive, which is why Great Britain is currently reviewing its position. This is the devil of a business, being more about money than about principles, but that is life.
Even if the UN were to adopt a resolution tomorrow, and the United States were to hand over operational command to it, it would not find it a simple matter to pacify Iraq. The UN is not God, and nor, for that matter, is Europe. What do you do in a situation like that, when a society that once knew such power has now completely fallen to pieces? There are those who say we have no right to occupy a country. To them I would reply that the Allies had the right to occupy Germany. If the United Nations had decided that Iraq had to be occupied, that would have been legitimate. The problem is that the UN has come to no such decision. There are times, unfortunately, when you have to occupy a country if you want to overturn a dictatorship.
I would welcome it if, today, the European Union were to put forward proposals by, for example, organising a conference on stability and peace in the region, which would involve Iran and other nearby countries. This would allow the United States and Great Britain to slowly find their way back to the UN. By concentrating the debate on the rights and wrongs of a UN resolution, we are in fact in a deadlock, as neither side is at present able to overcome yesterday's divisions. What this means is that we have to work towards a solution by taking a different route, that of a conference on stability and peace in the region, and then hand over to the UN, which will take charge of rebuilding democracy in Iraq. I do not, unfortunately, believe that next year's elections will bring us any closer to solving the problem of how to stabilise that country.
Mr President, it is a matter of very great concern that the security situation in Iraq has deteriorated very badly in recent weeks. The US forces in Iraq are simply not able to ensure the security of either Iraqis or foreign nationals. Sadly, not for the first time in history, a war has been won, but the peace lost. The forces based in Iraq are sadly contending with daily acts of sabotage and loss of life. Banditry is rife in Baghdad and on all major transport routes leading to the capital. The Governing Council does not appear to command the support of the Iraqi people. Most Iraqis do not see the Council as being responsible for the country's administration and continue to blame the coalition for the many hardships they endure. I strongly believe that the United Nations must be called upon to play the central role in the political, economic and military transition in Iraq. We must all seek to restore Iraq to the international community under an indigenous and representative government. But the bottom line is that the US and British forces are simply unable to cope with what is a rapidly deteriorating security situation.
I am convinced that the difficult political problems in Iraq can only be effectively addressed in Iraq under the auspices of the United Nations. There is growing political support for this position.
Security issues are always best addressed collectively. The United Nations is the body that commands the support and goodwill of the broader international community. I do not believe that the troops in Iraq can oversee the peacekeeping efforts in that country. The forces there cannot responsibly administer day-to-day activities in the country.
We should not seek to reopen the debate as to the merits or demerits of what happened in Iraq earlier this year. I do not believe that this would serve any constructive purpose. We need to come together to ensure that the citizens of Iraq are protected. The only way in which this can be achieved is if the United Nations is centrally involved.
The situation in Iraq is a dispiriting one, to say the least. But there is no way out of this impasse unless the United Nations takes the leading role across a range of political activities.
Mr President, how can the European institutions help the much-troubled Iraqi people? The Council can considerably enhance the internal and external legitimacy of the newly formed Iraqi transitional government by recognising this policy and giving assistance in any way possible.
The Commission can, in consultation with the Council and Parliament, offer bankrupt Mesopotamia generous financial and humanitarian aid. This House can invite the newly-appointed Iraqi Foreign Minister, Hushyar Zibari, to Brussels or Strasbourg, to give us first-hand information about the situation in his country. Such initiatives at European level would show our commitment to a better political future for the peoples of Iraq. They would promote the stabilisation of a troubled region, contribute to the mutual settlement of the transatlantic discord over Iraq, and, all in all, would make a big difference. This would, at the same time, be Europe's response to the murderous forces of the old Saddam regime and the so-called jihadists. They should not prolong the suffering of the Iraqi people.
Mr President, ladies and gentlemen, Mr Cohn-Bendit has, I am glad to say, made a number of valid statements, and one of them is that - whether the US policy is right or wrong, and our US friends often make serious mistakes - the point is that we Europeans have no policy at all. This is the basic situation which, I fear, despite the Convention which you all applauded this morning, will not, alas, change in the coming years: we Europeans have not established a policy, neither in the past nor, I regret to say, now.
I believe that the reconstruction effort and our financial generosity are more than appreciable, but that is not enough to constitute a policy. I cannot see what we are proposing other than recourse to the United Nations, but the United Nations is no greater than its component member states. For the moment, the Arab countries - many of which stand to benefit if things deteriorate for, indeed, it would mean going home for many of them if Iraq were to start functioning properly - are keeping a close eye on things and many countries of the European establishment are also standing by, maybe waiting for the Americans to fail.
It disturbs me when I hear terrorist attacks described as legitimate resistance. I am concerned by these ambiguities at which, quite frankly, I am amazed, to say the least, even just hearing the terms used. Tell the Iraqis who have died that this is legitimate resistance. It may well be that we too continue to be undecided, even at a time when success in Iraq is in everyone's interests, first and foremost the interests of the Iraqi people, who have suffered 20 years of martyrdom at the hands of Saddam Hussein. They, like all of us, have the right to a different kind of life and a different kind of development. Our cowardly actions will not help them; our cowardly actions will certainly not take us even half a step forwards along the road to democracy.
I wish you luck, Commissioner. Reconstruction is necessary, but Europe has yet to conceive a policy for the region.
Mr President, the prophets of doom, such as myself, you, Mrs Frahm, and many others, unfortunately seem, at present, to have been right during the debate on possible intervention. Following the attack on the United Nations headquarters in Baghdad and the attack on the sacred Shiite sites in Najaf, the faint hopes of a lull that would make it possible to gradually legitimise the authorities established by the coalition are disappearing, and with them the prospect of a more or less short-term transfer of the coalition's current responsibilities.
I do not believe that it is sufficient to catch Saddam Hussein, which needs to happen soon, in order to put an end to the chaos that the dictator on the run is so keen to maintain, but that many others with him and, if need be, after him have decided to magnify further. I am thinking, of course, of the religious extremists who are prepared to die in order to fight the United States under the banner of Al Qaeda and other fundamentalist organisations. I am also thinking of its large neighbour, Iran, which cannot remain unaffected by the situation in Iraq. I am thinking, above all, of the Iraqi people themselves who, rightly or wrongly - as many have said here - consider the occupation of their country to be unacceptable, regardless of the justification.
In this latter, mainly psychological field, in my view the international community, which quite rightly hopes to end this chaos as soon as possible, has no option but to legitimise its action by voting on a new Security Council resolution that entrusts the United Nations with the task of restoring order in the country and preparing the necessary transition to a legitimate Iraqi Government. This was your objective, Mr President-in-Office of the Council, and I welcome the fact that the latest known US proposals seem to be moving in that direction.
Mr President, Mr Frattini, Commissioner Patten, I was one of those who, like Mr Morillon, warned of what could happen after such a war. I wish I had been wrong in my predictions, and take no pleasure in having been proved right. This is not about establishing who was right, who was to blame, or anything else of the sort, but about finding a way to resolve this situation. Most of us, I believe, take the view that an international solution is the only way out, but that requires international legitimacy, and that must first be established. It is because of the absence of such legitimacy in the past that the UN and the occupying powers must determine who does what, when, and where, and must clearly mark out their areas of responsibility.
I agree with you entirely, Mr President-in-Office of the Council, that the Iraqis themselves must be involved at the earliest possible stage if, instead of concentrating on security and waiting until it is established, we consider as a whole the reconstruction measures that will be necessary - by which I mean the process of democratisation, the re-establishment of government, the creation of order, and of course the safety of all the people in Iraq, along with the rebuilding of infrastructure such as electricity, water, and roads, as well as hospitals and schools.
The sooner the people of Iraq themselves take on responsibility for the rebuilding of their country - its political system and democracy, not forgetting of course the technological, social and cultural dimension - the sooner we can expect the situation to return to normal. If they are to do that, I believe, they will have to have a definite prospect of taking their destiny into their own hands in the very near future; that is why we have to set very tight deadlines in the expectation that a constituent assembly will be elected in Iraq, perhaps by the end of this year, giving the Iraqis a sense of working together with us on these matters.
I think that if international legitimacy is established and the Iraqis are enabled to share responsibility for what happens to them, we in the European Union will be able, by means of common action, to make what is in fact an important contribution; today's debate has shown that the great political and national differences of the past are no more, and that we all agree, in principle, on the same objective, that of seeing this country rebuilt.
Mr President, Iraq today belongs to the Iraqi people. Freedom from the yoke of a terrible tyranny has been achieved. 30 years of vicious oppression, marked only by a few bloodied milestones of failed invasions abroad and genocidal assaults at home lie in the past. Yet guilty men and women are still at large. Trials are essential, but Iraqi judges cannot carry the burden alone. Their vulnerability is too acute to act in isolation of an international judicial framework and a freer Iraq lies vulnerable to gangs of organised criminals as well as to terrorist incursions. Securing her borders as well as the provision of increased protection for the Iraqi people are both imperatives today.
Surely the time has come for Nato to join with the Coalition forces. These already number many nations, but lack the benefits of Nato's longstanding expertise and close coordination. The Nato umbrella could properly protect the UN's essential guiding hand in an advisory, humanitarian and developmental role. Without that protection the UN agencies simply cannot function.
The keynote themes of the late and much mourned Ayatollah Mohammed Baqir al-Hakim included the demand for the full establishment of the rule of law and of the entrenchment of human rights in a federal constitution. Inward investment, the development of civil society, small businesses and citizens' rights and freedoms, are also part of the democratic process that is starting to come together.
We in the European Union have decades of confidence and experience in all these fields. Let us now take up the challenge and join, in every way we can, in the restoration of Iraq's rich culture and human diversity and her return into the family of nations, through the establishment of a free and democratic state.
Mr President, it is too late now to discuss whether the war in Iraq was right or necessary. If anything, it is the responsibility of the United States of America to think about whether mistakes were made in this context. Unfortunately, what has happened is what we feared. The dictator Saddam Hussein has been ousted, but the country is not at peace, conditions are chaotic, and aggression on the ground is increasing, not only in Iraq. That is why it is important to play our part, together with the USA, in bringing peace, order and hope to the people of Iraq. As Europeans, with our experience, our culture of peace and our economic opportunities, we too are called upon to make our contribution towards a better future for Iraq. A retaliatory or 'I told you so' attitude is counterproductive now. I say this as someone who visited Iraq shortly before the war and warned about precisely the outcomes that we are witnessing today.
Our duty, our responsibility now is to rebuild the country, and it is probable that we Europeans will be judged by whether we can now find a solution to the problems in Iraq, and that means policies. We must find a solution if we are to regain any credibility in this context.
Mr President, ladies and gentlemen, history often needs time to judge the pertinence and effectiveness of a political decision. In the case in point, it has scarcely need of time to judge the decision taken by President Bush and his henchman, the British Prime Minister, to destroy Iraq, for that was indeed the aim. In reality, history will recall that this sad affair is based on a double lie. I am not going to dwell on the first lie as it has been mentioned many times: it is the famous pretext that one has to destroy a country in order to get rid of its weapons of mass destruction. There were none, as we said, as the inspectors said, and that was confirmed.
We must, however, look closely at the second lie, which is just as, if not more, serious. Do President Bush and Tony Blair really want to eradicate Islamicism or, on the contrary, did they want to promote it and establish it in Iraq? As I have already said in this House, a year ago Iraq was the only Arab country that was totally free of any trace of Islamic fundamentalism. Today, it is very much in evidence and plays there as in a playground.
Will the empire continue for a long time to play with Islamic fundamentalism and will it continue to receive the backing of those who support it unconditionally?
This is an extremely sad situation. There are many Members who supported that policy in this Parliament. I regret this on behalf of Europe for in actual fact all they have done is encourage a sad, short-sighted policy.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, you will no doubt have noticed that French politicians are constantly talking about sovereignty and independence at the moment, but the federalist activists can set their minds at rest, they are not talking about France, they are talking about Iraq.
They are talking about an Iraq where the automatic effects of the initial strategic error are all too evident. The continued military occupation is turning the country into a special theatre of operations for the terrorists, who are even forming another coalition, improbable though it may be, bringing together Islamists returned from exile, all kinds of Jihadists and survivors of the Ba'ath apparatus. You certainly do not need to be a geopolitical genius to see that as long as the foreign military occupation continues, there will be insecurity.
The solution is thus not to seek a broader coalition or UN backing for the coalition. We know what that does. If we want to stop terrorism developing in Iraq, there is no option but to return sovereignty to the Iraqis. We must urgently draw up a timetable for a political transition led by the Iraqis themselves with the assistance, Mr President, of the international community as a whole.
Mr President, ladies and gentlemen, the developments we are currently witnessing in Iraq are, in some ways, reminiscent of what happened in the former Yugoslavia. Once the totalitarian regime that had suppressed them had been toppled, all internal forces were unleashed, sometimes violently. It is the same with Iraq. Under these circumstances, an 'I told you so' attitude or gloating is inappropriate and unwarranted; rather, the situation is something for us to be concerned about.
A regime of criminals has been ousted and that is a good thing, and it was necessary, but we are certainly not on a direct road to peace, stability and the rule of law. That is why the Europeans need to play a part. In my view, it is not enough to point out to the Americans the obvious fact that they are incapable of restoring peace by military means alone.
That is why Europe's hour has come. We must provide help. It is our responsibility, and it is also in our interests to do so. I therefore want to say this to Commissioner Patten: he can count on the support of the CDU/CSU delegation in this House, both for his commitment and for the fact that we must put our money where our mouths are - for it will cost money. We will have to justify why we are spending the money. So let me say again: it is in our interests to make an effective contribution, together with the United Nations and, of course, with the United States of America and Great Britain, to support the road towards peace, stability and the rule of law in Iraq.
Mr President, as we discuss the war in Iraq we should realise immediately that never in the history of the world has there been a war in which the vast majority of victims have not been innocent civilians. For that reason, it should be our primary objective now, as we enter the new century and the new millennium, to do all in our power to ensure that Iraq is the last war in the history of the world.
The way to do that for the European Union should be as follows: instead of sending armies to areas of conflict, we should be sending the philosophy and principles of peace, plus a large team of officials to promote dialogue. I know what I am talking about in this regard. The European Union is in a very powerful position to do this. Look at the century we have just left. The first half was the worst in the history of the world: two world wars and 50 million human beings slaughtered. Who could have forecast that in the second half of that century all those countries would be together or that we would be all together as we are today? Therefore, we should study how that was done and how the philosophy behind it was sent to every area of conflict.
Principle number one of the European Union is respect for difference. What is all conflict about? Difference in religion, nationality and race. The answer to difference is to respect it. Principle number two is to have institutions to do that. Principle number three creates the circumstances in which they can then all work together in their common interests and break down the barriers of the past. Those are the three principles we have in our peace process in Northern Ireland.
The European Union and all the world's major countries should come together to create that kind of world and to take the necessary steps to prevent war. The European Union itself, as I have said before - given that it is the best example in the history of the world of conflict resolution - might begin by creating a Commissioner for peace and reconciliation, backed up by a department of peace and reconciliation, which could be sent to areas of conflict with the principles of conflict resolution that are the heart of the European Union. In doing that, let us build a world for the new century and the new millennium in which there will no longer be any war or any conflict but total respect for diversity. Because when you look at humanity no two human beings are the same. Difference is the essence of humanity, and it should therefore be totally respected and never fought over.
Mr President, I am pleased that Mrs Frahm and Mr Messner drew attention to the warnings given by those of us who were in Iraq in February. I am glad that they did so because they must form part of our reflections upon how the future is to look. Now that the United States has realised that it will require far more money and forces to maintain the occupation of Iraq than there is the grass-roots and political will to provide, the possibility is in fact emerging of a multinational force, which the United States wishes to command. That is, of course, completely and utterly unacceptable, however, just as it is that the coalition should continue, with a larger number of countries helping out. No, the task in question must be continued by the UN. It must be carried out under the auspices of the UN, just as it is the UN that must now go in and support the holding of democratic elections in Iraq so that Iraq might, as soon as is humanly possible, assume responsibility for its own future.
Mr President, Commissioner Patten has led a number of telling tributes to Mr Sergio Vieira de Mello and the UN team whose lives were taken by that appalling bombing incident. Today, I want to pay tribute to one of my own constituents, Mr Dewi Pritchard, a man from Bridgend in South Wales, 35 years of age, the father of two children aged six and just 12 months. He was killed just a week ago, the first UK reservist to be killed in this conflict.
His role, as a military policeman, was to play a part in the training of the 35 000 Iraqi police officers out of the ultimate target of 65 000. He had worked for nine years for the German-owned Bosch company in South Wales and yet when the call came in June in the post-conflict situation to play his part in reconstruction he willingly went to Iraq and paid for that with his life. His memory is one that we should treasure as well.
No one who has witnessed the deaths of coalition troops, the bombing of the UN headquarters building in Baghdad and last week's attack on the mosque in Najaf, could fail to agree that security and stability are now the paramount concerns in Iraq. The coalition forces and the Iraqi Governing Council must have our full support in putting in place the rebuilding of Iraq and the process of transition to democracy.
Clearly the United Nations has an important role to play in this process and it is endeavouring to do so. However, calls for the UN to take immediate control of the situation, or even Mr Souchet's suggestion of a withdrawal and leaving it to the Iraqis, only play into the hands of the remnants of the old regime and some other outside forces which are clearly engaged in a campaign of destabilisation. European and UN responsibility should be fully engaged in supporting the process of reconstruction which is currently being taken forward by the coalition forces in Iraq, and the courageous men and women who are taking it forward on our behalf.
Mr President, I believe that Commissioner Patten has focused the debate perfectly. We have the choice of either indulging in sterile argument, accusing each other of being irresponsible - which reminds me of the old medieval arguments about how many angels fit on the point of a needle - or of the international community, in general, and the European Union, in particular, mobilising the best of its efforts in order to restore security, stability and democracy in Iraq. And let there be no mistake, the democratisation of Iraq is not the exclusive competence of the United States: it is a responsibility which falls to the international community and as such is a worldwide need.
I believe - like Mrs Bonino - that it is essential that we are very careful about what we say. The cowardly terrorist attack which killed the United Nations representative, Mr Vieira de Mello, the Spanish naval captain, Mr Martín Oar, and other people, can in no way be compared to an act of resistance. It is an act of terrorism pure and simple. Since when, Mr President, has radical Islamic terrorism required a pretext for committing its horrendous attacks?
I believe that Mr Patten has made a statement loaded with pragmatism and good sense and I, if I had to consider any aspect as urgent - apart from security - would place the emphasis on infrastructures because, being an inert system, it makes accumulated backlogs irrecoverable. Water, electricity and telecommunications services and spare parts are a great challenge for the international community, and I am sure that what the European Union must do is demonstrate at the Madrid meeting the financial commitment which lives up to the ambitions, Mr President, which were expressed to us this morning in this House by Mr Giscard d'Estaing in a style befitting a world leader when he presented us with the draft European Constitution.
. (IT) Mr President, I would like to thank all the Members who have spoken and, in particular, Commissioner Patten and many of the speakers for their undertaking to further the success of the Donors' Conference to be held in Madrid, and I would like to thank the House for the many comments made, which I will not repeat.
I would like to say, however, that the instability and the attacks on the US and UK forces are a problem for everyone - they have been right from the start, right from the first attack - and not just for the coalition forces. It needs to be made quite clear - I do not think anyone has any doubts on this matter - that terrorism is never justified, that retaliatory action carried out using bombs, using suicide bombers, is never legitimate: this is one of our fundamental principles. Clearly, however, in addition to tanks and weapons, now we have to take to Iraq a roadmap for democracy, a roadmap for political and institutional reconstruction and for a new Iraqi Government. That is why the Presidency has said and continues to say that we need a UN mandate; that is why, because Europe currently feels the need to reinvigorate UN action but, at the same time, wants the United Nations to be more effective, more capable of taking decisions and shouldering responsibilities than it was during the eventful weeks preceding military action.
I believe we must look to the future, to when Europe will be able, for instance - as someone has said - to express in the Security Council opinions which have been discussed beforehand and agreed upon by the 25 European countries. I feel this is a necessary experiment. We must make every effort to this end, so that we may come closer to realising the dream - for that is what it is - of having a European seat in the United Nations. That is why the Presidency will report, next Friday at the General Affairs Council, on the positions - which I hope will converge and coincide - of the UN, Russia and the United States on a new resolution, giving the UN a central role, and then attempt to set out alongside these evaluations and opinions the unified position of Europe.
It would, I believe, be an excellent, exemplary way of boosting Euro-Atlantic cohesion, to which the Presidency is committed, doing so precisely on the matter of Iraq, an issue which has damaged the relationship between us Europeans and our US friends in recent months. The Presidency therefore confirms that it will make every endeavour to this effect.
. Mr President, first of all in the presence of the Commissioner who is presently responsible for humanitarian assistance, and also in the presence of the Commissioner who was responsible for humanitarian assistance before that, I would like to say how pleased I was that so much support was declared in this debate for the work of ECHO in Iraq over the last few months and indeed years.
There have been a number of very good and relevant speeches. We listened with interest to the contribution from the honourable Member Mr Hume, whose own personal record in the area of conflict prevention speaks volumes. He rightly pointed out that in modern warfare most of the victims are civilians.
I agree with much of what he said about conflict prevention, but perhaps I part company with him on one point. If one wants to see an international rule of law, one must, from time to time, accept that it needs the sanction of force if it is to be effective and if it is to be applied.
I am sure the whole House has noted the tribute paid by my honourable friend Mr Evans to his constituent, and we all know the enormously important and difficult job undertaken, as part of nation-building, by those who seek to establish judicial authorities and policing authorities where there has previously been chaos. Building an Iraqi police service is going to take a great deal of professionalism and a great deal of the sort of bravery shown by the honourable Member's constituent. I join him in offering my condolences to his family and friends.
I agreed with much of what was said during this debate. I agreed with what the honourable Member Mr Cohn-Bendit said about the regional dimension of the problems in the Near East, the Middle East and Central Asia. I agreed with what the honourable Member Mr Collins said about the importance of the UN role. This is a point underlined by the International Crisis Group report, to which I referred earlier. I am only sorry that those two honourable Members are not able to be with us to hear me paying those glittering tributes to them.
I also very much agreed with what the honourable Member Mr Sakellariou had to say about involving the people of Iraq as much as possible in shaping their own destiny.
We have to face the fact that you cannot drop a fully-fledged democratic system from the air into a country. You have to build democracy from the bottom up. You have to build democracy through local elections and regional elections, municipal elections, elections for professional bodies, trade union elections, elections in all those functional organisations. That is the way we will embed pluralism in due course in Iraq and, I hope, in other countries in the region.
Of course, the honourable Member Mrs Bonino was entirely correct - she has a way of pointing out from time to time that the emperor is decidedly lacking in clothes. She was right to say that we need a policy framework for what we do. It is not simply going to be enough to sign cheques.
I would like to say one other thing about the Madrid conference. We want to be clear about what we need to achieve at Madrid. I do not think the contents of the collection box is the principal issue. The principal issues are these: we have to have a proper assessment of the needs of Iraq over the next 14 or 15 months. We have to know what is going to be required.
Secondly, we have to agree on the circumstances in which we can best and most effectively contribute to meeting those needs.
There are three things that I want to mention again. The first is that for the international community, it is imperative to have a multilateral umbrella for our contributions. It is imperative to have an international trust fund which operates transparently and separately from the Iraqi Development Fund and the Coalition, though properly co-ordinated with what they are doing.
I repeat that unless I can give those guarantees to the budgetary authority it would be very difficult to persuade people to make the budgetary switches which will be required in order to achieve a reasonable level of generosity within the bounds laid down in the financial perspective.
Secondly, we need reasonable security in Iraq. It is not a very sophisticated point to make. It is impossible to develop a society if there are bombs going off. It is very difficult to reconstruct and to build democracy and pluralism if there is violence and instability. We need to ensure that the security situation improves. We must not be deterred from making commitments, but we must recognise that the amount of instability will affect the amount of progress in reconstruction.
Thirdly, the sooner we can transfer real authority to Iraqis in government to manage their own affairs the better. I hope that is going to follow from the appointment of the Iraqi cabinet the other day: they need not only titles, but also bureaucracies that they can run, policies that they can frame and services that they can deliver.
We are at the beginning of a long road. It is going to be a rocky road, but the sooner we get started the better for everyone.
The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy expects to prepare a resolution to be voted at the September II part-session.
The debate is closed.
WRITTEN DECLARATIONS (RULE 120)
Mr President, the present situation in Iraq and all that has preceded over the last 12 years are not only the result of the world-domination policy of the USA and its closest allies. A great deal of responsibility and complicity also lies with the EU which, despite many proclamations by its members about respect for international law, has legalised the above crimes and is continuing, as today has made clear, to legalise the barbaric occupation of Iraq, hoping to secure a share of the spoils.
For the MEPs of the Communist Party of Greece, this unacceptable situation goes against the feelings of our peoples, as expressed - including in the European Union - in the past and present mass demonstrations. It will only change with the immediate withdrawal of the occupying armies, so that the Iraqi people can take their fate in their own hands, and on payment by the invaders of the compensation needed in order to reconstruct Iraq. This should have been the stand of the ?U if it wanted to respect international law instead of helping to flout it. Everything else is a 'pretext for evil'.
Any attempt to continue to use the UN to get the USA 'out of a fix' and to continue the occupation is bound to fail. It is certain that the resistance of the Iraqi people against the conquerors, under any guise, will continue with increasing international solidarity.
The next item is the joint debate on the Annual Report (A5-0274/2003), by Mr van den Bos, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on human rights in the world in 2002 and the European Union's human rights policy (2002/2011(INI)).
. (NL) Where human rights in the world are concerned, the European Union should play a leading role. We are, after all, a community of values and a major economic power, but we are unfortunately leaving something to be desired. The European Union is not lacking in good intentions or policy resolutions. There is, however, a yawning gap between rhetoric and reality. The criticism is mainly aimed at the Member States and concerns incoherence and a lack of decisiveness. The Council recognises the shortcomings and has expressly promised improvements, so far with little noticeable result. Political dialogue with third countries is still optional. As long as economic or strategic interests are paramount to human rights for us, one can continue to enter into dialogue until the cows come home, but obviously little will change. Specific goals must be developed and the governments involved must be called to account. Not only sanctions, but also positive incentives, in particular, can help progress on its way. What are the options for improving the dialogues according to the Council and the Commission? The Council is required to consult Parliament and take its opinions on foreign policy into consideration. Unfortunately, though, this is hardly ever done in practice, something that we in this House, of course, find unacceptable. The European Union's role in the world concerns the European citizens and therefore their representatives. Success or failure outside of the European Union has repercussions for many sectors within the EU. According to my research, there was only one single occasion last year when the Council discussed a human rights resolution from this House. Of all our written questions, not one was answered in time. I welcome the fact that the Council is present in this debate, in the person of Mr Antonione. Let this be the start of a new, constructive and intense relationship. I should like to ask the Commission for a schedule for the long term and a systematic impact assessment of the projects. I should also like to ask the Commission to finalise the internal reforms, intensify staff training and finance in a balanced manner the fight against torture and the rehabilitation of its victims. On our part, we as a parliament may be very active in condemning many human rights violations across the world, but we do not give enough consideration to what comes next. We must organise our work in such a way that we continue to monitor the human rights situations discussed and, if necessary, sound the alarm again. My report also asks for particular attention to be given to freedom of religion and conscience, and to the abuse of religions for political ends. Religions are still being suppressed across the globe. Half of the world's population lives in countries where freedom of religion is restricted. Moreover, it is particularly disturbing that human rights should be violated on a massive scale in the name of religion. Almost half of the violent conflicts in the period under scrutiny have a religious dimension. Over the past decade, religions have been experienced more intensely, but not, unfortunately, only in a peaceful manner. In all major world religions, radicalism is on the rise, something mainly attributable to globalisation. The revolution of global contacts does not immediately lead to more understanding and respect between communities of faith. On the contrary, people feel threatened by what they experience as an encroachment on their own standards and values. Radicalism, too, is the result of dissatisfaction among the masses of young people. Irresponsible leaders exploit these feelings of unrest, sometimes with the help of major financial sources and terrorist networks. Clashes among, and within, religions represent a very serious threat to human rights and world peace, with, moreover, the risk that religious confrontations outside of Europe will have repercussions on our own multi-religious societies. Given the seriousness of the threat, it is of the utmost importance for the European Union to chart the problem and to design a strategy. The President of the Commission, Mr Prodi, has already set the tone for this. What is the opinion of the Commission and the Council? What do they think of the specific recommendations I have made in this respect in my report?
Finally, two topics that are also very close to my heart.
The objectionable caste system. Worldwide, more than 260 million people suffer discrimination, violence and exploitation on a daily basis, purely by reason of their origin. The European Union should make it policy to promote the abolition of these immoral practices.
Children. All over the world, children are being exploited, neglected or exposed to violence. More than 300 000 young people are currently taking active part in armed conflicts. Every three seconds, a child dies of malnutrition. In a fully-fledged EU development policy, the child should occupy centre stage.
Finally, modesty does not become the European Union as a community of values and economic power where human rights are concerned. We in Europe should have the nerve to stick our necks out; the victims are eagerly waiting for this.
. (IT) Mr President, ladies and gentlemen, I welcome this great opportunity to address you as President-in-Office of the Council of the European Union, and I am particularly happy that it has come in the context of a debate on human rights.
Before I proceed, I must offer my condolences and the condolences of the Italian Presidency for the death of Sérgio Vieira de Mello, who, in his capacity as United Nations High Commissioner, had already established himself as a valiant champion of the promotion and defence of human rights at international level.
The protection and promotion of human rights is one of the fundamental pillars of the European Union's foreign policy and it is a constant reference point for its activities on the world stage. The Union adheres to the fundamental principle of the universal nature of human rights, which cannot be challenged or distorted by any cultural influence. Human rights are one of the key factors in addressing the major challenges of our time: I do not need to mention the close connection between peace, security and stability, on the one hand, and respect for human rights, fundamental freedoms, democracy and the rule of law, on the other.
Similarly, there is a close connection between the fight against extreme poverty and underdevelopment and measures seeking to secure fundamental human rights, starting with the right of every human being to life, integrity and dignity. In this context, we therefore believe that it is of key importance during this six-month term to set the north-south dialogue on a more constructive basis, for it has deteriorated considerably in recent months, particularly as regards the subject of human rights, which must continue to be an essential part of the dialogue.
The Italian Presidency's human rights programme has been made public and so I do not need to illustrate it at length. I will confine myself to mentioning a few key points. They include mainstreaming human rights into the widest possible external projection of the Union and taking concentrated measures worldwide to promote a moratorium on and the abolition of the death penalty. They also include a range of constructive political initiatives to eliminate the use of torture and to promote an agreement on the human rights of people with disabilities.
A particular boost needs to be given to the structured dialogue with Iran and China, and a thorough debate needs to be launched on the work of the Commission on Human Rights. Then the Italian Presidency attaches great importance to the tragic phenomenon of child soldiers. I would mention, lastly, the initiatives that the Union is going to take in the General Assembly third committee and the provision of the European Union's annual report on human rights, as well as the annual meeting with non-governmental organisations, which we want to make more constructive this year.
I would now like to congratulate Mr Bob van den Bos on drafting the European Parliament's annual report, which is full of ideas, analyses, proposals and recommendations. It is a document that warrants extremely thorough analysis, which, of course, is impossible to achieve in this sitting. However, it will be analysed in a careful assessment by the other elements and bodies of the European Union.
On this occasion, therefore, I will, if I may, focus on just a few of the report's ideas which I feel deserve particular attention. I will start with a general point made in the report with which I, personally, agree: despite the prodigious efforts of the Union and other countries, the situation of human rights and fundamental freedoms in the world is, still today, marked by serious abuses and violations. The causes of this can be traced back to a number of factors. The report focuses on some of them, such as the prevailing of political and economic interests over human rights and the need to achieve compromise positions in international fora to the detriment of positions of principle.
Indeed, if we are now convinced that the promotion and protection of human rights and fundamental freedoms lie at the very heart of democracy and civilised coexistence, we cannot, at the same time, fail to be of the opinion that the pursuit of legitimate political and economic goals demands the consolidation of democratic institutions and the principles of freedom and justice. It is well known that dictatorships, which are based on terror and violence, reject the democratic ideal, denying fundamental rights and freedoms, seeking to abuse their power with regard to other peoples and, ultimately, proving to be unreliable consultative partners.
What strategy should the European Union pursue in relations with these regimes? The report states: 'The ? political ? dialogues which the EU undertakes with third countries have so far not led to many results.' Should we, therefore, see them as an instrument which is not effective, admit that the policy of human rights dialogue with third countries has not, in many cases, led to appreciable results and give up on them?
Ladies and gentlemen, Mr van den Bos's report contains the answers to this question, and I endorse them. We have a duty to condemn publicly the unacceptable practices perpetrated by certain regimes, for, in this way, the perpetrators are placed in a position where they are forced to justify themselves at the very least, to face the judgment of the international community. With regard to the approach of structured human rights dialogue with third countries, the line proposed in the report is precisely that which the Council intended to take on this instrument. In my view, this is not permissive dialogue which is an alternative to forms of political condemnation, but it fully involves civil society, including NGOs and figures from the academic world who are active in the field of human rights, and it is based on the pursuit of precise goals whose implementation is monitored carefully and regularly.
I also endorse the point contained in the report on the need for political dialogue and condemnation to go hand in hand with proactive programmes and measures in the field of combating poverty, support for institution building and education. Monitoring, resolutions, dialogues, human rights clauses and cooperation and technical assistance programmes in the field are all instruments for achieving a single objective - the unceasing defence of human rights and fundamental freedoms in the world. The Union's human rights dialogue underway with China and Iran does not mean that it cannot condemn violations and abuse through ad hoc resolutions too, where it considers that to be necessary, in the United Nations Commission on Human Rights or the UN General Assembly, nor does it mean that it cannot provide them with technical assistance in the field intended to consolidate respect for human rights.
The same applies to the part of the report which levels severe criticism at the Council for failing to publicly condemn the regimes responsible for repeated, serious human rights abuses in its work. I would not presume to reject these criticisms point blank, but I do, however, feel that some clarification is necessary. It is certainly limiting to assess the Union's activity on the basis of the number of resolutions per country that it presents to the Commission on Human Rights or to the General Assembly, or even on the basis of the resolutions which achieve sufficient consensus. In any case, the part played by the European Union in the field of human rights within international fora is fully recognised. In actual fact, as has already been pointed out, the Union's activity in this field covers a very wide range of different initiatives, from the measures contained in the reports of the Heads of Mission to public statements. This European activity targets a large number of countries.
There is another aspect I would like to focus on which is dealt with in particular depth in the report: intercultural and inter-faith dialogue. The report specifically highlights the key nature of this issue for the wider framework of the protection of human rights. I represent a country which, because of its location, culture and traditions, has always been particularly sensitive to this issue and which has now acquired influence and importance which it has never known in the past. What might at one time have been considered an opportunity to be seized has now become absolutely vital. Ideological opposition to and political exploitation of human rights and fundamental freedoms are, I am afraid, a fact, however much we might condemn them.
The atmosphere of antagonism that increasingly marks dialogue in the United Nations Commission on Human Rights, which is also dealt with at length in the report, is an issue on which the Greek Presidency has already launched a debate, which we intend to pursue and develop. The action of the Union and the western countries, in general, in the field of human rights is clearly perceived by part of the international community, particularly the southern hemisphere, it would appear, as a manipulative attempt to pursue political and cultural abuses of power. The very principle of the universality of human rights and the conviction that they cannot be constrained or limited by any social, economic or cultural group are challenged. Fundamentalism, whatever its origin or nature, is, in part, the result of an inability to communicate, to search for common values based on mutual respect and tolerance.
I do not believe it is enough, in this regard, for the Union to limit itself to firmly rejecting the accusations of using double standards which are often levelled at it. Rather, there needs to be a discussion on these matters, to which the European Parliament could contribute. In this connection, I would inform you that, at the initiative of Italy, a convention on the universality of human rights and intercultural dialogue is to be held in March 2004 in Milan.
In drawing up the guidelines for our six-month term of office in the field of human rights, one of the essential points we considered it necessary to highlight, as I said before, is mainstreaming. It must be our objective to integrate, harmoniously and coherently, the issue of respect for human rights and fundamental freedoms into all the Union's policies on third countries. I am therefore particularly pleased to note that this concept is expressed clearly and forcibly by Parliament in the report.
In this connection, I fully support the idea that the human rights clause contained in association and cooperation agreements should be implemented unfailingly whenever the conditions for its application arise. I also feel that a relationship of cooperation with a country at all levels - political, economic, scientific and cultural - must, of necessity, include open, constructive dialogue on matters of protecting fundamental rights and freedoms. The report contains interesting, practical proposals on which I have already ordered studies and technical analyses to be carried out.
I would, moreover, like to say that there may be different ways of achieving the same goals and objectives. Experience has taught us that setting up committees or working groups may often be the most immediate, obvious solution but it sometimes proves not to be the most effective way of proceeding in practice.
Another theme of the report which is worthy of mention is transparency. It is right to pay tribute to the Danish Presidency for encouraging and promoting the practice of regular, unfailing consultation with civil society, which has undoubtedly contributed to raising the profile of the European Union's work. This practice was taken up by the Greek Presidency and will continue to be a firm reference point for the Italian Presidency in its work. I feel that, ultimately, it represents proper, appropriate recognition of the essential, indispensable role played in this field by NGOs, which are and will continue to be the European Union's necessary, privileged consultative partners.
Lastly, I would like to focus on a criticism made in the document, relating to institutional relations between the Council and the European Parliament in the area of human rights. We will analyse in more depth the opinion expressed by the rapporteur to the effect that there needs to be an improvement in relations between the Council and Parliament, and I hereby commit the Italian Presidency to continuing the work started by the Greek Presidency in this area. The invitation extended by the Greek Presidency to the rapporteur to take part in a meeting of the Human Rights Committee is representative of an approach which seeks to involve the European Parliament more closely in the Council's work.
The Italian Presidency is fully in favour of this, and I confirm that we intend to continue along the path already marked out, identifying appropriate solutions to the problems and inadequacies highlighted in the report. In this sense, I hope that I will be able to report to the House at the end of the six months on the measures taken by the Council in the area of human rights. The governments of the Member States of the Union now recognise the imperative need to guarantee the European Parliament's role as a driving force in the protection of human rights and fundamental freedoms and to foster forms of closer cooperation. There will therefore have to be a proper debate on the constructive proposals put forward by the rapporteur.
I am happy to end by noting - and this is the point of most political significance - that the Council and Parliament agree on the importance and central nature of the issue of human rights and fundamental freedoms in the Union's policy and external relations. It is an important fact which reflects our constantly-evolving approach to these issues, which are no longer confined to ethical statements and declarations of principle but are increasingly going to influence political decisions in relations with third countries. The statement that international peace, security and stability are founded on full respect for fundamental rights and freedoms is not just empty rhetoric but reflects the reality that human rights are increasingly going to influence governments' decisions in the area of foreign policy and the strategies of international organisations at all levels.
. Mr President, I wish to begin by paying tribute to Mr van den Bos for his excellent report. The engagement of the European Parliament on human rights issues serves as a critical stimulus to EU policy, and there is much food for thought in this latest publication. The Commission will, as usual, respond in writing to all the recommendations addressed to it in this report.
First, some remarks on the principal themes of the report - freedom of thought, conscience and religion. We tried to work on these issues in several different ways. First, through efforts in international fora. With EU support, Ireland tabled the resolution on the Elimination of All Forms of Religious Intolerance at the UN Commission on Human Rights and the Third Committee of the UN General Assembly, which urges states to guarantee freedom of thought, conscience, religion and belief, facilitate worship and combat intolerance. The EU's statement on human rights in the world at the last CHR highlighted concerns relating to religious freedom or freedom of expression in 12 countries, including China and Iran.
Second, thorough dialogue with third countries. Dedicated human rights dialogues offer a particularly valuable opportunity to address the issue. In evaluating the dialogue with Iran, for example, the General Affairs and External Relations Council of 18 March 2003 underscored its concern at discrimination against religious minorities - particularly Baha'is - and the need for more progress as regards freedom of opinion and expression. Corporal punishment and the abhorrent condemnation to stoning, pronounced in the name of Sharia, have also been the cause of in-depth debates with representatives of the Iranian Government, judiciary and clergy. Thus far, the EU has noted with satisfaction that the de facto moratorium on stoning is still a reality. I hope further results will be achieved with our Iranian partners. Freedom of expression will form the main subject for discussion at the next round-table under the human rights dialogue on 15 and 16 September 2003.
Thirdly, the European Initiative for Democracy and Human Rights offers concrete support to projects in this field. It has supported campaigns to promote freedom of expression - for example, a continuing project in the ASEAN countries, - and freedom of expression has been identified as a priority for 11 EIDHR focus countries in 2002 and 2003. The Commission is also making significant efforts to establish a solid basis for effective intercultural dialogue, not least in the Mediterranean - a focus for the new neighbourhood policy - with the imminent report of the High-level Advisory Group and the proposal for a Euro-Mediterranean Foundation.
I noted the rapporteur's reference to the Cotonou Agreement. This is a good, relevant reference. The Cotonou Agreement shows that a comprehensive system can be negotiated with as many as 77 countries, but it also illustrates that there are some challenges and real problems to be dealt with. However, the system is interesting. I agree with Mr van den Bos.
Turning now to the human rights clause, I am pleased that Parliament's report emphasises the potential for the clause to induce positive change in the human rights situation in third countries. That is precisely the goal of recent innovations. Last May saw the launch of the first working group dedicated to governance and human rights in the context of the Cooperation Agreement with Bangladesh, with the inaugural meeting tackling a wide variety of issues, including the death penalty and the judicial system. The Commission communication on Reinvigorating EU actions on Human Rights and democratisation with Mediterranean partners offers the potential for similar initiatives in the framework of the Mediterranean Association Agreements, with a range of initiatives - such as the systematic inclusion of human rights and democracy issues in the meetings of the Association Councils and National Action Plans on human rights - designed to effect change on the basis of the clause.
Turning to the UN Commission on Human Rights, the human rights clause not only constitutes a commitment to human rights in a domestic context, it also pledges the EU and third states to the promotion and protection of human rights in the international arena. This leads me to the UN Commission on Human Rights. Mr van den Bos' report acknowledges the high degree of congruence between the priorities identified by the European Parliament for the 59th session of the CHR and the action undertaken there by the EU. That is heartening, as the EU's voice is immeasurably strengthened when its institutions speak with one voice. However, I share the concern articulated in the report about the direction of the CHR and the need to make every effort to ensure that it addresses human rights violations effectively.
The EU has its work cut out: only 47 States have issued a standing invitation to the CHR's thematic procedures - 28 of which are EU Member States, accession states or candidate countries. Moreover, 80 states have not ratified all 6 major international human rights instruments.
The EU has made a good start in efforts to improve the impact of its actions at the CHR; for example, this year's session saw earlier finalisation of draft EU initiatives allowing more scope for effective lobbying of third countries. EIDHR funding has also played its part, with recent projects bolstering the work of the human rights treaty bodies and that of several UN rapporteurs. These efforts will continue in the knowledge that it is only by marshalling all the resources at the EU's disposal - political, diplomatic and financial - that we will really be able to effect the necessary change.
Finally, I would make two remarks. The first is about children in conflicts, an issue which has already been commented on. We are trying to do everything possible to change the situation, but it is extremely difficult in the northern part of Uganda to get into contact with the Lord's Resistance Army. It is almost impossible to do anything meaningful on the ground, because there is no society surrounding the conflict as a basis for action. There is nothing but the conflict. However, in post-conflict cases - for example, Sierra Leone - we have been quite successful in the resocialisation of children and other related work.
The other point I would make relates to torture. We can support rehabilitation centres. This is also an instrument that keeps the public aware of the issue of torture. The documentation coming from these centres is the most necessary element in our attempt to address the problem we are up against and deal with the terrible regimes that carry out torture. So there is more to it than the primary objective of helping the victims of torture. Establishing facts, which is the secondary output of these activities in rehabilitation centres, is also a powerful instrument which we are pleased to be funding, and we will continue to be an active donor in this area, which definitely strengthens efforts to which we have to give high priority.
I thank you again for this comprehensive report. We will do everything possible to respond in a very direct manner.
Mr President, ladies and gentlemen, I would like to thank Mr van den Bos for his excellent report and for his willingness to cooperate with the other groups. The degree of consensus in this House also shows that all the political families continue to view the commitment to human rights throughout the world as a core element in achieving democracy, social progress and the peaceful coexistence of nations. I would also like to extend my thanks to the human rights organisations, with which the cooperation is always very good.
The Group of the European People's Party (Christian Democrats) and European Democrats considers that the focus of this year's report - freedom of thought, conscience and religion - is a good benchmark by which to measure the state of democracy and human rights in every country and in every society. This includes the freedom to practise one's religion just as much as it includes a religion's duty to show tolerance towards the other faiths which exist alongside it. The freedom to change one's religion or religious denomination must also include the right not to profess any faith. Democratic thought and action should also preclude any situation in which it is only the members of a specific religion or denomination who are viewed, in effect, as full or fully accepted citizens of a state.
I also do not know of any world religion which is fundamentally intolerant or hostile to other religions or, indeed, towards its own believers. Criticism of religious intolerance therefore cannot be directed towards a religion as a whole, but must be directed towards those who practise or interpret their own religions in a truly inhuman way, generally out of a desire to achieve or remain in power. Such criticism of those who are responsible for human rights violations is something which we must also demand, over and over again, from the Council and the Commission.
Does the Council think that stability in the world is enhanced if the issue of human rights is confined solely to nicely phrased human rights clauses? Why do we find it so difficult to enforce these clauses - such as those contained in the Cotonou Agreement? What are the advantages that some governments think they have wangled for themselves if they delay or circumvent sanctions, for example against Zimbabwe? Do you think we are serving the interests of people in China, or our relations with that country, if we pigeon-hole human rights issues as an element of a dialogue on the rule of law which takes place behind closed doors? This approach gives carte blanche to anyone visiting the country, be they politicians or businesspeople, to point to this scenario and absolve themselves of any further responsibility for human rights. After all, raising the issue might adversely affect the climate in which business is done. The same applies to relations with Russia and other major countries.
Yet we all know that countries which do not respect human rights at home are structurally weak, whereas respect for human rights has a stabilising effect at home and abroad. Pressure from the EU to enforce human rights is ultimately a better method of achieving domestic and external stability than policies which I would describe as a slavish adherence to the status quo, which give preference to short-term superficial stability and only change when conflicts actually spill over to other countries. This Parliament will continue to demand statements on unpleasant issues, and it will continue to demand compliance with the content of our resolutions, for we believe that words and deeds must go hand in hand in human rights as well, and that without a pro-active human rights policy towards the states in question, it will be impossible to reduce the conflict potential in the world.
Mr President, I should like to congratulate Mr van den Bos on his report, but may I state quite categorically that, in addition to freedom of religion, we must be equally committed to freedom of conscience and the freedom, as Mr Gahler said, not to follow any religion. We must remember that over the centuries and, indeed, even now many atrocities are carried out in the name of religion.
Fundamentalism and intolerance are growing threats. That is why the role of human rights defenders in the world is vital. We must do all we can to protect them and humanitarian aid workers around the world. That is why we must remind ourselves of the appalling attack in Baghdad on the UN mission, express our deep condolences to the families of those who have been killed and injured and note the appalling, tragic and untimely death of Mr Sergio Vieira de Mello, an outstanding human rights defender.
We must defend freedom of thought and freedom of conscience. And what of our relations with third countries? We should say yes to dialogue, but action must follow from that dialogue. We have increasing numbers of death sentences in countries with which we have close relations. That is why we need an end to the death sentence. With our association agreements - Egypt and Israel spring to mind - if we do nothing, we condone human rights abuses. What use are our agreements, in particular the human rights clauses, if we do not enforce them? In Egypt homosexuals are being entrapped on the Internet and incarcerated for no other reason but that they are homosexual: this is appalling.
We must defend freedom of the press, the rights and freedoms of the child, the rights and freedoms of homosexuals, of minorities, the rights of women, ethnic minorities, the rights of refugees, and, yes, unfashionably, those seeking asylum.
Let me make a special reference to Aung San Suu Kyi, now on hunger strike in Burma. We must do all we can to release from detention this brave and honourable woman. We must respect also the human rights of disabled people, included in our report for the first time.
I shall finish by saying that the Council, Commission and Parliament must speak with one voice. Our message is clear: these are our values. If you support them we will engage with you. If you do not, we will pursue this agenda until human rights are totally and finally respected.
I should like to congratulate Mr van den Bos on his very balanced report, which is in keeping with the human rights reports of the past few years and gives very thoughtful consideration to such delicate topics as freedom of religion. I fully subscribe to his appeal for more consistency and coherency in human rights policy. After all, the European Union is at risk of losing all credibility if it does not succeed in speaking with one voice, even if strategically or economically important countries, such as China or Russia, are involved. Mr van den Bos is right in condemning the most important human rights forum, the UN Commission on Human Rights, for becoming highly politicised. I myself have had the opportunity of attending this UN Commission on two occasions and I could never shake off the impression that the governments systematically conspired to exonerate one another. The motto appears to be: if we spare others, we do not run the risk of being condemned ourselves. During the latest sessions in Geneva, it transpired once more that it is the foxes that have to watch the hen's eggs. It is highly worrying that countries such as Libya, Sudan, Zimbabwe and Cuba should play a leading role in the UN Commission on Human Rights and that the European Union, the key sponsor, should hardly have any impact left. It therefore delights me that the rapporteur has adopted my amendments on this matter. On the one hand, conditions should be prescribed for membership of the UN Commission, such as the signing, ratification and observation of human rights conventions and the admission of special UN human rights rapporteurs. On the other hand, the decision-making process must be reviewed and the unanimity rule should make way for a two-thirds majority rule. If these conditions are not met, the European Union should seriously consider withdrawing from the human rights circus. It will otherwise run the risk of legitimising, rather than condemning, human rights violations, and surely that can never be the intention.
Ladies and gentlemen, when we look carefully at a resolution on human rights that has no less than 56 recitals and 197 paragraphs, after consideration of 284 amendments in committee, we have many contrasting impressions. I will mention a few of them: does the report make sense, is it useful, are the points raised given adequate priority, are they always confirmed, what role is played by its main errors, by the choice of press agencies and by the media? Nor can we forget political preferences.
What can we say to those who assert that the underlying ideology is that of the rich and powerful countries, which judge others according to their interests and their criteria without always applying the same standards at home?
The attitude of the United States provides us with an illustration that is more than a caricature in this area: treatment of its prisoners, refusal to accept the ICC, preventive war, death penalty, etc. I am stopping there a list that is by no means complete and to which everyone could add.
As regards overall usefulness and validity, each person must make up their own mind. Personally, in spite of many doubts, I have nevertheless concluded that this report is useful and I congratulate my colleague Mr van den Bos.
Having stated this, we must then go into more detail to measure and to weigh up the gaps and the excesses that are wrongly included in the report and those, also wrongly, that are missing. My colleague Mrs Pernille Frahm and I tabled nine amendments in committee, seven of which were adopted, and of the 27 amendments in plenary, eight were adopted by the members of my group. This is evidence of our interest and thus our belief that this report is useful.
Finally, you will see that not one of us, and I mean not one of us, will agree with everything that is adopted. I, personally, could list all of the points that bother me and those with which I disagree.
In my opinion, in spite of everything and without denying the negative, the positive prevails and I am prepared to vote in favour of this report, unless it is distorted as a result of certain votes. I do still have some concerns regarding the desire on the part of some people to replace freedom of conscience with religious freedom and some other fears regarding certain political links. Other colleagues will make different choices, including Members within my own group; that is democracy. The most important thing, and I must emphasise this, is the need to wholeheartedly defend human rights, all human rights, including economic and social rights, throughout the world. Yes, I stress that we must defend them in every country, without exception!
Mr President, whilst I agree with those who congratulate Mr van den Bos on producing an excellent report, and most wholeheartedly with what he said in his opening speech, I would say that there are naturally some differences between us regarding focus. We for our part still want to lay emphasis on the rights of political prisoners and the right to a healthy environment.
Torture, together with the death penalty, is a violation of the most fundamental of human rights. In a world that is fighting terrorism we have been alarmed to see the unconditional ban on torture become a relative issue and, as it were, go soft round the edges. It is not enough to invest in prevention and especially in the broadest possible ratification of the Optional Protocol to the Convention Against Torture. We really also have to support the rehabilitation of victims. We are now getting a promise of that, but it will also require additional resources. We must invest in this, however, and that means the proper budget decisions have to be taken.
When you look at the role of the EU in the report and the parts that deal with how prepared it is to engage in human rights work, you get a feeling of déjà vu. That is certainly not because the rapporteur has failed in any way but because, year after year, we have been emphasising very similar needs for change. In a world where views on security based on arms and cooperation are in conflict with one another and in which the situation regarding universal human rights and the sovereignty of states is tense - this is a question of the fate of the United Nations - the EU has an opportunity to place human rights at the heart of its external policy. Institutional changes are not enough for this, even if we have our own foreign ministry and the parliamentary committees are reorganised. It can only work if we really want to invest in consistent work and involve ourselves with the utmost sincerity.
Mr President, I should like to praise the rapporteur most warmly for his excellent work, which is also very interesting from the point of view both of principles and of practice. He is trying to lift Parliament's efforts above the level of positive testimonies. After all, if we speak our minds, then we will also need to do the follow-up. Too often, we do not take heed of our own criticism and we lack the tools to find out what has become of our indictments. We should finally do something about this follow-up, even though I fully understand the objections - some of them practical - that the Commissioner mentioned. This certainly applies to the support to which the winners of our Sakharov prize are entitled. After all, they are in many cases the heroes of civil liberties. This very week, timely support has once again been shown - and rightly so - to Aung San Suu Kyi, and so it is odd to notice that Mrs Leyla Zana is always receiving so little attention from us. Is it not so convenient politically speaking? If this is the reason, then the criticism levelled by the rapporteur at the Commission and the Council also applies to us. Upholding human rights is not all that simple. Defending people with whom you see eye to eye is not difficult. It is only when the rights of people with whom you do not agree are upheld, that campaigning for human rights becomes an issue. This also holds for freedom of conscience. To my surprise, some of my fellow-MEPs get along better with that concept than with freedom of religion. I find this a bit worrying, to be honest. I should, however, like to ask for attention to be given to my amendment on freedom of conscience, which I tabled immediately, of course. After all, very positive things can be mentioned in this area too. In the amendment, reference is made to the wide range of conscientious objections, with which we do, or do not, agree. After all, in the framework of respect for conscience, the latter is not at all interesting. I therefore hope for wide support from this House. In my view, the rapporteur has handled the topic of religious freedom in his articles very proficiently. It is all the sadder that plain prejudice on the part of the press has often led to only this 1% of the text that deals with violence in religion being given so much attention. I hope that the rapporteur will not give this too much of a hearing and simply continues unstintingly along the path that his report has mapped out.
Mr President, ladies and gentlemen, I, too, like Mr Caudron and all of us here, wonder what we can do to stop this annual event of our report on human rights becoming a ritual. I feel that there is something we could do, and that is to press on with our practical monitoring and condemnation of human rights abuses, to implement the resolutions adopted in this House without confining our duties to the declarations of principle that we write on our cards, to provide - as the Commissioner, too, has said - funds and practical resources, as well as training and support, for those who work in the field of human rights, starting with the United Nations, and, lastly, to support journalists - many journalists have been killed in the past year, Commissioner - whom I believe are a source of witness and verification which is important, not least for Parliament.
With regard to Mr van den Bos' report, it would appear clear that we need to prevent religion becoming a divisive factor once again in the third millennium, as it has been for a long time. We need to avoid fresh forms of intolerance and new forms of discrimination developing in the name of God, not least in some highly civilised countries, in some highly civilised Western democracies: a world divided and traversed by new crusades would be a terminally ill world, and we must prevent it.
Today, Mr President, I believe that the battle for human rights can no longer be seen as a battle of principles, that it cannot be won by cunning or by taking short cuts. We therefore call upon the Council to make every endeavour to ensure that the human rights clause - we have already heard this in the Council's speech - is not seen as just a minor addition but represents a firm ideal of legal and democratic civilisation which Parliament will ensure is never diminished.
Mr President, the EU and US should be the two principal forces leading the fight for human rights internationally. We can only do that if we are united in our assessment of what constitutes full respect for human rights and if we are credible through consistency between what we do at home and say abroad. There is a gulf of mutual incomprehension between the EU and the US. We think 'how can Americans insist on executing people, insist on boycotting the International Criminal Court and insist on denying Guantanamo bay detainees a fair trial?'
There are about 18 EU citizens and residents incarcerated at Camp Delta. One of my London constituents, Feroz Abbasi, is among them. There must be joint EU pressure on the US to secure civilian trials with normal safeguards. The war on terror must not become an onslaught on civil liberties. If we permit unjustified surveillance, detention and discrimination against minorities, especially Muslims, we will weaken our moral credibility as well as foster more terrorism.
The best maxim is 'practice what you preach'. Together, the EU and US are a formidable team. Divided, we weaken our power for human rights.
Mr President, when the European Union talks about human rights, the people have every reason to worry. Memories of the criminal invasions of Yugoslavia, Afghanistan and Iraq are still fresh. The problem, of course, is that the peoples suffering the 'benevolence' of the European Union and its imperialist friends insist on resisting their liberators. The same applies to the people of Cuba, who are not convinced of the advantages of the free market.
The European Union, which has appointed itself as the global defender of human rights, uses them selectively as a lever for exercising pressure in order to impose its policy. It has in its sights regions and states which are of geostrategic and economic importance and states such as Cuba, Vietnam, China, Belarus etc. with inconvenient social and political systems. Even religious freedom is being used for this purpose, while the Turco resolution reaches the point of proposing an 'offshore' law with punishments and sanctions in accordance with the US standard.
On the other hand, the European Union and the report turn a blind eye to the violations of human rights in the USA, with the anti-terrorism legislation allowing secret arrests and special courts martial. They do the same for Israel, Turkey and the candidate countries which prosecute and ban communist parties.
There is an urgent need, ladies and gentlemen, for the people to put an end to this hypocrisy.
Mr President, I wish sincerely to thank Mr van den Bos for his devoted and far-sighted work on human rights in the world. I wish particularly to emphasise issues surrounding the defence of religious freedom, for which Mr van den Bos has provided a sound basis in this document and which I myself have been able to be involved in further strengthening.
The European Parliament draws attention to bans on missionary activity and threats of punishment in cases where people change faith. We would censure acts of violence based on a misinterpretation of religion or faith. The European Parliament would point to the vulnerability experienced by members of religious minorities around the world. An important observation in the document is that atheistic extremism may undermine people's ability to co-exist peacefully. We also warn against intolerance based on atheism.
It is stated that the rights of women and girls are threatened by child marriage. We also indicate the important role of the media in disseminating knowledge of religions and cultures. An important principle emphasised in Mr van den Bos's report is the right to change or renounce one's faith and to seek one's own spiritual home in freedom and without encountering legislation that is oppressive or that gives rise to threats of punishment for those who change their faith and religion.
We wish to remove bans upon, and threats in connection with, converting from one religion to another. We wish to resist punishments and other practices in the name of religion that violate human freedoms and rights.
Finally, this important document contains legitimate repudiations of the choice of Libya as Chair of the UN Commission on Human Rights. Criticism is also directed against Cuba, where 78 human rights activists have been locked up because of their work on human freedoms and rights.
Mr President, Mr van den Bos' excellent report has puzzled me on two points. The first is the almost excessive emphasis he places on religion. The second is an implicit idea that we can discern by reading between the lines, namely that freedom of conscience would be guaranteed by tolerance of different beliefs.
I will not dwell on the first point: it is a political choice of the rapporteur and has been explained. However, with regard to the second issue, that is, the pluralism of beliefs as support for human rights in a society, I am a great deal more sceptical. Firstly, this idea relegates atheists and agnostics to the rank of infidels, a sort of status by default. However, more seriously, I am convinced that only the structural secularity of a state or a federation of states can guarantee each person's freedom of conscience. This structural secularity places beliefs where they are needed, in other words in the private domain. It is of little relevance whether one is in private an atheist, a Catholic, a Jew, a Muslim or a follower of any peaceful sect. With regard to sects, I will refer to the words of Anna Morelli, a Belgian historian of religions: what is a sect, if not a religion that has not received the support of a political power. Yet in the public arena, and particularly in the political arena, all religious interference must be banned, all occultist influence denounced. These are the only genuine guarantees of citizens' freedom of conscience and quite simply of their freedom. The van den Bos report would have been even more forceful if his conclusions had gone this far.
Mr President, I should like in the short time at my disposal to put a question to Minister Antonione and Commissioner Nielson, which has to do with paragraph 135, which stresses the central role of education to mutual understanding and so forth.
We are at the start of the school year; in the occupied part of Cyprus, there was only one school, in Rizokarpaso, which was allowed to operate. Today, Mr Denktash's occupying authorities are not allowing the secondary school to operate and two or three days ago they also expelled the primary school teachers.
This is an urgent matter. The school year is starting, the children may be left without a school and families will probably leave to go to the part of the Republic of Cyprus where all the schools are allowed to operate. That is why I should like an answer from Mr Nielson and Mr Antonioni as to the extent of the action they will take in order to raise this matter with the occupying authorities.
Mr President, Mr van den Bos is to be congratulated on his work, but the trouble with a wide-ranging report like this is that it eventually includes everyone's pet hobby-horse and the key messages may be obscured.
It is a cliché now to state that human rights are indivisible. But I am not convinced that the human rights of mass murdering terrorists or those that aid and abet them in any way deserve the same consideration as those of decent law-abiding citizens. We are reminded that in the fight against terrorism our democracies must take care not to abuse civil liberties and human rights. This is, of course, true, but equally, we must not allow human rights to become a political weapon in the terrorist armoury. It is the terrorists and their apologists that are the biggest abusers of the human rights of our citizens.
It is very easy for us to wring our hands over all the human rights abuses around the world. To my mind, the European Union should focus more precisely on some achievable objectives where it has leverage. It should concentrate action on a few areas where there is the possibility of getting results and then act with consistency and determination.
I think of Burma - on which I shall speak tomorrow - and Zimbabwe, where millions of people are suffering under Mugabe's tyranny, a situation shamefully tolerated and encouraged by leaders in some African countries in the region. Resolutions of this Parliament have too often been ignored by the Council. Some countries have tried to exploit the situation to their own advantage. Instead there should be a consistent, coherent approach based on a clear strategy to remove Mugabe's boot from the neck of his people. It could be done.
Corrupt and brutal governments in failed states are usually the main source of human rights abuse of millions of the world's most disadvantaged people. As British Conservatives, we are insistent that, in return for enhanced development assistance, recipient countries should implement their side of the bargain, namely good governance, the rule of law and respect for human rights. Maybe then we would have some progress.
Mr President, if human rights form the core of European values, this annual report on human rights represents one of the most important dates of the year within this European Parliament. I congratulate Mr van den Bos on his work, struggling as he was with the large number of competing priorities and demands.
It remains a problem for Parliament on how far individual countries should be named in this report. Why should, for example, freedom of religion be criticised in Laos, Vietnam and Pakistan, but not in Turkmenistan or Saudi Arabia?
The resolution identifies some structural changes at EU level which could genuinely improve enforcement of human rights, including better operation of the human rights clause between the EU and third countries, inclusion of the European Parliament in discussion of the operational programme on human rights, and the introduction of benchmarks which enable EU action short of the two often blunt instruments of sanctions policies or suspension of aid. I hope the Commission will consider these in detail.
Finally, just as Parliament voted earlier today in favour of a UN Convention on disability, it is right that the abuse of the human rights of people with disabilities are represented within this comprehensive resolution. This is not just about economic and social rights, but about people all over the world who have lost their lives or who have been subject to abuse simply because they are disabled. For example, abuse occurs in residential institutions where people are deprived of basic human dignity, including the use of caged beds in psychiatric institutions in countries which will next year become full members of the European Union. On this and all the issues identified in this report, human rights are indivisible within Europe as well as elsewhere in the world.
Mr President, this report wants us to believe that the European Union has a major role to play as regards human rights at global scale.
It is a fact that in the wealthy countries of Western Europe and in the United States, personal rights and freedoms are slightly better protected than among the poor majority of the planet, as long as you do not look too closely. As long as you close your eyes to the hunt for immigrants, the so-called 'sans-papiers', the deportation orders, the laws against poor people, as long as you forget that many people are refused the right to decent housing. As long as you ignore the fact that in a country such as France freedom of expression stops at factory doors, that distributing a political pamphlet inside can be justification for dismissal. As long as you forget that in some EU countries basic rights are refused to women, such as the choice of whether or not to have a child. As long as you believe that it is normal that the right to employment, to a decent wage is not recognised as a fundamental right and is not applied. Even though limited human rights are only assured in wealthy countries because they are refused to the poor people of the planet, it is precisely the wealthy countries, so proud of their human rights at home, that maintain in the poor countries a number of terrible regimes, based on oppression and, in particular, on endless misery.
Mr President, although satisfied with the report, my group too feels that it must use the time available to stress that it is essential that the European Parliament continues to make use of all the resources available to it more resolutely to ensure that the issue of human rights is given greater prominence in our decision-making and that the policies we follow are more effective. I believe that, as far as human rights in general in the world are concerned - and I would single out in this broad category the rights of the child and women's rights - there is still potential which has yet to be fully exploited in the decisions that we take regarding all the aid policies, not least in respect of developing countries, potential which we must exploit with greater determination and resolution to promote the need to respect human rights. I believe that there is a problem of information here, too, and I agree with the statement in the report regarding the need for Parliament in general and the committees handling the decisions relating to these countries' policies, in particular, to have greater, quicker, more certain access to absolutely up-to-the-minute daily information on what is happening in those countries.
To conclude, I, too, want to mention the death penalty, which is an ongoing concern for everyone and on which everyone must continue to develop a policy.
. (IT) Mr President, I should like, very briefly, to reply to Mr Alavanos, who raised an issue of which the Council has no knowledge. Within the bounds of the Council's powers, I can assure you that we will investigate the matter. I will respond to Mr Alavanos in writing, if necessary.
. I only need make one final, general remark. I sensed quite a lot of frustration in many of the contributions reflecting the lack of clear decisions with binding effect and the lack of effective instruments to enforce respect of human rights in the world.
Some of it almost had an air of extra-territoriality, even coming close to unilateralist language. We have to take care and stay faithful to other values that are important for our self-esteem and our project. We have to remain multilateralist. And when addressing these difficult issues no short-cut is possible.
When the poor from the Third World look at us in Europe - even if they do not understand the figures, this illustrates their image of us - they see that every cow in Europe gets two euro per day in subsidy. Over there, 1.2 billion people live on less than one dollar a day. More than half of the population in the world gets less than two dollars per day.
This is not to move away from the core theme of this debate, but when we talk about perceptions and how this world sees itself, we have to keep it in mind. Everybody talks about the international society. We do not have one. We are trying to create one. This is where we have a good case for being Europeans at this time. We have to combine that with the issues we discuss here.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN DECLARATIONS (RULE 120)
- (FR) The report rightly condemns the human rights situation in many countries. However, it is unfortunate that the Maghreb countries as well as Israel are strangely absent. Indeed, 2002 marked a worrying, repressive turning point in those countries, particularly with regard to freedom of expression: detention of and judicial proceedings against leaders of the Kabylie citizens' movement in Algeria and now attacks on the freedom of the press; imprisonment of an Internet journalist in Tunisia; censorship and the charging of journalist Ali Lmrabet in Morocco; and attacks carried out by the Moroccan authorities in Western Sahara. In the West Bank, the building of the wall of shame represents serious infringement of the Palestinian people's right to move freely and right to land; it poses a threat to human rights and to peace.
Finally, in many countries, the supposed fight against terrorism provides an excuse for security and repressive measures. This must be resisted. Moreover, it is up to us to ensure that the calling into question of international law, which has been dangerously trivialised by the American authorities, does not lead to a world where economic and political interests always take priority over the rights of individuals and peoples.
The next item is the report (A5-0281/2003) by Mr Sylla, on behalf of the Committee on Citizen's Freedoms and Rights, Justice and Home Affairs, on the situation as regards fundamental rights in the European Union (2002) [2002/2013(INI)].
- (FR) Mr President, I would like to begin by saying that I am honoured to present this annual report on the situation as regards human rights. It is a summary of the fundamental values on which the European Union is founded, a summary that is recognised and that is included in Part II of the draft Constitution prepared by the Convention. In my view, according to Article 7 of the Treaty on European Union, the European institutions may monitor, each according to their respective remits, strict respect for human rights and fundamental freedoms on the part of the Member States.
I hope that, following this vote, the legally binding nature of the Charter, once implemented, will enable European citizens to directly and individually refer matters to the EU's Court of Justice. I say that because I insisted on involving citizens in the drafting of the Charter. Thus, at the first hearing I included two schools, one German and one French, which have been following the work for six months now. I then brought together the major non-governmental organisations - Amnesty International, Human Rights Watch, the International Federation for Human Rights - as well as representatives of the national parliaments, including the candidate countries. I believe that I was therefore able to gain a great deal more information and verify it during my own visits.
An overabundance of information, far from being a handicap, can be very rewarding. Therefore, I also wanted to ensure that the report highlighted strong elements. For me, this meant first of all looking at perhaps one of the greatest splits in the European continent since the fall of the Berlin Wall, namely the consequences of 11 September, both within and outside the Union. I had the opportunity of undertaking a three-week study trip to the United States. While crossing the country, I saw that there are still very many negative effects of 11 September. People are afraid and, above all, everyone recognises that an unprecedented wave of Islamophobia is growing: it is very much to their credit that they recognise it. Churches, judges, citizens and NGOs were working to protect Muslims. From that point of view, it should be a lesson for us.
Why should it be a lesson for us? In my opinion, all too often we forget the primary goal of terrorists: to destabilise the rule of law. Therefore, each time we do something that does not help to strengthen the rule of law, anywhere, we are contributing to the aim of the terrorists, which is precisely to destabilise the rule of law.
It is then important to remember, within the context of defending the first fundamental right - the right to life - which is set out in the first chapter of the Charter of Fundamental Rights, the need to remain united in the fight against terrorism. That is the least we can do while terrorists are striking indiscriminately. One story came back to me when I was working on this report. In 1994, I had the good fortune to meet with Nelson Mandela, who was just about to take power in South Africa. At the very time when he was about to take power, a report was published that classified the ANC as a terrorist organisation. Is it not also true that the German Occupation considered the Resistance to be terrorists? The UN has listed more than 142 definitions of terrorism. At some stage, one wants to say: everyone has their own adversary.
Nonetheless, Mr President, the fact remains that terrorism today is a real source of conflict from all points of view and can lead to caution within societies and cause them to shut themselves off. It is therefore up to us to ensure that in this context we find solutions as quickly as possible. I am thinking, in particular, of the concern regarding the fact that citizens, European nationals, are today being held in what I would call great secrecy in Cuba because they are suspected of have carried out terrorist acts. Thus, combating terrorism also means helping to maintain the rule of law.
The second thing that worries me is the situation in our prisons. I think that it is particularly shocking at this beginning of the millennium to see what is happening in the EU's prisons, where the situation is far from satisfactory. The prisons are overpopulated almost everywhere, and particularly in France, where there are 60 000 prisoners but room for only 50 000.
Another concern is the threats posed to freedom of expression. Here I am thinking, in particular, of the economic mega-groups and the case of Italy. The final problem is equality. From this point of view, it is essential for more European political parties to sign the 1998 Charter of European Political Parties for a Non-Racist Society as soon as possible.
Moreover, the Member States' transposition of the directives adopted by the Council to combat all types of discrimination in the workplace is often incomplete or even nonexistent. Other issues, such as solidarity, civic and social rights, gender equality and equality in the workplace, seem to me to tie in with European citizenship and justice. Too much progress is still required. I did not want to point the finger at any specific country. I simply wanted us to share what is best in each of our countries.
Mr President, ladies and gentlemen, first of all, I wish to welcome this timely debate and congratulate the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and the rapporteur, Mr Sylla, on the report we are today discussing, which has demonstrated the ongoing nature of the efforts being made by Parliament on protecting fundamental rights in the European Union.
There is one particularly significant aspect to this report: this is the first Parliamentary report drawn up on the basis of the annual report on the situation of fundamental rights in the Union and in the Member States drafted by the network of independent experts set up by the Commission at the specific request of the European Parliament. The network's report expresses the points of view of independent experts, not that of the Commission, and examines the specific situation of the protection of fundamental rights, in light of changes in national legislation and national practices and of developments in the case law of the Luxembourg and Strasbourg Courts. I therefore welcome the fact that the network's report has been useful to your work. I am also aware that it is certainly possible to improve it in future and to make it more operational, as proposed in item 4 of Mr Sylla's report.
In line with the recommendations that Parliament will in all likelihood approve, the Commission has already held discussions with the coordinator of the network of experts in the aim of adapting the network's work to the concerns and priorities expressed by Parliament. I can also state that, in future, the honourable Members of this House will also have access to the national reports drawn up by each expert in the network and that meetings between the network and the future EP rapporteur will be held more frequently. Similarly, as early as October, the Commission will be holding a meeting with representatives of non-governmental organisations to ensure that the information included in the report is as complete and as reliable as possible.
We are clearly at an extremely important juncture for the protection of fundamental rights in the European Union. Firstly, because the Union will be enlarging to encompass the entire European family and, secondly, because the Union is laying down its constitutional rules following the work of the Convention on the Future of Europe and in the context of the forthcoming Intergovernmental Conference. The Union is also working on an area of freedom, security and justice which, it is hoped, will contribute to defining its true identity as a political union that respects the fundamental values of the democratic rule of law.
With regard to the cases raised by Mr Sylla's report and to some of the problems in the field of fundamental rights in the European Union, I wish to inform the House that the Commission has already adopted, or is in the process of adopting in relation to some of the issues, measures that will provide solutions. In October 2002, the Commission presented a proposal for a directive on compensating victims of crime in general, which specifically covers victims of terrorism.
With regard to freedom of movement and of residence, which is a crucial element of the European project, on 15 April of this year, the Commission adopted an amended proposal for a directive rethinking freedom of movement. We are also currently working closely with the Italian Presidency to ensure that Council and Parliament reach a common position that will enable a second reading to be held quickly so that this legislative process can be concluded before the European Parliament elections in June 2004.
Similarly, the Commission is closely monitoring the situation of the Roma minority in the context of enlargement, both from the point of view of countries' compliance with the political criteria for joining the European Union, and of their receiving funding through the PHARE programme. We also intend to launch a study to assess the form that the Commission's programmes should take in order to ensure that they are coherent and effective.
With regard to preventive strategies to deal with the consequences of mass redundancies, the Union has developed a universal policy for addressing company restructuring. Consequently, before any restructuring takes place, employees must be informed and consulted in order to eliminate or mitigate the social impact of such decisions.
The issue of reconciling family and working lives forms an integral part of the aims of the Community framework strategy for gender equality for the period 2001-2005. With regard to the draft proposal for a framework decision on the procedural safeguards given to suspects and defendants in criminal proceedings in the European Union, which has arisen as a result of the Green Paper published by the Commission on 19 February, the drafting of this proposal is now under way and the text will be available at the end of November, once it has been adopted by the Commission.
Mr President, ladies and gentlemen, the European Union will have a Constitution. Central to this Constitution, according to the conclusions of the Convention on the Future of Europe, will be the Charter of Fundamental Rights, which was adopted by the preceding Convention and which received the political endorsement of the three institutions at the Nice European Council. This means that a constitutional legal system will be based on the Charter of Fundamental Rights of the Union. The Commission realises the importance, however, of implementing Article 7 of the Treaty of Nice before the Charter can take full effect. To this end, I wish to confirm that at some point in September, the Commission will approve and submit to Parliament and Council a communication on the implementing conditions of Article 7 of the Treaty of Nice in the field of the protection of fundamental rights.
I shall conclude, therefore, by saying that, through this debate and through these initiatives, the Commission, like Parliament, is making a decisive contribution to a sea-change in the Union's legal and political framework. One of the components of this transformation is that of fundamental rights, which must not only be respected but whose entire development must be safeguarded. We will then be able to construct a genuine fundamental rights policy in the Union, implement it ourselves and thereby set an example to the entire world.
. Mr President, I should like to thank Mr Sylla for his thorough report on the situation of the fundamental rights in the Union in 2002. The length of this report makes it clear that the European Union, which constantly preaches respect for fundamental rights to the rest of the world, is not yet free from breaches to these rights within its own borders.
As the draftsman of the opinion of the Committee on Culture, Youth, Education, the Media and Sport for this report, I am happy that in paragraph 38 Italy is finally and explicitly named and shamed concerning its media concentration and the influence in this regard of its Prime Minister, without any rules at all on conflict of interest being adopted.
I say I am glad because the majority of Members on the Culture Committee sadly voted against making an example of Italy for its bad record in media concentration, which poses a very serious threat to democracy everywhere.
We all know that individual media conglomerates control a significant portion of the national news media in several European countries: Bertelsmann and Kirch in Germany, Rupert Murdoch's empire in the United Kingdom and Vivendi in France. But Berlusconi's combination of media influence and political power is unique in Europe. A recent report on media conflict of interest in Italy by the NGO Reporters Without Borders quotes Freimut Duve, the OCSE's representative for media freedom, who has repeatedly condemned the concentration of so much of the Italian news media in the Prime Minister's hands. The OSCE says it is both a challenge to the European constitutional architecture and a bad example for new democracies in transition.
The Council of Europe's Parliamentary Assembly also holds that the potential conflict of interest between the holding of political office by Mr Berlusconi and his private economic and media interests is a threat to media pluralism.
I could elaborate further, but I am sure you all understand the problems that media ownership concentration in Italy poses to democracy and freedom of information. I sincerely hope, therefore, that you all agree that the case of Italy should be included in this report.
. (EL) Mr President, I should like to congratulate the rapporteur, Mr Sylla, who has brought a very difficult job to a close.
As draftsman of the opinion of the Committee on Women's Rights, I should like to express our deep satisfaction with the comments and recommendations in the report on safeguarding and applying democracy and equality in daily life and practice, in the sense of a balanced participation of the sexes in democratic institutions and respect for the human rights of women.
It is not possible, Commissioner, for women to be treated as human beings and citizens with restricted rights in twenty-first century Europe. It is unacceptable for there still to be professional sectors and areas in the European Union in which Community legislation, democratic rules and fundamental freedoms only apply to men.
My committee has repeatedly condemned gender-based discrimination and discrimination based on sexual orientation or national or social origin. In other words, we condemn the different weights and measures which derive mainly from cultural traditions and social stereotypes and which today refer to dark and sad periods in the history of mankind.
We insistently and constantly call for the self-evident: for human rights and fundamental freedoms to apply equally to men and women, with no discrimination whatsoever. Only then will we be able to talk of the universality of human rights and mainstreaming.
I should also like to take the opportunity of today's vote on the report on the DAPHNE programme to prevent and combat violence against women, Commissioner, to call once again on the European Commission and the Member States, to put combating violence against women, which is the worst form of violation of women's rights, high on their political agenda. I do not think that any policy should carry greater weight than the protection of human rights.
Mr President, I would like to congratulate Mr Sylla on his work and would also like to make two comments regarding the method I feel should be used for this report.
First of all, I would like to remind you that this is the third report since an extremely important reform, which Parliament desired, which involves looking at the situation of fundamental rights in the Union in light of the Charter, and this implies a number of obligations. We have established the means - a network of experts that produces a report, normally a collective working group - but the catchword is above all the Charter and nothing but the Charter. That naturally requires the rapporteur and all those who would like this report to be adopted with broad support to ensure that it is not a pretext for political activism, that it is not an opportunity to put forward personal opinions, and that it is not a forerunner for action by lobbies that are totally unrelated. Nothing but the Charter, but all of the Charter! It is a principle that must be reasserted, as far as I am concerned.
My second comment relates to the countries. This report is divided into two parts, according to EU regulation. In reality, the report forms a whole and, thus, the resolution should contain only the true substance of the report and highlight only what Parliament would like the public to remember. That would prevent nationalist reactions on the part of some of our colleagues who do not agree with their country being mentioned. Also from this point of view, it would be in our interest to ensure that the resolution contains only the important points, those that correspond, in fact, to the reasons why Parliament decided to draw up this report. It decided to draw up the report as a guardian of public liberties and so that it could answer the following question: was the Charter of Fundamental Rights as written, and not as one would like it to be written, respected during the year in question throughout the Union? That is the aim of the report. It is very important not to forget these aspects concerning the method if we want the report to be adopted with as broad a political foundation as possible.
Mr President, this is the fourth plenary debate in this parliamentary period on the human rights situation in the European Union. It is therefore time for us to ask what has changed in the meantime. Let us first look at the facts. Structural highlights are, and continue to be, the misconduct of government officials such as police officers, the situation in prisons, trafficking in human beings, forms of unequal treatment and discrimination, racism and xenophobia. If you take a cynical view, you say: what else is new? In addition, however, civil rights are also put at risk by an over-reaction to terrorism, and this is a new problem. We are worried about cooperation in terms of criminal justice with the United States and the exchange of personal data. All in all, it therefore seems to me that the human rights issue within the European Union has become more pronounced over the past few years, despite the efforts of many to carry out improvements in specific areas.
With regard to the collection analysis of data, I can be somewhat more upbeat. First of all, our work has become more systematic and objective, because we have taken the Charter of Fundamental Rights as our guiding principle. Our work has also become more professional since we can now fall back on the network of experts under the guidance of Professor De Schutter. Both improvements are clearly thanks to initiatives of this Parliament, and we should be pleased about this.
As far as the political response is concerned, I am a little less optimistic. Each time, the European Parliament gets cold feet as soon as the time comes for someone to be nagged and shaken up a bit, and this year is no exception. Despite this, it is clear that abuses in the Member States must be highlighted. Why else would we have a report of this kind? Consigning the abuses we have come across to an explanatory statement is, after all, not what we had in mind where human rights violations in third countries are concerned. Mr van den Bos' sterling report, which was discussed earlier, bears witness to this. I think that we should emulate this approach where human rights violations within the European Union are concerned, and this is why my group will be giving Mr Sylla's report its unqualified support.
As far as the European Commission's position is concerned, I have to say I have great regard for its commitment, and certainly for Commissioner Vitorino's own, about which he spoke in such quick order that it was even difficult to follow everything in detail. There is a slight problem though. The network is a fine institution, but is the Commission not hiding behind it too much and failing to catch enough of the limelight in what is always referred to in the textbooks as the role of the European Commission as the Guardian of the Treaties? Where does the Commission itself stand on this, and when will it show the political courage to raise human rights issues in the European Union? I am therefore very much looking forward to the communication that the Commissioner has announced regarding the further details of Article 7 of the Treaty of the European Union.
As for the Council, Mr President, allow me to add one thing: those empty seats over there are a downright scandal. The gentlemen of the Presidency were present for the previous topic. Should I infer from that that the Presidency takes the view that human rights only deserve serious consideration outside of the European Union? I refuse to believe that. Perhaps you can ask them on our behalf the reason for their absence.
Mr President, I wish to begin by thanking the rapporteur and saying that the Group of the European Liberal, Democrat and Reform Party supports the report. Even though we may have different views on certain parts of it, we should be able to agree that this survey is useful and significant.
I should nonetheless have liked to have seen more practical examples. Mr Cornillet, I wonder for what purpose we should have this report if we did not single out a number of countries. If the EU is to set an example to the world, we cannot put blinkers on and not put our own house in order. What credibility would we then have in the surrounding world? The question to the Commission and the Council is, of course: what practical measures are you taking to tackle the problems?
I wish to comment on three areas. The first is the EU's and the Member States' asylum policy, which deserves to be criticised. There is a political anxiety whereby all the countries apparently feel able to compromise fundamental legal principles. Naturally, we must put an end to human smuggling and prevent the asylum system from being misused, but we cannot send refugees back to be tortured or ill-treated. We must give all children who find their way to the EU the chance of a life of dignity. There are many deficiencies in this area, including in my own country.
The second area is prison conditions. We have overcrowded prisons, extensive violence and increasing problems involving ex-prisoners' readjustment to society. Europe must have prisons that are fit for human beings.
The third area concerns a sensitive but important issue. The EU Charter of Fundamental Rights states clearly and unambiguously that '[t]he freedom and pluralism of the media shall be respected'. I agree with Mr Eurig Wyn on this matter and wonder if it is perhaps an irony of fate that it is the Italian Presidency that is to get the Member States to agree upon a constitution that Italy, through its prime minister's monopoly on the media, clearly and unambiguously violates. We cannot have this situation. I want, in conclusion, to ask you, Commissioner, what you are doing about this sensitive matter. The situation in the Italian media is the whole of Europe's responsibility, including yours, Mr Vitorino.
Mr President, I would like to welcome this report, which is an informative instrument on more than one level: it is an excellent compilation of the existing legislation, it monitors accurately the development of the legislation and, in particular, the effects of 11 September, and it provides clear proof that the perception of danger has changed the terms of the balance between freedom and security, that the increase in the number of exceptional laws has substantially limited our fundamental rights and held them up to ridicule.
With the adoption of European provisions such as the framework decisions on terrorism and the European arrest warrant, or even the freezing of assets of certain entities and individuals considered to be terrorists, the European Union is consolidating the many anti-terrorism and repressive laws adopted by the Member States. However, if the need to combat terrorism must not be an excuse to adopt discriminatory and arbitrary laws, the absence of a clear and precise definition of terrorism in European legislation today allows the implicit criminalisation of social movements linked to freedom of expression and freedom of association. A simple suspicion can result in detention.
Entire populations that were already vulnerable have been even more so since 11 September: nationals of third countries, asylum-seekers, Roma and Muslims. With disregard for fundamental rights and public freedoms, these populations are often treated as if they pose a threat or a danger to state security and it is easy to blame it on 11 September. It allows us to ignore the real issues society must face: integration, xenophobia and immigration and asylum policy. Today, the fight against terrorism serves as a pretext for the fight against immigration, which is no longer considered to be anything but illegal.
The association agreements with Algeria, for example, are a good illustration of this amalgam of terrorism and immigration. The same applies to the agreements on the readmission of sans-papiers sent to third countries. The list of violations carried out within the European Union by the states and institutions is a long one: xenophobia, double punishment, arbitrary detention, discriminatory practices as regards hiring and housing, and offences based on identity.
Yet human rights have no borders, so we must be frank and begin by putting our own house in order. We must stop using human rights as a currency with third countries; the aim of the European Union is to promote peace, the values of freedom, justice and solidarity and the welfare of its people. We must now make all efforts to ensure that human rights are at last respected in the European Union for all residents, regardless of their nationality.
Mr President, ladies and gentlemen, in both his explanatory statement and in the speech he made to this plenary, the rapporteur informed us that it was not his intention to draw up a report presenting an exhaustive framework of breaches of fundamental rights in all countries of the European Union. The report does, however, in most of its 150 long articles, give in to this temptation, straying from its stated intentions and boundaries and in some cases serving as a political judgment on the Member States. Such a role does not fall within the sphere of the European Parliament's competence, as we know, except in serious and specific situations that could trigger the sanctions set out in Article 7 of the Treaty on European Union. Are any of the Member States really in such a situation? I think not.
No one should conclude from my words that I am any less concerned about or attentive to protecting fundamental rights or to fighting against the various forms of discrimination. Let us not forget that in the fields of combating terrorism, asylum policy and immigration, police and judicial cooperation, conditions of detention and many others, these are, in political terms, extremely sensitive matters. Today, in stark contrast to the generous nature of the policies that have traditionally defined democratic systems, sophisticated forms of international crime and terrorism exist and only with a considerable sense of responsibility and balance will it be possible effectively to fulfil the requirements that the complex current situation sets for us all.
Mr President, I come from an ancient nation that prides itself on having been the first in Europe to abolish the death penalty and to abolish slavery and life imprisonment. For this very reason, I find it hard to accept the criticism made in comments about supposedly racist behaviour or behaviour involving sexual discrimination which, at the very least, betray an ignorance of the facts. Furthermore, I must inform you that the Portuguese authorities are continuing to modernise their prison system and to make it more humane, without harbouring the illusion, of course, that they can do overnight everything that has not been done to date. This, then, is my response to the report's main observation about Portugal, in the certainty that future documents will reflect, and with this I shall conclude, an improvement of the current and future situations in terms of the security of our citizens, and in the living and working conditions and also the safety of prisoners themselves.
Mr President, one of the problems with reports of this kind is that fundamental rights are given a politically flavoured explanation, which is subsequently prescribed as absolute standard. This annual report contains yet again many painful areas. For example, in paragraph 33, the Member States are requested to promote the principle of secular neutrality, which does not rule out the teaching of the history of religions in school, but this in fact flies in the face of the rights enshrined in the Dutch Constitution by outlawing religious classes themselves. Indeed, it is possible to opt for special education in the Netherlands, a right which is assumed by many, including Christians, people with non-religious ideologies and now also Muslims. It is downright ridiculous to find such a thoughtless, ill-formulated statement in an EP report. What is it anyway, this principle of neutrality? Politics, and therefore a government, is never neutral. This once again sums up what happens every year when this report comes out.
Mr President, ladies and gentlemen, in our opinion, it would be a mistake to take the blinkered approach of looking at the issue of the protection of human rights solely in terms of the rights of individuals, seeing them as the one and only matter of any significance to anybody and disregarding the rights of peoples, their traditions and their cultural identities. This can lead to blunders and completely the wrong line being taken, as, for example, where, examining the problem of widespread crime among immigrants from third countries, the report states that this is surely due to poor integration policies while completely disregarding the rights of the communities on the receiving end of this kind of unregulated immigration who suffer the damage and the harmful effects, not least in terms of their culture, of what is, in some cases, a genuine invasion and abuse of the rights of the people of the country of reception.
We are therefore extremely critical of a report which also seeks to introduce euthanasia by the back door.
Mr President, Mr Fodé Sylla, this House gave you the very clear brief of examining whether and to what extent fundamental rights are being upheld in the Member States of the European Union. What you have delivered is unfortunately an ideological wish list, a shopping list of left-wing ideologies. I say 'unfortunately' because it was an important and substantial report.
We can discuss the issues you raise in it, and we can be for them or against them, but the point is that they do not belong in the report about fundamental rights and respect for these rights in the European Union. For that reason, and as a matter of principle we, in the Group of the European People's Party (Christian Democrats) and European Democrats, will vote against this report. You also, however, criticise a number of Member States, and as a rule you do so unfairly. You have quite simply failed to inform yourself adequately about the real situation or you are criticising because the rules they have in place do not conform with your ideological preconceptions. We reject the criticism - and that includes your criticism of Austria - because it is quite unjustified, and we therefore reject your report for these reasons as well.
Thirdly, I reject the report on behalf of the Group of the European People's Party because we do not support your substantive demands. These range from the expansion of the right of asylum, to access to education and healthcare for illegal immigrants, the regularisation of the status of illegal immigrants, and recognition of the equality of all partnerships in the EU - we reject all these demands unequivocally. Finally, we reject the report outright because of your demand that homosexual couples be given the right to adopt children. You can think what you like about such partnerships: I tolerate them, but in the interests of the children, we must ensure that such a demand is never put into practice.
The Group of the European People's Party resolutely rejects your report for all the reasons I have stated and will vote against it.
Mr President, I would first like to stress the importance of this report, and in contrast to what some fellow Members have just said, to say how courageous it is to identify countries guilty of failure to respect the most basic human rights. I say that because, unfortunately, we have to recognise that Mr Sylla's report is full of such examples, and it is not enough for us as Members of the European Parliament to denounce violations of fundamental rights in countries outside the EU if we do not point the finger at violations in our own countries. Our good name is at stake here.
Furthermore, the conclusions of the report are extremely important as regards the other challenges we face. For example, the current economic crisis and the many redundancies associated with it mean that we have to be particularly vigilant about respecting social rights. For example, we are unfortunately having to contend with the closure of an assembly plant in the Somme region of France. Recent events both in France and in other European companies also demonstrate that the freedom of the press is often violated. That certainly happened during the summer heatwave.
On an entirely different point, I would also like to support what some of the previous speakers have said: if the war on terror is to be legitimate, it should not involve flouting the most basic rights.
To conclude, Mr President, given that the Annual Report on Human Rights is the fourth of its kind, I would like to ask the same question as my colleague Mrs Swiebel: what is the human rights situation, and what changes has the report brought about?
Mr President, in the Spanish state, fundamental rights are being violated by terrorist killings, extortion, threats and violence. Faced with these, the response, under the rule of law, must not be an eye for an eye and a tooth for a tooth, but the application of democratic law and scrupulous respect for the human rights of all citizens, including the perpetrators of violence.
Nevertheless, the actions of the Spanish Government do not respect the rights of prisoners and their families. Prisoners are moved further away from their homes and not allowed to study in their mother tongues, thereby preventing them from registering in universities in their communities. All of this goes against the constitutional objective of rehabilitation and social reintegration of prisoners with a view to achieving a fairer and more civilised society.
It is also unacceptable, in a state which purports to respect the rule of law, that the government has ordered the closure of two news organisations. These closures were furthermore of a pre-emptive nature and no sentence has been passed for any crime. This is all the more serious in view of the fact that one of these daily newspapers - Egunkaria - is the only source of news written in a minority national language - Euskera - which we are obliged to respect and not to discriminate against under the terms of the Charter of Fundamental Rights of the European Union.
Mr President, ladies and gentlemen, do not mention rope in the house of the hanged. This Parliament is making a hopeless fool of itself by entrusting this report to a Communist. It is an insult to all victims of the criminal Communist ideology. It is tantamount to asking Mrs Claude to write a report on moral corruption, or to ask Mr Bernard Cantat to write a report on violence against women. Mr Sylla has been elected on a Communist list; he must be the last person to talk to us about our fundamental rights. This was demonstrated once again in this Chamber this morning. I would refer in this connection to the shameful statements made by some of his group colleagues during the debate on Cuba this morning. These were like a slap in the face of the many poor souls behind bars in Cuba. Mr Sylla, take yourself to Havana to preach about fundamental rights, but not here in Europe, not here in Strasbourg! When I hear the rapporteur call for the freedom of expression, I wonder whether we have ended up in the world of Orwell, because it was his party, no less, which in France continually took the lead to scale back the freedom of opinion, via totalitarian acts such as the Gayssot Act. It was the party of this rapporteur which, some time ago, commissioned the bulldozing of a home for immigrants in Vitry-sur-Seine, so please let us remain serious. Communists must be the last people on earth to give us lessons in what Europe should look like based on the principles of a constitutional state.
(Applause from the right)
Personal comments have been made about the rapporteur. I will allow him 30 seconds to make any comment he wishes to make.
You are aware that we have freedom of expression here, even to be tactless at times.
Mr President, I would simply like to say that it is possible to have a debate without stigmatising people and without insulting and humiliating them. I think that the least we can expect is tolerance, and failing that then at least respect. That, however, is asking too much of the person concerned. I will not reciprocate by name calling and hurling insults, but I think she is the one who is unfit to sit in this House.
Mr President, Basque citizens should take note of the fact that Mr Ortuondo cares more for ETA prisoners than for the victims of terrorism.
Mr President, Commissioner, we are dealing with the new annual report on the situation of fundamental rights in the European Union which, owing to the method used for its production - a different political group every year - makes it impossible for the final result to reflect a consensus - which furthermore is necessary - of all the groups in this House. This would be my first critical comment with a view to future reports.
Mr Sylla - whom I respect and whom I thank personally - has made considerable efforts to ensure that the European Union's anti-terrorist policy is well-considered and supported by this Parliament. I would like to expressly state, however - and in this regard I do disagree with his explanatory statement - that it is only the victims of terrorism who really suffer torture and all types of suffering, and not the ETA terrorists, who use the strategy of accusations of torture to try to weaken the rule of law. This is why in paragraph 12 we called for a European instrument for compensating victims which, let us hope, will be reflected in the 2004 budgets.
Nevertheless, there are other issues which prevent an entirely positive assessment of it. One of them is its proposal on active euthanasia, which clashes head-on with a decision of the European Council of 26 March 2002, or the chapter relating to immigration and asylum, which confuses economic immigration with asylum seekers - an issue which has already been overcome by the Commission and also within our Parliamentary debate - or the request for equivalence between marriage and homosexual partnerships, and it also proposes that homosexual partnerships be allowed to adopt children, something which goes further than the logical non-discrimination against any person on the grounds of their sexual orientation. We can also talk about the proposal that resident third-country nationals who have been in European territory for more than three years should participate in municipal and even European elections, which would mean removing the link between European citizenship and nationality, thereby depriving it of any content.
Something else which I consider to be a serious error is the very negative reference made to cooperation with the United States on an issue which, apart from anything else, does not correspond to the year dealt with by the report, that of the communication of passenger data to the United States authorities, which is currently at the negotiation stage and subject to open debate in this Parliament.
Mr President, I must categorically reject the words directed at me by Mr Hernández Mollar. I could reply in the same tone. I am not going to do so. I believe that the first thing I said in my speech was that in the Spanish state fundamental rights are being suspended as the result of the actions of violent people. I will never put the rights of violent people before the rights of others. If we really want to resolve the political conflict being endured by the Basques, however, we must begin by respecting all the human rights of all the citizens, without exception.
Mr President, Mr Sylla's report provides an excellent opportunity to recall that immigrant communities resident in the European Union are particularly exposed and are the main victims of breaches of fundamental rights.
Measures intended to create a genuine and coherent Community policy on illegal immigration are experiencing delays in being adopted that are incompatible with the urgency and the gravity of the problems facing these individuals. Measures designed, on the other hand, to guarantee security or to control illegal immigration, measures that are generally repressive, have shown themselves able to bring about consensus between governments more easily than measures that are positive or which seek to integrate communities. We can see the progress made in 2002 with the adoption of various instruments that constitute the first steps towards a common immigration and asylum policy. Amongst these instruments, I would highlight the directives on minimum standards for the reception of asylum-seekers in Member States, the directive on refugee status, the Dublin II regulation and the directive on reuniting families.
These instruments are not sufficient, however, to remedy the weak legal and social position of the several thousand immigrants who have settled in our countries and whose situation is extremely precarious and exposed to all types of abuse. One fundamental instrument is still awaiting final approval by the Council: the European Statute on Long-Term Residents, which applies to immigrants who have lived within the territory of a Member State for more than five years and which will give those concerned the right to a set of benefits in the same conditions that apply to nationals of that country.
Mr President, finding a way out of these dead ends is crucial if we are genuinely to raise the level of protection of fundamental rights within the Union.
Mr President, ladies and gentlemen, some of us are extremely concerned: 'Our children, our children, our children ?'. Our rapporteur warns them that 87% of cases of child abuse occur in the family, according to figures never discussed; another 4% occur in seminaries. Maybe we should give homosexuals a chance - it might be better for the children. A moving speech from Mr Borghezio: the right of peoples should prevail over the right of individuals. Whether you are talking about our Benito Mussolini, Saddam Hussein or any of the others, the right of peoples has always prevailed over the right of individuals. The right of peoples, indeed, of peoples fighting each other.
Our President has declared inadmissible, unacceptable, an amendment calling for freedom of access to documents. If these are the sorts of things we are doing, then hurrah for Commissioner Vitorino! Hurrah for this democratic scrutiny which we have achieved for the first time in 2003! Hurrah for the rapporteur! We will gladly vote for the report.
Mr President, Commissioner, ladies and gentlemen, once again, we have before us a report which has now become rather a routine event. We should therefore all be sitting here calmly, but, as you can see, it is a report which still provokes heated debate after four years. Moreover, we are discussing principles which distinguish a civilised society from a tribal community, and, in this respect, the Charter of Fundamental Rights would seem to be the most appropriate, most equitable, most reliable reference when it comes to principles and values.
I endorse the broad lines taken by the report: no to terrorism, protection of prisoners, combating the trafficking of human beings, data protection and protection of privacy, provision of accurate information, immigration, asylum and many other issues like, once again, combating all forms of discrimination.
It is a shame that all these issues, these principles, are jeopardised somewhat, adulterated by invasive ideological and political views when they warrant greater respect. Consider, for example, the safeguarding of Christian roots and the traditional family unit - a man and a woman united by the common goal of procreation. Once again, we are attempting to impose on 15 Member States a model which is only accepted by three countries in Europe, and we are doing so, ladies and gentlemen, with force which, although purely verbal, is, nonetheless, violence.
It is a shame where the information sector is concerned too, where a serious issue such as this has been defiled by pure political propaganda such as the contribution of the draftsman of the opinion of the Committee on Culture, Youth, Education, the Media and Sport - whom I will not name so as not to give them the right to reply - who has defiled an extremely serious subject with the tone and content of a vulgar party propaganda leaflet, behaviour which, moreover, condemns itself. I am glad to say, ladies and gentlemen, that this is only an opinion, or rather a set of opinions, which has no legal effect.
Mr President, Commissioner, ladies and gentlemen, this report, which each year gives us an opportunity to examine the fundamental rights situation in the European Union, provides an excellent reminder for those who would prefer to forget the universal nature of fundamental rights. It is sometimes a very bitter pill to swallow, but it can teach us some very salutary lessons.
I would particularly like to single out the strengthening of European citizenship, which undeniably involves the right to vote in local and European elections. This right is denied to legal residents in several Member States on the grounds that they are not national citizens or are non-EU citizens.
At a time when we are drawing up a constitutional model which ensures that exclusion and discrimination have no place in the enlarged Europe, we must put an end to this situation, failing which our European project and the values that we advocate will lose all credibility. The time we have available is very short, but this House must take up this major challenge over the coming months.
Mr President, a practical approach to this report will immediately highlight its most important virtue - the fact that European institutions will no longer be able to ignore the pitiful situation of human rights protection in daily life in the Member States. As the rapporteur says, this annual report will, in future, be valued and possibly even feared.
Though I fully share Mr Sylla's view, I must confess that I have some reluctance in accepting a report subjected to the pressure of current standards of political correctness, which passes over in silence more important considerations such as evident breaches of human rights and political freedoms in some Member States such as the Kingdom of Spain.
Commissioner Vitorino, in paragraph 22, the report clearly calls, as an urgent matter, for action to be taken in favour of prisoners who suffer from serious diseases. Bautista Barandalla, a Navarrian prisoner, suffers from an incurable illness. His case is the object of my written question to the Commission tabled last March.
I invite everybody to take a look at Commissioner Vitorino's response on 11 June 2003. If I were you I would feel very ashamed of it, Mr Vitorino.
Mr President, I would like to clarify one point: I certainly accept responsibility for this report, but I must point out that it was adopted in committee by 24 votes to 17. Furthermore, it was the subject of a number of amendments, which I discussed with the Chairman of my committee once again this morning. That means that not all the proposals and amendments were of my making. I believe that some caution is called for. Debates do take place and some points are not clear-cut.
Nevertheless, that does not mean that I am not considering this issue. I find it really shocking that the role of the rapporteur should be reduced to a duty of responsibility. My intention was quite simply to emphasise those points that I regard as important, and in particular the aftermath of the attacks on 11 September 2001, conditions in prisons and discrimination. Various proposals were subsequently made, however, which I did not originate. I am neither for nor against the adoption of children by same-sex couples, it is quite simply not a clear-cut issue.
Thank you very much to the rapporteur.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
WRITTEN DECLARATIONS (RULE 120)
The next item on the agenda is Question Time (B5-0273/2003).
We will take questions to the Council, which is represented by Mr Antonione. Mr Antonione will be aware that we are starting very late as a result of previous delays, naturally. We have inherited this delay from previous debates.
I think it prudent to ask him to remain with us beyond 7 p.m. and, in accordance with the Rules of Procedure, I would also say that it would seem prudent to restrict supplementary questions to just one so that we can take as many questions as possible. This is my recommendation and I trust you will cooperate fully.
Question No 1 by Camilo Nogueira Román, which has been taken over by Josu Ortuondo Larrea (H-0433/03)
Subject: Migrants tragically drowned off the Union's southern Mediterranean and Atlantic coasts
In the last few days 70 African migrants have been drowned, this time off the coast of Sicily. Such tragic events have become a frequent occurrence, off the Union's southern Mediterranean and Atlantic coasts, especially near the Canary Islands and Andalusia, and are a black mark on Europe's conscience. Thousands of migrants, many of them pregnant women and young children, have died in this way in recent years. What non-repressive political action does the Union intend to take to prevent such catastrophes?
. (IT) I am afraid I must start, Mr President, by saying that I have a plane to catch and so I cannot grant your request. However, all the questions will receive a written answer so we will be able to fulfil our obligation.
With regard to Question No H-0433/03, the Council condemns the tragic incidents mentioned by the honourable Member. The immigration strategy followed by the Union is intended not only to draw up and implement measures to combat illegal immigration and to prevent and control this phenomenon but also to strengthen relations with third countries of origin and transit of immigrants. We must, therefore, remember that the conclusions of the Seville European Council of 21 and 22 June 2002 noted that it is crucial for the European Union and its Member States that migration flows should be managed in accordance with the law, in cooperation with the countries of origin and transit of such flows. They also noted that combating illegal immigration requires a greater effort on the part of the European Union, with the use of all appropriate instruments in the context of the European Union's external relations. To this end, they stated that an integrated, comprehensive and balanced approach to tackling the root causes of illegal immigration must remain the European Union's constant, long-term objective. They also pointed out that closer economic cooperation, trade expansion, development assistance and conflict prevention are all means of promoting economic prosperity in the countries concerned and thereby reducing the underlying causes of migration flows.
In line with the Seville European Council, the conclusions of the Thessaloniki European Council of 19 and 20 June 2003 reaffirmed that the EU dialogue and actions with third countries in the field of migration should be part of an overall integrated, comprehensive and balanced approach. It should also be mentioned that, in December 2002, the Commission produced a communication entitled 'Integrating Migration Issues in the EU's Relations with Third Countries', which stressed, in particular, the relationship between migration and development. This relationship and synergy are, moreover, recognised and stressed by the Council in the conclusions relating to the communication adopted on 19 April 2003, in which the Council states specifically that an effective, coherent development policy is an essential part of an effective migration policy and recognises that, if properly managed, migration can be a positive growth and development factor for both the European Union and the countries concerned, while illegal migration has a damaging effect on both the individuals in question and the countries of origin, transit and destination. The Council therefore notes that, in order to establish an effective migration policy, we need to develop a genuine partnership with third countries to bring about more effective, common management of migration flows.
Moreover, I must mention the Commission's working document of July 2003 on closer cooperation with countries of origin with a view to managing migration flows. This document, intended to implement the conclusions adopted by the Council on 19 November 2002, examines the state of cooperation with a number of third countries and makes proposals for closer, improved cooperation. The implementation of the conclusions of the Seville and Thessaloniki European Councils on the basis, in particular, of the guidelines which emerged from the Commission's communications is the subject of an in-depth analysis carried out by the Council organs.
Mr President, I would like to thank the President?in-Office of the Council for this reply, but must remind him that, just today, a news item appeared in the Spanish press stating that the Red Cross, which is dealing with the immigrants arriving on the Andalusian coasts, specifically in Tarifa, just yesterday had to ask local Andalusian citizens for clothing to give to the immigrants who were there, who had arrived on the coast and who were living in deplorably inhumane conditions.
In this regard, what I would like to ask is whether you believe that, independently of all these issues approved at European Councils, we should not take humanitarian measures appropriate to the everyday reality taking place on our coasts, and other places which are not coastal, where there are immigrants living in bad conditions who require suitable humanitarian assistance?
. (IT) This is a question to which we will certainly give consideration; moreover, it has already been discussed at a number of European Councils, which attached due importance to it. We will undertake to return to this question to explore it in greater depth and see how we can respond more fully.
Question No 2 by Manuel Medina Ortega (H-0439/03):
Subject: Operation Ulysses
Can the Council provide information on the success of Operation Ulysses in curbing illegal immigration in the western Mediterranean and the Atlantic?
. (IT) As I pointed out in my answer to Question No H-0086/03 by the honourable Member, a final report on the implementation of programmes, ad hoc centres, pilot projects and joint operations was presented at the Justice and Home Affairs Council of 5 and 6 June 2003 with a view to it being sent to the Thessaloniki European Council. The European Council has taken note of the results of the various operations described in the report.
As far as the Ulysses project is concerned, the Council was informed that it was to be implemented in two stages: the first stage, in the Mediterranean, took place between 25 January and February this year, and the second, which was to be implemented at the beginning of April, also this year, was temporarily suspended because of the war in Iraq. The second stage was finally implemented between 27 May and 2 June this year and consisted of the surveillance and monitoring of the territorial waters off the coasts of the Canary Islands in the Atlantic Ocean.
A number of Member States took part in both stages of the operation. Italy, France, the United Kingdom, Portugal and Spain played an active role in the first stage of the project, while Greece, Norway, the Netherlands, Germany and Poland participated as observers, together with Europol. The second stage saw the active participation of the United Kingdom, France and Spain. The added value of the Ulysses project lies in the fact that various human resources and pieces of equipment were pooled and deployed jointly in a number of practical tasks, and in the fact that information was exchanged using advanced technologies.
It was reported that, overall, 454 illegal migrants were caught and 15 swimmers intercepted as a result of the coordinated efforts of the air, land and sea forces.
Mr President-in-Office of the Council, thank you very much for the detailed information you have given me on the result of the Ulysses project. One aspect which perhaps you have not highlighted is that, as a result of the division into two phases, while the first phase was strengthened in the Western Mediterranean, immigration in the Atlantic increased, and when the second phase took place in the Atlantic, immigration in the Mediterranean increased.
I put this question in relation to a new project which is apparently going to be implemented very soon - Neptune - which would involve the central Mediterranean. Does the Presidency-in-Office of the Council not believe that we should coordinate actions so that the pressure on one side does not force immigration to be diverted to other entry points, at least by sea?
. That is a very good point. Coordination is absolutely essential if we are to obtain better results, and we can therefore endorse your recommendation.
. (DE) Mr President, Mr President-in-Office of the Council, I believe that the problem cannot be resolved solely by means of Operation Ulysses, and so my question in relation to illegal immigration is this: what happened to the proposals to introduce a European border guard or European border police?
. (IT) This is a subject which has already been debated. Of course, there was a general position to that effect - advocating the creation of a European police force with a view to better control. To date, no decisions have been taken on the matter, but I am sure that the Council will come back to the issue. When it does, we will be able to be more specific regarding the decisions it intends to adopt.
Question No 3 by Alexandros Alavanos (H-0449/03):
Subject: Position of the Italian EU Presidency regarding clandestine immigrants
According to press reports (Financial Times, 25.6.2003), Umberto Bossi, President of the Northern League and member of Italy's governing coalition, called for coastguards to fire on vessels transporting clandestine immigrants into Italy, frequently including many women and children. Does Umberto Bossi's attitude reflect the position of the Italian Presidency and if not, how has the latter expressed its disapproval?
. (IT) It is not for the Council to comment on statements of the kind reported by the honourable Member in his question. However, I would point out that, as it states in its programme, the Italian Presidency will endeavour to promote joint management of migration flows which preserves a proper balance between the policy of integrating foreigners legally residing in the European Union - not least promoting social, cultural and religious dialogue - and resolutely combating illegal immigration and the trafficking of human beings. This measure is part of the endeavour to create a genuine, inclusive joint European immigration and asylum system, in line with the measures decided upon at the Seville and Thessaloniki European Councils.
Thank you Minister. Although I expected some sort of denial, in other words that no such statement was made on the part of the Italian Government, I want to believe that its position is that expressed by the Minister and not that expressed in the article in the Financial Times.
Question No 4 by Malcolm Harbour (H-0435/03):
Subject: Competitiveness in the EU
The European Council Conclusions of 21 March 2003 called for the Competitiveness Council 'to be effectively consulted within the Council's decision-making processes on proposals considered likely to have substantial effects on competitiveness'. On how many proposals has the Competitiveness Council been consulted, and what action has been taken as a result? With further reference to the European Council Conclusions, what practical steps has the Council taken to ensure that the Competitiveness Council may 'actively assume its horizontal role of enhancing competitiveness and growth as part of an integrated strategy for competitiveness to be developed by the Commission'? How are Council formations 'assessing the impact of the work field' in competitiveness?
. (IT) As the honourable Member is quite aware, the Competitiveness Council formation was established following the agreement reached at the Seville European Council of June 2002 on a number of measures, in order to enhance the way the Council works in preparation for enlargement.
With the decision to combine the three previous Council formations - Internal Market, Industry and Research - in a single Council formation responsible for issues relating to the competitiveness of European enterprises, both horizontal issues and individual political measures, with a view to introducing new legislation, a major step has been taken towards a more effective Council structure for the sectors concerned.
As the honourable Member mentioned, at the Brussels meeting in March 2003, the European Council stressed the role of the Competitiveness Council formation, stating that it should be effectively consulted within the Council's decision-making processes on proposals considered likely to have substantial effects on competitiveness, alongside the responsibility of all Council formations to assess the impact of their work field.
The agendas of the sessions of this Council formation held thus far and the results of these sessions adequately reflect the objectives established by the European Council and the Presidencies' desire to create the best possible conditions for achieving them.
Under the previous Danish and Greek Presidencies, the work of the Competitiveness Council was organised in such a way as to allow the fullest possible integration of the three principal sectors within its scope and greater efficiency in addressing related issues. A group of high-level Council officials known as the 'Competitiveness and Growth Group' was set up in order to ensure proper coordination. The Italian Presidency certainly intends to further develop and enhance the work of this Council formation on the basis of experience gained thus far. The Italian Presidency intends to follow up the constructive, fruitful debate held at informal ministerial level in Rome on 11 and 12 July 2003 with appropriate measures, with the aim of paving the way for an integrated competitiveness strategy, a strategy which will have to be debated and adopted in one of the November Council sessions.
As has been pointed out, a number of initiatives and some practical steps have been taken to ensure that the Competitiveness Council can fully play its specific role alongside and in close coordination with the work carried out in the other Council formations, although it is, as yet, too early to come to any definitive conclusions. However, there is no doubt that the European Parliament has a major role to play in this regard and the Italian Presidency fervently hopes that there will be constant dialogue with Parliament on how best to implement the joint competitiveness programme, not least on the basis of the proposals announced by the Commission within the framework of the integrated strategy.
I would like to thank the President-in-Office for the reply, but I am rather disappointed that he was not able to give me more specific details about the number of proposals that they had been consulted on. The competitiveness, or rather, the declining competitiveness of the European Union is the biggest challenge that we are facing. His report rather smacks of complacency. Could he assure us, first of all, that the Competitiveness Council is taking an active role in looking at Commission proposals that fundamentally undermine Europe's competitiveness, particularly in the fields of chemicals policy, for example? And could he assure us that they are taking the Commission to account for producing proposals that have not been properly subject to the sort of impact assessments that the Commission has pledged to carry out to ensure that the business and competitiveness burden on proposals is properly looked at?
This Parliament is looking to the Council to take the issue of competitiveness seriously. His reply has not given me a great deal of confidence that it has the sort of priority that we expect.
I can confirm that this is, indeed, one of our priorities. My reply was not intended to be evasive: the lack of detail in the information I gave was precisely because we have not yet had sufficient time to assess the capacity of the Competitiveness Council to be able to provide all the information the honourable Member has requested. Nevertheless, I can assure you, Mr Harbour, that we will be paying great attention to the issue of competitiveness, which we regard as being of strategic importance for the development of the European Union.
. (DE) Mr President, ladies and gentlemen, competitiveness naturally has to do with employment as well. What interests me, therefore, is how far the Council deals with taxation issues. We all know that taxation has very substantial impacts on national economic development. Is there an opportunity here, using benchmarking and best practice, to ascertain how taxation can influence competitiveness, not only in Europe but internationally?
In this case, too, I would like confirm the priority that the Italian Presidency gives to competitiveness, and to assure you that the forthcoming European Council will examine this entire issue in depth, including those aspects that the honourable Member has stressed are vital if we are to achieve a general improvement in competitiveness within the European Union. For this reason, there will also be an in-depth discussion of the issues of taxation and employment.
Question No 5 by Piia-Noora Kauppi (H-0437/03):
Subject: Continuation of the eVote initiative, which represents interactive Internet democracy, during Italy's Presidency
During its Presidency, the Greek Government has successfully promoted interactive Internet democracy by means of the so-called 'eVote' initiative. By means of eVote, 170 000 EU citizens have expressed their views on the way ahead for the European Union. A particularly positive aspect of the eVote program is that the Greek Presidency has been incorporating feedback from the public in its daily work. Opinions and recommendations put forward by members of the public feed in directly to EU-level meetings, negotiations and conclusions.
It would be a pity if the eVote initiative did not continue in one form or another during the Italian Presidency.
Will Italy therefore continue the eVote initiative? Might the Italian Government perhaps introduce any other programs or measures during its Presidency in order to promote the application of new technology particularly as a means of increasing political participation by citizens? How will the Italian Government convince the citizens of the EU that the Union is functioning as an emanation of the will of its individual citizens and is doing things which the ordinary people of Europe, above all, regard as important?
The Presidency recognises the importance of dialogue with our citizens on European integration. This was particularly important during the Greek Presidency given that, inter alia, that period marked the final phase of the work of the Convention, culminating in the presentation of the EU Draft Constitutional Treaty to the Thessaloniki European Council.
The Greek Presidency's e-Vote initiative, and other instruments created by the EU institutions, such as the Futurum website and the Convention website, have made an effective contribution to ensuring that our citizens' views on the future of Europe are heard.
At its meeting in Thessaloniki in June 2003, the European Council called upon the Italian Presidency to initiate the procedure laid down in Article 48 of the Treaty in order to allow the Intergovernmental Conference to be convened in October 2003 to approve the Constitutional Treaty. During that Intergovernmental Conference, the Presidency will endeavour to keep the public properly informed about the progress of the proceedings. The Italian Presidency's website will be one of the instruments used to disseminate information about both the IGC and all the other work carried out during these six months.
I would accordingly like to emphasise that the Italian Presidency attaches great importance to the participation of young people in European integration. As regards the implementation of the Commission White Paper entitled 'A new impetus for European youth', which is designed to follow up the Council Resolution on the framework for European cooperation in the field of youth, the Presidency intends to support the process of awareness-raising to increase the involvement of young people in policy-making and decision-making in areas which affect them. It is also proposed that suitable strategies should then be drawn up taking these considerations into account, following an analysis of the results of the consultation on the participation of and provision of information to young citizens of the European Union.
Mr President, I would like to thank the President-in-Office for this reply and I am very satisfied that the eVote initiative is also to continue in one way or another during the Italian presidential term. One part of this initiative was that the opinions the public expressed via the Internet were directly visible at summit meetings. Today here in Parliament my fellow Member, Jo Leinen, introduced an initiative such as this, where the Intergovernmental Conference would also be conducted transparently, with the public able to send in messages to our representatives there. For example, certain sittings of the IGC could be held openly over the Internet and people could comment on issues whilst our heads of state were in attendance there. What do you think of this idea? Would this be possible and are you able to take the matter further?
I regard this as an interesting proposal which merits reflection and in-depth consideration. As Mr Fini and Mr Frattini stated earlier today, there is an enormous commitment to transparency on our part in order to maximise participation in the important process of creating a new Constitution for the European Union not only by Members of this House and all the institutions, but also by Europe's citizens. Your comment will, therefore, certainly be taken into consideration, Mrs Kauppi. I shall ensure that we ascertain how this proposal might be adopted.
Question No 6 by Mihail Papayannakis (H-0443/03):
Subject: Detainees in Iraq
In a recent press release Amnesty International expresses serious concerns regarding the conditions under which hundreds of Iraqis are being detained (in the Abu Ghraib prison and in specially adapted detention areas in Baghdad airport). These detainees have been arrested by the occupying forces in Iraq. In particular, the humanitarian organisation's charges relate to the absence of legal assistance for detainees, the impossibility of communication with their families and the lack of proper access to drinking water and hygiene facilities. At the same time, the organisation states that there are well-founded suspicions that a considerable number of those being held suffered cruel, inhuman or degrading treatment immediately after and during their arrests.
What does the Council consider to be the legal status and responsibilities of the occupying forces in Iraq, and how can they guarantee the fundamental rights of the inhabitants of the country's occupied areas?
The Council, which never makes statements on the basis of press stories, has not received any official information about the events referred to by the honourable Member in his question.
In particular, the Council has not discussed the situation of prisoners in Iraq, although the issue of human rights in Iraq continues to be of enormous concern. The Council is closely following all aspects of the situation, including, of course, the issue of human rights. The responsible authorities and specific obligations under applicable international law of the United States and the United Kingdom as occupying powers are the subject of Resolution 1483(2003) of the United Nations Security Council. This resolution also calls upon all concerned to comply fully with their obligations under international law, in particular the 1949 Geneva Conventions and the 1907 Hague Regulations.
Mr President, as you can see, the question by my honourable friend, Mr Papayannakis, starts with a press release by Amnesty International. There is a legal problem with the detainees, but there is also a problem with their fundamental rights, their inability to communicate with their families, with drinking water, sanitation and so on.
One of the occupying forces, the United Kingdom, is a Member State of the European Union. Would the Council be prepared to put Mr Papayannakis's questions to the government of the United Kingdom so that it can give a reply? I think that the whole of Europe is open to criticism as the result of this situation.
I would like to check the accuracy of the comments you have just made, since, as I have already said, we have not, in actual fact, received any official information or communications about this. We will therefore check to establish exactly what the situation is and we will then proceed on that basis.
Question No 7 by María Izquierdo Rojo (H-0446/03):
Subject: Euro-Mediterranean dialogue and the status of women
The 19-20 June 2003 Thessaloniki European Council Presidency conclusions include the following: Paragraph 66 (Relations with the Arab world): 'The European Union is convinced that it must strengthen its partnership with the Arab world. It intends to promote a closer political dialogue, pluralism and democratic reform?' Paragraph 68: '?the civil society of the countries of the region, including women, is expected to play an important role in promoting democratic values, social awareness, education and development.'
However, the personal status which women in some eastern and southern Mediterranean countries still have constitutes nothing less than an infringement of the human rights of the individual. Modernising such societies involves including women in democratisation processes. The leaders of countries who try to modernise in technological and economic terms alone whilst leaving the structures of obsolete, patriarchal societies untouched will fail. Nowadays, women are the most important factor in the modernisation process, since when women bring themselves up to date, society as a whole follows suit. What form, therefore, is the Italian Presidency's action going to take as it endeavours to promote women in the Mediterranean area?
The Barcelona Declaration of November 1995 recognised the vital role of women in development and the need for them to play an active part in economic and social life and in job creation.
Similarly, the MEDA II Regulation referred to the need to recognise and strengthen the economic and social role of women and to the importance of education and of the creation of jobs for women. One innovative feature of the Barcelona Process is the regional cooperation aspect, with regional programmes open to everyone. The promotion of opportunities for women in this context was highlighted by the Euro-Mediterranean Conference of Ministers for Foreign Affairs held in Brussels in November 2001, and also by the ministerial meetings in Valencia and Crete, which took place in April 2002 and May 2003 respectively, which welcomed the efforts made in the Euro-Mediterranean context to promote equal opportunities for men and women. This has led to the creation of the Euromed regional programme on the role of women in economic life, scheduled for 2004, with a budget of EUR 5 million, which is intended to promote opportunities for women by encouraging capacity building and information provision.
The programme seeks to have action plans drawn up at national level, focussing on access and participation for women in the job market, supporting legislative reforms and drawing up policies that foster active training and the active development of the job market. It also encourages the promotion of women in the business world by creating networks for women active in the liberal professions and in business, and by facilitating access for women to financial instruments. During the Italian Presidency, we will see the completion of the process of defining priority cooperation sectors in which intervention is envisaged, and, during the second half of 2003, the Commission's EuropeAid Cooperation Office will publish a call for proposals for this specific programme.
Mr President?in-Office of the Council, you have not really been very explicit, because all you are telling me is that proposals will be presented during the second half of 2003, but without being specific about them. I thank you very much for your reply anyway and I would like to know whether or not you believe that women's issues should be progressively introduced into political dialogue.
This is certainly a highly important subject and we are aware of the need to make progress in this direction. There is also scope for greater emphasis on women's issues in the political dialogue, and such emphasis is justified. We will therefore be sure to take your comments fully into consideration, Mrs Izquierdo Rojo, and we will also commit ourselves to seeking to achieve the best possible results.
As the time allotted to questions to the Council has elapsed, Questions Nos 8 to 32 will be replied to in writing
The next item is the joint debate on the following reports, produced on behalf of the Committee on Development and Cooperation:
A5-0273/2003 by Mr Paul A.A.J.G. Lannoye, on the Communication from the Commission on water management in developing countries: policy and priorities for EU development cooperation (COM(2002) 132 - C5-0335/2002- 2002/2179(COS));
and
A5-0277/2003 by Mrs Luisa Morgantini, on the Communication from the Commission to the Council on trade and development - assisting developing countries to benefit from trade (COM(2002) 513 - 2002/2282(INI)).
Mr President, we have before us the motion for a resolution adopted by the Committee on Development and Cooperation on the Commission communication on water management in developing countries and priorities for EU development cooperation, and on the establishment of an EU water fund, which the plenary is to vote on at noon tomorrow. In practice we are considering two related motions.
I would firstly like to recall the situation in which a substantial minority of our fellow humans on this planet find themselves as regards access to water. In all, 1.7 billion people do not have access to drinking water. Three billion people have no access to sanitation. The number of people who die each day from diseases linked to a lack of drinking water and of sanitation is put at 30 000. Water is an essential natural resource for life, health, food and general well-being. The United Nations Committee on Economic, Social and Cultural Rights has enshrined access to water as a fundamental human right. The 145 countries that have ratified the International Covenant on Economic, Social and Cultural Rights have an obligation to ensure that everyone has access to water, equitably and without discrimination. The issue that is therefore becoming ever more pressing is this: what sort of cooperation policy is needed to help poor countries to meet the vital challenge of making drinking water available to everyone?
Back in 1991, at the end of the World Water Decade, an international commitment was declared to provide safe drinking water for all by 2000. Two years after that deadline, it had to be recognised at Johannesburg in 2002 that this commitment was a long way from having been met, despite the efforts of the World Bank in particular. The situation could even be said to have deteriorated somewhat. A new, scaled-down objective was agreed at Johannesburg: to halve the number of people without access to safe drinking water and sanitation by 2015. The European Union wishes to play an active part in achieving this objective and the Commission has set out its priorities in the communication before us.
In the motion for a resolution to be voted upon at noon tomorrow, the Committee on Development and Cooperation suggests that the following priorities should be adopted, aware as it is that it would scarcely be credible to continue along the path mapped out by the World Bank in 1993 in its report on Water Resources Management. It has in fact become apparent that the privatisation of water services in accordance with the 'full cost recovery' principle has generally led to an increase in charges, preventing the poorest communities in the poorest countries from having access to drinking water. This means that the solution identified in no way solves the problem, and if anything exacerbates it. We therefore think it is essential for water distribution to be regarded as a public service. The public-private partnership system may be one means of improving access to water, but it should not be viewed as a panacea.
We also believe that a pricing system should be adopted which allows everyone access to the water required to cover essential needs and ensures efficient use of water by giving users responsibility.
As regards management, the countries concerned have both the right and the duty to adopt a policy that clearly involves local populations in management.
Given that the Committee on Development and Cooperation believes that significant financial resources need to be devoted to achieving the necessary investment in the countries concerned, it welcomes the establishment of a European Water Fund. Nevertheless, it considers that the main aim of this fund should be to support the beneficiary countries' water policy, which should be based on democratic management and fair distribution. We therefore propose that the management of the fund should be based on an EU-ACP partnership. Furthermore, the Committee on Development and Cooperation is of the view that the success of the fund depends on participation by its beneficiaries, who must be involved in the processes of design, implementation, monitoring and assessment, as well as in the management and control of the fund, as I have already said.
We also believe that it is important to devise new categories of financial instrument, based on international solidarity. The first thing that comes to mind here is to call for the ACP countries' debt to be cancelled. The money thus released would allow these countries to fund basic water supply and purification infrastructures.
We would also like the Commission to study - and please note that I am saying 'study', we are not talking about a proposal as such - the scope for introducing a tax on bottled mineral water in the EU countries and in the relevant ACP countries, a very low tax, about half a euro cent, which would make an important contribution to the fund.
Lastly, I would like to offer the various political groups my views about the amendments that have been tabled. Amendment No 1, tabled by the Socialist Group, complements the existing proposals very well, even if the report was adopted unanimously in committee. As regards Amendment No 2, which relates to recital L, I would prefer it if the Socialist Group would eliminate certain terms that weaken the text. I also find Amendment No 11, tabled by the Group of the European People's Party (Christian Democrats) and the European Democrats, perfectly acceptable. Furthermore, I myself tabled Amendment No 5 on behalf of the Group of the Greens/European Free Alliance, and this amendment seems very important to me on the eve of the Cancún Summit: in line with what I have just said, my group invites the Commission to withdraw the demand, made in the context of the GATS Agreement, that water distribution and purification services should be liberalised. We regard this demand as running counter to the essential objective of providing access to water for all in poor countries. If it is adopted, this amendment will strengthen the European Parliament's political message. I therefore urge you to support it.
Mr President, ladies and gentlemen, I hope that my report reflects the balance between the various viewpoints in this House, although the key point is of course the fact that trade is not the solution for development. I would like to thank everyone, Members and Secretariat staff alike, because there have been a great many amendments and we managed to achieve an agreed position in committee.
We are on the eve of the Fifth World Trade Organisation Ministerial Conference, which is to be held in Cancún. In 1999, in the run up to Seattle, Commissioner Lamy, who will be negotiating on behalf of the 15 EU countries at Cancún, was given a specific mandate. However, the issues up for negotiation were different. I believe that the WTO now has enormous influence and that it has assumed too great a role, so much so that it almost seems to have become the new United Nations. In fact, this is just one of the reasons. I think that a new mandate is desirable, bearing in mind, not least, the objectives and commitments entered into by the European Union in different international forums.
Furthermore, the Doha Round, which was called a development round, has not been followed up; in fact, the proportionality relationship between liberalisation and development has not been proven to be correct. Quite the opposite, in fact: indiscriminate liberalisation and deregulation in developing countries have, in practice, proved to be extremely damaging to development objectives. Even where liberalisation has led to an increase in GDP, the distribution of wealth within the countries concerned has very often deteriorated.
For this reason the report calls for regional integration between developing countries, and a model of symmetrical market opening, so that the developed countries can dismantle their barriers to trade, including non-tariff barriers, giving the countries of the southern hemisphere the time they need to step up their production, make it more competitive, and expand their markets. I also think it is important to remember, inter alia, how much we, the countries of the northern hemisphere, have benefited historically from protectionism on the way to our present level of development.
Nevertheless, every now and again we are surprised by the fact that the Commission insists, for example, and despite the resolution adopted by this House on 3 July 2003, on embarking on negotiations on the Singapore Issues. I do not have time to list all those issues, but they include public procurement. I do not think it is appropriate to open negotiations on these issues. The reasons for this relate, on the one hand, to the competences and power of the WTO, and on the other hand to the problem that I have already mentioned, namely the developing countries' lack of negotiating capacity. Indeed, these same countries stress in their reports that they are not in a position to support further negotiations.
I believe, in fact, that it is vital to tackle other issues and to give the special and differential treatment clause some real substance, by implementing a global system of guaranteed prices to support producers of commodities such as coffee and cotton. The issues that need to be dealt with in terms of development are achieving and promoting fair trade - something that is, in fact, being pioneered in civil society - and the provision of assistance to countries to enable them to diversify their production without creating enclaves in export sectors, by actually promoting the integration of those sectors with the rest of the economy.
It is my belief that development objectives should, above all, be related to the well-being of the population. I therefore consider that the Declaration on the TRIPS Agreement, which states that the agreement may and should be interpreted so as to preserve the right of the Member States to protect public health, should be implemented without delay and without resorting to agreements stipulating procedures that are so restrictive and bureaucratic as to be unworkable. This aspect was covered thoroughly in Mr Lannoye's report, and in my own report, I, too, have, for example, stressed that it is important for essential goods such as water not to be left to market forces alone and that the European Union should pursue a policy of public funding not only for water distribution, but also to bring about the democratisation of water management as regards the management of springs, rivers and basins.
Any discussion of development should include the issue of debt, which was not, in fact, covered in the Commission document, although I concede that it was not strictly relevant. Highly indebted countries have debt-servicing obligations that can siphon off as much as a quarter of the value of their exports. I believe that the EU should commit itself to cancelling developing countries' debt, whilst providing for mechanisms for monitoring how capital sums resulting from debt cancellation are invested, so as to ensure that the benefits are genuinely felt by the population at large.
Another issue is the enactment of a code of conduct comprising ethical, social and environmental clauses intended for European undertakings that make direct investments. With regard to the negotiations to be held in Cancún, it must be pointed out that we need a democratic, transparent system within the WTO and sufficient negotiating capacity for all countries, which do not exist at present. These conditions are therefore virtually indispensable if we are to establish a level playing field.
I believe that we have a long road ahead of us. We must act so as to correct the enormous disparities that exist, which means that we need not unrestrained trade but, rather, trade designed to meet the social and economic needs of all the people on this earth.
. Mr President, I cannot help but say that one of the problems in this world is that there is too little jungle left. On the subject of water, the Conference of the Parties to the Convention to Combat Desertification is currently taking place in Havana and the Commission is represented there. The big problem is that the desert is expanding and tropical forests are in bad shape, threatened by greed and crime. We are trying to do something about that. This has an influence on the balance of water. Watershed management is directly influenced, micro- and macroclimates are changing and all this relates to the first of the two reports we are discussing tonight. Perhaps in some years from now the law of the jungle will sound more like a reference to a paradise lost, because the jungle is a symbol of unspoilt nature. But I am sure this is not what Mrs Morgantini wanted to discuss.
I am faced now with the problem of having to address two different subjects at the same time. I will start with Mrs Morgantini's motion for a resolution.
It calls on the Commission to reduce its pressure on developing countries to indiscriminately liberalise and deregulate their markets. There is no such pressure. The Commission is collaborating with developing countries to help put in place a sound regulatory framework for the provision of basic services. I want to draw the attention of Parliament, and especially members of the Committee on Development and Cooperation, to the communication on the reform of state-owned enterprises that we have pursued in the Commission. This is also extremely relevant to Mr Lannoye's report.
We are issuing this communication in order to have firmer ground in our battle against, amongst others, the World Bank and the IMF, concerning privatisation. If we talk about water and the conditionality of privatising the management of water resources, my reaction has been that for a country like Burkina Faso the national responsibility of the government there to manage water carefully and in the interests of its citizens is as important - or more important - a national priority for that country as the missile defence shield is for the government in Washington. That is the approach. This Commission has been able to make sure that Burkina Faso was not forced to privatise its national water company as a condition for the big Ziga dam project providing water for the capital. A project where the World Bank is one of a handful of big donors and partners, and where this was initially a condition from the Bank, it has been implemented without that condition being kept, or insisted upon by the Bank, because others - i.e. the Commission - stood behind the government of Burkina Faso in resisting this condition.
You will see in this communication a much more nuanced approach to this whole issue. However, when I hear Mrs Morgantini arguing that, as far as water is concerned we should move away from the commercial way of thinking - I say yes and no! What does 'commercial' mean? A private, commercial, short-term, profit-maximising philosophy is clearly detrimental to handling water in developing countries. But if by 'commercial' you mean that ends have to meet, that is, it has to have economic sustainability, then there is no way whatsoever of escaping that commitment. This is what makes things so extremely difficult.
Kinshasa now has more than seven million inhabitants, of which not many more than one million have access to sanitation or safe sewage treatment. Therefore, most of the population, not only in the big slums in the exploding mega-cities of the south, but also in the emerging middle class, does not have even near-normal sanitation. They get fresh water and pay for it by the litre, but it is almost impossible to organise the next phase in the cycle economically. It is too long-term and too expensive. The real picture is not that some water companies from the north are out for quick profits in the south. There are no quick profits. Therefore, the divisive image of the past round of the international water debate, especially among NGOs in Europe, has been wrong - it is easy to warn against the risk of undue profiteering from more donor-funded activity in the water sector - but this is not the real problem. The real problem is to attract long-term, humble, down-to-earth funding for the necessary investments. We are nowhere near achieving that. It is very similar to the problem of the health sector.
Annual public health sector spending per capita in Sub-Saharan Africa is somewhere between one and six US dollars. You do not get very far with that kind of money. It is exactly the same proportion when we look at water and sanitation. In many ways it is easier to do what needs to be done in the rural villages. We know what to do there. It is not that difficult and our technology is quite overwhelming. With deep-bore holes or pipes for transportation, our ability as a donor is quite fantastic. However, I see a big problem in provincial towns and the big mega-cities of the south. That is where cholera and other problems sneak in as a collateral problem because of bad sanitation. Deciding on how to organise this takes much more than repeatedly mobilising well-established divisive images of private or public money.
It is also too easy to take a shortcut by cancelling all these countries' debts. Please be realistic. We are doing everything we can on that front. Only the genuine addition of real money from the pockets of taxpayers in the north will make a difference. That is the real battle. We won some rounds in that battle over the European contribution at the Monterrey Conference. That is where we are looking for more money for water and sanitation. This is why we urge Member States to accept our proposal to accelerate spending and to create a water facility to ensure that the money, which is still conditional for the 9th EDF - the EUR 1 billion that depends on performance - could be accepted and mobilised to accelerate our action on the water issue.
On trade, we are forced to be optimistic and constructive and to push for Europe to stay on a line of progressive constructivity from the WTO meeting in Cancún and the Doha development round. I am still somewhat optimistic. It has to succeed.
In Mrs Morgantini's report there should be a stronger reference to the work immediately in front of us and the challenge and the potential for our partners - especially our ACP partners - to do what is immediately possible by opening up more regional markets between them. Who will invest in producing paint or soap in Uganda if such products cannot be exported to neighbouring countries? We tried to find out what happened regarding mosquito nets. Why were no mosquito nets being produced in Africa? The answer was that, as there were 17% tariff barriers, they were imported from Hong Kong. Regional liberalisation is the name of the game and this is what we have on the table in the Economic Partnership Agreement negotiations. Parliament should give more of a helping hand in this. We are taking the safe route. Whatever happens in the WTO, the Cotonou route is there and it would be highly beneficial for our ACP partners to engage strongly in it.
I have cut across the themes. I look forward to listening to the next contributions and, as always, to engaging in dialogue with this Parliament.
Mr President, ladies and gentlemen, we have just experienced the hottest and driest summer since records began and have found out for ourselves just how important water is, both for people and nature. We pampered Europeans are desperate for rain to replenish our rivers and reservoirs. Experts have calculated that it will take at least fourteen days of rain to restore our rivers and reservoirs to their normal levels. Fortunately, we still have enough clean water when we turn on the taps. The water supply in the EU is obviously secure, and, what is more, it is affordable for everyone.
After this hot summer, we Europeans have some idea of what it means when we are told that three billion people around the world - i.e. more than one third of the global population - have no access to clean drinking water or sanitation. Admittedly, in the UN Millennium Declaration, 189 governments pledged to halve this figure by 2015, but at present, there is no prospect of this ambitious goal ever being achieved. Since 1990, water withdrawal has increased tenfold around the world. The largest consumer of water is agriculture, followed by industry, and only then by private households. The USA uses most water, consuming around 296 litres per person per day. Households in Germany and many other European countries, on the other hand, use only half this amount.
In the Middle East and to some extent in Asia, but also in parts of Mexico and Africa, large sections of the population have less than 2.5 litres of water per person per day to meet their needs, and many people in the water-poor regions have even less than that. Almost 40% of the global population live in river catchments extending across more than two countries. Countries located upstream often exploit their natural advantages over the countries downstream. Today, we still have wars over oil; in the not too distant future, wars could break out over water as well.
The situation in the Middle East is explosive. Israel, Jordan and the Palestinians find it difficult to share the River Jordan. Turkey, Syria and Iraq, which lie on the Euphrates and Tigris, are trying to control the water from these two rivers. Conflict over freshwater seems inevitable, and so UNESCO has designated 2003 the International Year of Freshwater. The European Commission and the European Parliament are aware of the scarcity of water resources and the associated problems, which primarily include a fair system of water management. This is why the important issue of fair water management was put on the agenda. The Group of the European People's Party (Christian Democrats) and European Democrats is working to ensure that water management is not exclusively a monopoly, either of the state or of major corporations operating on a global basis. A healthy mix of public and private sector involvement should ensure that the populations in those areas of the world that have water problems can be supplied with fresh water at affordable prices. We must not get to the stage where if you are rich, you have access to water, but if you are poor, you have no fresh water.
In order to promote this public-private water supply mix, the Group of the European People's Party has tabled various amendments to the annual report on the Commission communication on water management in developing countries, and I would ask all Members of this House to support them.
Finally, I would like to thank my colleagues Mr Corrie and Mr Wijkman for their excellent cooperation and also convey my gratitude to our assistants and staff.
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for his very good report, parts of which are already finalised as no amendments have been tabled. Although this has been a rather low-key debate today, this report has been the subject of very intensive discussions among Members of this House in recent days and, indeed, in recent weeks, not only in the meeting rooms.
It is obvious, after all, that a Commission communication on water management in developing countries will always trigger very heated and intensive debate. The previous speaker spoke in great depth about the sensitivity of water as an issue in every part of the world. The WTO Ministerial Conference, which is due to start within a matter of days in Cancún, naturally makes this debate even more topical; key issues in this context are, for example, the Commission's demands for the liberalisation of public services - which of course includes water management - and the situation with regard to the developing countries' freedom to decide for themselves in future how they supply these public services.
When we talk about water management in developing countries, it is obvious to me that the Commission, and the European Union, should be promoting sustainable water management. One reason why I think Mr Lannoye's report is so good is that he focuses very directly, and also very critically, on the problems and obstacles standing in the way of sustainable water management. He mentions intensive farming, which is predominantly export-driven, structural adjustment programmes imposed on countries in the past, which have weakened their public services, and he mentions the setting of wrong priorities in project funding. I think that this is a very good signal to send out, and there are also very positive approaches in the Commission's current policies which aim to avoid these pitfalls in future.
As my group's shadow rapporteur, I am rather unhappy that we have not managed to achieve a unified position on Mr Lannoye's Amendment No 5, which takes a very critical line on the GATS requirements, which are obviously in place, and the Commission's calls for liberalisation. However, let me reassure the rapporteur right away that I am working hard to ensure that as many of my colleagues as possible support him in making this demand.
He mentioned that he proposes to make a slight alteration to one amendment by Mr van den Berg. I would ask Mr van den Berg to tell us about this himself. I cannot do that here. I would like to conclude by thanking the rapporteur once again for his good work.
Mr President, Commissioner, first of all, I should like to extend a warm thanks to Mrs Morgantini and Mr Lannoye for their interesting reports, but I would like to make some observations. I should even like to shift the focus in some cases. For example, Liberals believe that fair trade, in particular, is one of the best ways of fighting poverty. Needless to say, this does not mean that we must impose our diktat on the developing countries. The WTO forums offer the opportunity, in joint consultation, of reaching agreements that are fair for all partners. We therefore expect Cancún to create better world trade conditions.
Something that the developed countries certainly have to offer is knowledge. International companies have extensive know-how, which they can pass on to their partners in the developing countries. As my party has already highlighted in an amendment, contributing this know-how results in increased economic activity, which promotes a considerable diversification of products.
It is also to be welcomed that many businesses commit to improving education and health infrastructures for the local population. This is with good reason. It is also in their interest to have a healthy and educated labour force, but this must be stimulated. I should specifically like to call for greater involvement of industry in development cooperation, provided this is done according to the normal criteria - in other words, wages must be reasonable and child labour must be banned.
I also think that too little attention is being paid to the trade options at regional level. There are quite a few sticking points there too. Water management is a perfect example of this. Worldwide, there are some 260 reservoirs that are shared by various countries. Over the past 50 years, some 1 800 conflicts, armed or not, as the case may be, have broken out over these. Mutual consultation and sound agreements could have prevented these. Access to drinking water and proper sanitary provisions are fundamental rights of the population. That goes without saying.
My group calls for sound cooperation between local and national governments and the private sector, and this is where the European Union must take the lead and have a highly stimulating effect. My group does object to the rapporteur pointing an accusatory finger at the World Bank and the IMF. We emphasise that the grant of aid to developing countries must be commensurate with the needs of the country in question, and have tabled amendments to this effect. Liberals believe that the condition for partnership must also apply to the water fund that Mr Prodi proposed. We deem participation of the countries concerned highly important. With regard to the previously mentioned water fund, I should like to repeat that the EP's lack of involvement in this proposal was a missed opportunity. We therefore demand full involvement in its implementation. After all, this is the best guarantee for democratic legitimacy.
Mr President, in all the EU's key documents, combating poverty is held up as the primary goal of development policy. It is undisputed that the EU spends substantial sums of money on development assistance and makes every effort to conclude a variety of partnership and cooperation agreements in the different regions of the world, for both sides' benefit. What is also undisputed is that despite all these efforts, poverty in the world has increased, especially during the last decade, and there appears to be no imminent prospect of any change in this trend. This is especially worrying in light of the fact that this rising poverty is one of the sources of terrorism.
Parliament has before it a number of reports covering extremely important aspects of development policy. What is at issue is no more and no less than the use of increasingly scarce global resources. Today, wars are still being fought over oil, as in the Gulf, but violent conflicts are already emerging on the horizon over water. The USA and other industrial powers declare those areas of the developing world where there is oil and gas and other strategically important resources to be part of their sphere of interest, which apparently even gives them the right to wage war, but it is primarily among the developing countries that water is a problem - either because the resources are inadequate or because access to water is denied.
There is still time to prevent the impending catastrophe with a careful strategy and targeted expenditure. Mr Lannoye's report identifies possible constructive approaches which deserve to be given greater attention.
The situation in the health sector is no less precarious. Already, in some countries of the EU, the motto seems to be that if you are poor, you die earlier, because the reforms aim to establish a two-tier system, but the situation in the developing countries is far more acute. Millions of people in Africa are dying every year of diseases capable of being treated with drugs that have existed for years in the industrialised countries. The newly-negotiated WTO compromise on the import of cheap generic drugs comes too late, for a start, and, secondly, it is so hedged about with formalities that it has doubtful prospects of success. Mrs Morgantini's report highlights problems concerning this aspect of trade in particular.
The rapporteur and, indeed, the entire Committee on Development and Cooperation are seeking to bring their experience and authority to bear in order to combat growing poverty with all its manifestations and impacts. We expect the same and more from the Council and the Commission.
The twenty-first century has only just begun, yet the signs point to storms ahead rather than peaceful co-existence based on solidarity. Development policy must be redefined with greater depth and scope, and a new approach is also needed if humankind is to have any chance of life and survival on earth.
Mr President, we have just heard Mr Lannoye and Mrs Morgantini present their excellent reports, which we totally support. This also gives us an opportunity to adopt the reports before the WTO Ministerial Conference opens in Cancún, and I hope that Commissioner Lamy, who will be representing the EU next week, will oblige us by taking the reports into account as part of his negotiating mandate, especially as regards the key issue of preventing water privatisation. I am sure my friend Mr Lannoye will not hold it against me if I say I attach particular importance to Mrs Morgantini's report.
The Commission wants to help the developing countries to take advantage of trade. The question is, will the WTO's rules allow them to do that? I am not sure, given the disagreements that currently divide the developing countries and the western countries over the Singapore Issues, for example, that the European Union is best placed to support the position of the countries of the South, as it has its own interests to defend, the most striking examples being agriculture and fisheries.
Helping the developing countries to take advantage of trade first and foremost means changing the rules governing trade to make them more favourable to developing countries. The countries of the South were first encouraged to export commodities with low added value, only to have restrictions imposed on them, and they are now reeling from the impact of the fall in commodity prices and the problems in accessing markets in the countries of the North. As for the WTO, it does not so much regulate markets as liberalise trade. For example, the common market organisations for coffee and cotton and the price stabilisation systems for raw materials have at present simply disappeared.
What is more, does helping countries really mean helping their populations? Do the hypothetical benefits of trade really go to the poorest people, or do they get no further than the top of the ladder in these countries? Promoting fair trade is still the only viable long-term strategy. On the one hand, we have to pay the producers in the countries of the South a fair price for their commodities; on the other hand, there is an urgent need to open up our markets to imports from developing countries and to abandon subsidies to our farmers. To that extent, the Cancún conference gives some room for optimism. I hope they will not be disappointed.
It is only by changing and diversifying their production that the developing countries will really be able to establish their independence and play a key role in world trade. The Commission's efforts should be directed towards achieving that objective, and this is the issue that the Cancún conference should focus its work on. Helping developing countries to develop their trade above all means helping the populations of those countries to try to live a better life. Can trade be a means of ensuring a better life? I do not doubt that it can, but it is certainly not the only way.
Mr President, nobody can dispute the need to create a fair global trading system, but we should not delude ourselves in thinking that fully-liberalised trade will in itself bring about fairness.
In terms of agricultural policy, for example, abolishing all market support and protection would remove about two-thirds of EU farmers from the land. This is in nobody's interests in either rural or urban areas. The current development round at the WTO is supposed to give special attention to the needs of developing countries and their desire to better integrate themselves into the global trading system. This is positive and should, in my view, be fully supported.
Sixty per cent of the world's population lives in rural areas and the vast majority are in developing countries. It is worth noting, at the same time, that trade in agricultural products represented less than 6% of total global trade in 2000. Economic growth, in the initial stages, depends more on developing countries' internal markets than access to markets elsewhere.
The experience of agricultural trade liberalisation in Mexico should serve as a warning against the promotion of fully open markets as a solution for the needs of developing countries. Two decades of this policy in the North American Free Trade Area have led to an increase in rural poverty, malnutrition and emigration. It has also caused increased workloads in agriculture, particularly for women, and an increase in consumer prices.
Increased profit and market control by multinationals has been at the expense of small family farms. If we add to this lost national revenues and damage to the environment and to biodiversity we see that Mexico's experience of seeking to develop its agricultural sector through trade liberalisation has had devastating consequences.
In terms of creating a fair trading system, the EU has made a significant contribution with its everything-but-arms initiative. We have committed ourselves to eliminating the customs duties applied to the exports of the world's 48 poorest countries. I should certainly hope that the Commission will be forcefully urging other rich countries to follow this lead.
Mr President, Mrs Morgantini broaches the right subjects in her report. Firstly I should like to consider the medicines for health crises in developing countries, for AIDS and malaria for example. Countries without a pharmaceuticals industry of their own are dependent on the import of cheap medicines. Last weekend's agreement has been characterised as unworkable by health organisations because of the complicated import procedure. The European Union is therefore going to have to continue working for a simplification of this procedure in Cancún to ensure that in practice these countries do not remain reliant on expensive medicines.
Secondly we need to make trade in general fairer. Not by supporting fair trade financially, but through fair rules. In other words, standards not just for working conditions, but also for animal welfare and the environment. Working conditions, including child labour, merit more specific detail in the Commission document. These standards will only lead to fair trade if we help the developing countries to produce and to trade in accordance with them. For imports into the European market, in particular, to some extent similar standards must be employed to prevent an improper difference in competitive conditions. This will also encourage other countries to increase the quality of their products and production methods. After all protectionism is not the purpose of standardisation, as many developing countries fear.
Finally, the low prices of raw materials and agricultural products constitute an impediment to development in many countries. Overcapacity is leading to extreme difficulties in a number of sectors, such as the coffee sector. The rapporteur rightly says that Europe must make an effort to bring about a trend towards higher prices for these products. Restricting production is a useful tool in this regard and must be recognised as such by Europe in Cancún. Free trade is after all not the solution for these problems. Both the Commission document and the report recognise this and consequently deserve our full support.
Mr President, I stand here tonight conscious that in Cancún the Commissioner and others will have to battle to protect very poor people.
I would like you, Mr President, to count to ten. When you end that count, 80 people in the world will have died of starvation. Every second, eight people die of malnutrition. What is it that these people can do to make all of us better off? The only thing they know they can do is to grow more food. But the one thing we prevent them from doing is to grow food that they can export to us.
Because we want to protect our cows and our farmers and our industry, we give more money to a cow each day than 600 million people have to live on. We give two dollars a day to a cow. The poorest people in this world have to live on one dollar.
In Cancún we can make a difference. When I came to this Parliament from the British House of Commons, I came with great expectations. I came with the expectations that the European Union meant what it said. I came with the expectation that the Doha Round was a development round. I came with the expectation that the Commissioner sitting there would have a spine to go and fight, that Mr Lamy, who had introduced 'Everything But Arms', would go and fight. Well, I want to see them fight. Because if they do not fight, what are their lives about? What are our lives about? What is all this about when we know that now, for the first time in our history, we can make a direct link between poverty and the propagation of terrorism?
We must understand that link and we must start doing something about it. I come from a very privileged background in Sri Lanka, and I know people here come from very privileged backgrounds around the world. We must understand that link and have the spine and the courage to fight to allow people - who can do things such as grow and market their food and create rural agriculture in the developing world - to export produce. We should stop protecting our cows and our farmers in Europe inefficiently, and stop destroying our own customer base. Unless we are able to do that, we are going to have to pick up a huge bill.
Mr President, this debate on Mrs Morgantini's report is about the link that we need to make between trade liberalisation, economic growth and poverty. It is about whether trade and development run in one direction. Often there are no unequivocal conclusions about whether or not that is the case.
However, I would argue, as I am sure many speakers in the debate would argue, that trade liberalisation is not a panacea for generating the kind of self-sustaining growth and poverty reduction that we want to see as a result of our policies - we are talking about coherence here - let alone the objective that we have of promoting human development.
If developing countries are to benefit from trade then the first thing that has to happen, as the report makes very clear, is that developing country producers have to get a fair price for what they produce for their exports, and that those prices reflect the value of their exports.
Since the 1970s deteriorating trade terms have cost developing countries a great deal. Many ACP countries have lost more than seven times the amount they get in development aid. For them, as the Commissioner knows, the central problem is the shortage of competitively-priced exports. But in cases where export capacity exists, in countries like South Africa, Mauritius, Ghana, Botswana and certain Caribbean countries, then one does see export growth as a result.
But they also insist - and this is the case not just with Cancún, which most people will talk about, but in the EPA negotiations - that duty-free access to EU markets is simply not a sufficient spur to increase exports. They are aware, as we are, of the importance of addressing supply-side constraints, the need for adjustments and the need to meet the associated costs for developing countries.
We need to understand - and I want to make a strong case for this - that capacity constraints are an essential part of how we deal with the ability of developing countries to tackle the trade issues that they face at this time, in bilateral, regional, and multilateral negotiations. They have a huge number of negotiations to deal with. Again, Commissioner Nielson is as aware of this, as am I, insofar as ACP countries are concerned.
In all of these negotiations there is a substantial and obvious imbalance between the parties negotiating in terms of economic size, political power and the sheer capacity to deal with the issue. I saw that insofar as the South African negotiations were concerned.
Agricultural subsidies have an enormous, crushing effect on developing country producers and markets. I hope that at Cancún, although Commissioner Lamy denies that it is a central issue, we will realise that for developing countries it certainly is.
We are a long way from achieving the millennium development goals. Two years after the declaration of a Doha development round, next week in Cancún we have an opportunity to make globalisation work for the many rather than the few. I am sure you will agree with me, Commissioner, that we cannot afford to fail.
Mr President, it is high time that forces were joined to help the developing countries to greater prosperity. The best way of doing this is generalised free trade, which offers the best guarantees for sustainable economic growth in all parts of the world. It is certainly the case that the liberalisation of trade is the key to development, but it also needs an important nuance.
I argue for the free market, not the unbridled or unlimited free market. The free market does not actually exist any more. Today we talk of a socially corrected market with attention to social standards, the environment, consumer protection, respect for intellectual rights, etc.
These constraints must be a permanent factor in the inclusion of less developed countries in the world trade system. In the next WTO round, we from Europe must certainly see the developing countries as our partners rather than as our opponents.
I do not share the view of the rapporteur, Mrs Morgantini when she says that there is no evidence of liberalisation stimulating the growth of prosperity. Globalisation offers benefits to all countries that engage in the world economy. Similar countries that have pursued a different trade strategy demonstrate marked differences in the area of per capita income. I am thinking for example of South Korea compared with North Korea, of East Germany compared with West Germany before unification. I am thinking of the Asian tigers compared with the Southern Asian countries. Or even more blatantly, about 20 years ago China and Africa were at the same level of development. Since China has resolutely pursued the path of an open economy and has engaged in the world trade system, the results have been spectacular. On average, the Chinese today earn three times as much as the Africans. The difference is enormous not just where income levels, but also knowledge levels are concerned.
The rich may well have grown richer as a result of globalisation, but any question of the poor growing poorer is manifestly untrue. UN figures prove it. The proportion of the world's population living in extreme poverty has fallen in 10 years from 29% to 23%. At the end of the nineties, there were 826 million people undernourished, or 40 million fewer than in the early nineties, despite the population explosion. The infant mortality rate fell worldwide from 64 per 1 000 in 1980 to 56 per 1 000 in the nineties. Around 80% of people in the developing countries have access to good water supplies, and illiteracy has fallen to 20%. That is not perfect, but things are moving in the right direction. There is still much to be done, but there is also hope. Proper globalisation is the way ...
(The President cut off the speaker)
Mr President, we certainly support those aspects of the report that censure the system, and for that reason we will be voting for the report, despite the impotence that it expresses.
What sort of a society is it in which nearly a third of humankind does not even have access to that most basic commodity, drinking water? Millions of people in poor countries die every year if not of thirst then at least from the many diseases spread by contaminated water. Is it because there are insurmountable technical obstacles to providing all the inhabitants of our planet with drinking water? No. Everyone knows that it is quite simply about money. Everyone also knows that twenty-first century society has accumulated more than enough material and financial resources to provide this. But water itself and its distribution have become a colossal source of profits for the multinational conglomerates. These conglomerates - Vivendi, the former Société Générale des Eaux, Suez, Bouygues - are free to raise water prices while international institutions vote through resolutions and prepare the ground for them by systematically dismantling public water services in poor countries.
Their profit is dirty money, contaminated by the blood of the millions of people who die of dysentery, cholera, typhus, malaria and bilharzia. In 10 years, the number of human beings without drinking water has risen from 1.2 billion to 1.7 billion. This is a crime against humanity and speaks volumes about the deadly harm inflicted by the current organisation of the economy, which plunges a part of humanity into barbarism.
Mr President, the next round of World Trade talks begins in Mexico next week. I have been nominated to act as a negotiator at these talks for the European Parliament. I certainly hope that the countries participating in these negotiations - including the European Union and the United States of America - come to an agreement on one very sensitive issue. There are 42 million people in the world who are sufferers of the AIDS virus - many of whom are based in Africa - yet the technology and the treatment is available to combat diseases such as AIDS. If developing countries can be given the right to distribute these much-needed medicines to their own people on their own licensing terms, then the costs of these medicines would be substantially reduced. There is now a growing political will to introduce changes to the international intellectual property rights system so that drugs to combat AIDS can be given to those countries which do not have the money to pay for them.
We all know what our responsibilities are when it comes to the issue of combating AIDS and we must act accordingly. A successful outcome to these negotiations would mean saving the lives of millions of people in the world. This round of trade talks must truly be a development round. Saving people's lives must always come before any doctrine on intellectual property rights.
Mr President, Mr Lannoye's report contains very accurate and incisive criticisms of the negative effects of privatising water supply services. I wish to take this opportunity of supplementing Mr Lannoye's criticisms with further arguments, to the effect that privatisation also weakens the protection of precious water resources. In Denmark, the supply of water is based upon a principle of solidarity when it comes to prices and the accessibility of resources. In Denmark, the supply of water services is decentralised, primarily public and to a lesser extent private, but it is always user/owner controlled. That is a very important factor for ensuring the continued protection of sources of water. The public dimension of the Danish water supply services is very active in demanding as high levels of protection as possible and in demanding an end to possible sources of pollution. The private dimension is, however, very satisfied with the diluted requirements that the EU is now coming up with and that mean a weakening of the limit values for pesticides in our drinking water.
Experience in Great Britain and elsewhere also shows that, when the water supply is turned into a commodity and privatised, there is no more protection of resources. At the time when the EU was negotiating in connection with the Drinking Water Directive, London's private water suppliers were thus lobbied on the same basis as the European chemical industry with a view to our simply allowing large quantities of pesticides into the drinking water. It was easier to earn money that way.
As I see it, the only sure way to protect sources is not to use pesticides. I am therefore very pleased that, in its conclusion, Mr Lannoye's report has, as its priority, the need to introduce production methods, in both the north and the south, that promote environmentally friendly agriculture, based to a significant degree upon local resources, green technologies and regional cooperatives. I am delighted to vote in favour of Mr Lannoye's report.
Mr President, in the last 10 years there have been several international conferences on the theme of access to clean drinking water. We know that in many areas there has been failure, not least in the commitment to ensure that everyone would have access to clean water by the year 2000. In 10 years the number of those suffering from a shortage of clean water has instead increased by half a billion, the number at present being approximately 1.7 billion. One in four people in the world drinks dirty water.
The situation is compelling decision-makers to take a serious look at whether the measures taken have been at all the right ones. Universal, equitable and non-discriminatory access to clean water is a basic human right. A shortage of water is a self-evident cause of the spiral of poverty. Experience has shown that it is impossible to leave the problem of water shortages to the market to resolve. The invisible hand of the market is hardly likely to hand a glass of water to someone who is thirsty. We also have to recognise the fact that privatisation normally means higher prices for water and purification services, which naturally cause the greatest problems for the poorest people.
Because access to water has been established as a basic right it should affect the way we think about it. Water resources should not be seen as one country's private property, but as a shared global resource. It must be said, however, that if water is treated as a free commodity to be shared, it weakens the potential for organising a highly functional water supply. For that reason, the flexible practices called for in the amendments in order to mix the public with the private are needed, as long as a person's right to water is considered to be something basic that can never be given up.
Mr Lannoye's report intelligently highlights the connection between access to water and purification and hygiene. Around 6 000 people, mainly children, die each day of infectious diseases, often caused by poor hygiene. It would be a fundamental error to view water, sanitation and hygiene as separate issues. Now, more than anything, we should increase those domestic and international resources that can be used to improve the water supply and sanitation in city slums and shanty villages as well as in rural areas. Of key importance is linking sanitation with the water supply, which will not succeed if there is no substantial additional investment on the part of those responsible for the water supply. We must, moreover, develop people-oriented technology for households as a solution to water and water purification problems.
I wish to express my support for Amendment No 19, which requests the application of a water-debt trade-off, so that debts can be cancelled and the money used to fund basic water purification infrastructures.
Mr President, I would like to highlight two aspects of the Lannoye report on water. Given that we will be represented at the WTO conference in Cancún next week, I would first like to mention the connection with the General Agreement on Trade in Services.
I think that the European Union should make its attitude clearer. If we consider - and that seems very much what you were advocating, Commissioner - that water is a public good, then we should ensure that the public authorities keep control of water distribution in each and every country. Of course, public-private partnerships can be used for funding. But you yourself quoted the comparison - a rather daring one, it has to be said - with what other countries regard as vital. Take anti-missile defence in the United States, for example. No one could imagine suggesting to the United States that they should subject their anti-missile defence to the authority of a WTO dispute resolution body, with rules such as national treatment, most-favoured nation rules, or the obligation to award a contract to any other WTO country if it responds to an open invitation to tender in this crucial area.
When it comes to water, if we take your comparison further, developing countries, such as Burkina Faso for example, even if they have access to investors, to multinational companies, should very much retain control over the way in which those investors are involved. I therefore believe that in the context of GATS - and I hope that the Commissioner responsible for development will have a decisive influence on those discussions, and that those discussions will not just relate to trade policy - we should not put pressure on these countries to liberalise their public services, in particular those relating to water, as a quid pro quo for giving them access to our markets, such as the agriculture market.
When it comes to financing, we certainly need a European fund, but I support Mr Lannoye's comments. As in the case of the European Structural Funds, we know that creating a market is not the same thing as creating a community. Sometimes we have to support measures designed to make up for delays in development, which means that public finance is essential. A European fund is vital. We should even establish a world water fund, in the same way that UNAIDS exists at world level to treat persons suffering from AIDS. Private finance alone will not be enough to achieve this, and we cannot be content just to indulge in engineering. This will also mean increasing public funding.
As regards Mrs Morgantini's report on the link between trade and development, I would say that even if everyone agrees that trade can contribute to development, it is still not enough just to open up borders - as some speakers including Mr De Clercq have suggested - as if that automatically gave the key to development. Economic diversification is crucial. We should draw more inspiration from what we have done ourselves. Over a period, in a pragmatic and gradual way and by means of sectoral aid, we have to accept that the countries of the South can protect their own economies. Encouraging them to create markets on the huge scale required is essentially the objective of regional integration. But we should not adopt a systematic, dogmatic, one-size-fits-all approach to liberalisation, because that would exacerbate the deterioration in the terms of trade mentioned by Mrs Kinnock. These countries will of course export in greater volumes and Mr Deva is right to say that we should increase their agricultural products' access to the EU market, and we should reduce our subsidies to limit the effects of market distortion. They will, however, always be exporting products with ever lower value on the world market. These countries should be in a position to export more diversified, sophisticated and industrialised products. We therefore need to revise our trade policy towards developing countries, by giving priority to the aspirations and objectives of trade policy and to those of the Commissioner responsible for development.
Mr President, I would like to congratulate the Commission on its rapid response to the challenges set in Johannesburg on the issue of water and the lack of water, and also Mr Lannoye, whom I shall now address.
Nevertheless, I believe that the report issued by the Commission on water does not go far enough and perhaps avoids some of the most important structural issues and fundamental problems which we are going to have and which we already have in relation to water.
Firstly, I believe that the debate goes much further than privatisation or liberalisation. Europe is accustomed to providing general solutions, to laying down directives on everything relating to the European Union. I believe, furthermore, that we must fully accept that sustainable development must be approached in a made-to-measure fashion, that the problems are not the same in one place as they are in another and, therefore, we must, from the outset, establish flexible and open policies which allow for thousands of different solutions, hundreds of thousands of small projects, appropriate for the place in question. We must, moreover, introduce this philosophy into the investment criteria and the aid criteria amongst other things, because without local efforts and this adaptation of programmes to local projects we will not get anywhere. I therefore advocate this notion of flexibility, adaptability and numerous small projects, despite the fact that there are broad problems.
Nevertheless, on the subject of the framework concept, there is another issue which I would like to comment on. If water is a universal resource, as necessary and indispensable as the air or the earth, it is also limited and, take note, ladies and gentlemen, it is a transportable resource, unlike the earth. It therefore requires protection and regulation not only by states, but also at international level.
It is a resource which must be shared. Just as the great rivers are shared and enjoyed by peoples of different languages, religions and nationalities, it is a cross-border resource and therefore requires international agreements and conventions for the sake of justice and sustainability.
As a universal resource, Europe must propose an international agreement, a convention which will allow rivers to be organised in accordance with river basins, as stated in the Directive on water, preventing a particular country from having the right to intervene in a manner which, as in the case of the Tigris and the Euphrates, leaves other nations in precarious situations.
Europe must take decisions as well, and talk about the fact that water, being a universal resource, cannot belong only to those who live at the heads of river basins or the peoples who wish to use them along the length of their course; we must discuss the possibility of creating diversions without harming anybody, in order to resolve the problems of desertification and water stress; in order to resolve the problem of the development of peoples living at the mouths of rivers or along their course.
I believe there are legal issues of great importance which Europe should promote and we should also introduce the concept of flexibility, sustainability and made-to-measure actions.
Mr President, I am sure you have seen it, that Oxfam cow, to which we are currently giving shelter in our Parliament. For us Europeans, this cow is of course a symbol of affluence. But let us be realistic, for people in the developing countries this cow stands for unfair world trade.
There is a good reason for Oxfam campaigning under the slogan 'Make trade fair, stop the dumping'. I cannot repeat it often enough, and Mr Deva has also used the example: for a fifth of the poorest people in the world, the amount that this European cow receives in subsidy per day is more than they have to live on each day. In point of fact, the aim of our social democratic input at the WTO negotiations in Cancún next week is to come closer to genuinely fair world trade.
Mrs Morgantini's report on aid and trade therefore comes at the right time. It also clearly chooses the side of the developing countries. Unambiguously, the rapporteur stresses that, two years ago, clear agreements were made in Doha, but that there are difficulties in following them and observing them. First and foremost, it is the rich north - we may well look a little longer at the United States - that has been in default. In June, also in Europe as a party to the treaty, we just in time reached an agreement on the reform of European agriculture. This weekend we were finally able to reach an agreement, a huge breakthrough, on cheap medicines, following very strong resistance from the United States. It was at the last minute, but it was undoubtedly a huge breakthrough.
Apart from agriculture and medicines, the core of the Doha negotiations, the trade in services will also be on the agenda in Cancún. In his report Mr Lannoye takes a closer look at one of these services, that is the supply of water. His argument is that water is public property. I would say water production in particular, that is what my group actually supports. Water production must therefore stay in government hands, but for many developing countries private capital is needed for water distribution. The Commissioner has explained this. That does not mean that it must not happen under the control of the government, which is responsible for access and pricing. But 1.7 billion people have no access to clean drinking water and as many as three billion have no access to sanitary facilities. There is a compelling need for a good policy in this regard. Social democrats are in favour of public services remaining in government hands, a public responsibility of government control. But that does not mean that the private sector does not have an important part to play in parts of water distribution. This is the essence of the debate and here we agree with what the Commissioners said. In my group, as my colleague has already said, there are different thoughts about this.
A second product that warrants special attention in the light of trade and development, and which is often overlooked in the discussion of agriculture, is cotton. Four West African countries have called on the WTO to recognise the strategic importance of cotton for development, combating poverty, and food security in Western and Central Africa. Ten million people are directly dependent on the production and export of cotton. Their development is being hindered by trade barriers in the cotton sector, as a result of which prices are being kept artificially low. Our plea is that, in Doha, we should take measures concerning products such as sugar and cotton. We are also sure that the Commission can take action in this direction. Then we will have fair trade. More trade therefore means more success for the poor countries.
Mr President, knock on any mud hut in any poor country and ask the poor family inside what it needs most of all. There is only one answer: water. Not democracy. Not human rights. Not medicines. Nothing else, just water.
If the European Union has allocated EUR one billion for water aid - and I believe Commissioner Nielson has been instrumental in this - I must congratulate the EU and the Commissioner. What a fantastic job. This is what these people need. Sadly, it is not enough. We need to do more and I ask the Commissioner to please make sure that this Parliament has a say in formulating water aid policy so that it is not lost in the clouds like the EDF. Parliament needs to be involved.
I want this to happen. I hope you will assure us of this because I do not want my colleague here to persuade the PPE-DE Group to vote against the Lannoye report tomorrow. I understand what you are doing and I have confidence in it.
I would like to say a quick word about trade. The poor countries need to process their products, not simply to export the raw products so that the value added is not received by them. That is the key to trade. I know Commissioner Nielson understands this and I know he is working for it. I hope he will do more.
. The contribution by Mr Khanbhai corresponds to Mrs Sanders-ten Holte's remarks about the wish of Parliament to be involved in anything relating to the Water Initiative and the Water Fund. This is not difficult to understand. The money we are talking about is part of the EDF. We are working to set the budget for the EDF. The Commission and Parliament are in full agreement on this, also for very principled reasons.
We want a special facility or fund in order to have a more flexible instrument, more ability to work across the board. There is no reason for the worry expressed in the report by Mr Lannoye about the 0.3% management of the fund. This is not an attempt to create one solution. It is more like a facility. It does not matter if we use the word 'fund'. The main idea is to be able to accelerate actions as necessary and to be a catalyst for the various partnerships that it is possible to create and promote. We are not talking about a conventional method of funding projects, but something that could accelerate things.
We hope that this debate and the welcome support from Parliament will make it possible for Member States to accept what we have proposed. To be direct, this is about eliminating the risk of losing EUR 1 billion of the EUR 13.5 billion reserved in the 9th European Development Fund which is up for evaluation next year. That money was made conditional some years ago, under the Cotonou Agreement and the 9th EDF, on the performance in the first part of the period. This is a totally political judgement. This is why we came up with the idea of reserving this money for the Water Initiative, in order to make sure that we all agree on this high-priority dossier and reserve the money for it so as to more or less lift this EUR 1 billion out of the general discussion. That is what we are trying to do. I hope that support from Parliament on this will muster enthusiasm among Member States.
Regarding the trade aspect of the discussion, I agree with Mr Belder about the very difficult situation in terms of coffee. It is ironic that we urged developing countries to diversify and pointed out that coffee was a good cash crop. The result is that now, Vietnam and many other developing countries are quite successfully moving into coffee production, consequently dumping it on the market, and damaging the market to such an extent that we have a crisis that is very difficult to deal with. There is no easy answer to that. The reality of the market is here to stay.
The joint debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the debate on the report (A5-0217/2003) by Mr John Bowis, on behalf of the Committee on Development and Cooperation, on the Commission Communication on health and poverty reduction in developing countries (COM(2002) 129 - C5-0334/2002 - 2002/2178(COS)).
. Mr President, today the world's gaze is very much on world trade. However, for millions that is a million miles from their broken, infected and disabled lives, because you can only trade if you can make, grow, sell and distribute. Those tasks are essential to your economic wellbeing and to your country's economic growth. They are tasks which are way beyond you if you are physically or mentally ill or disabled. If they are beyond you, you are in a downward spiral to poverty and, more often than not, to death. Health and wealth, ill-health and poverty are inextricably entwined. Poverty leads to ill-health and ill-health means poverty for nations, families and individuals. Without health you cannot create wealth and without wealth you cannot prevent and cure disease.
We, the countries of the European Union, have accepted the challenge to help the least- and the less-developed countries to overcome poverty and to become partners with us in world trade and development. We have acknowledged the fundamental link between good health and the reduction in poverty and we now need to enhance this priority in our development policies.
The Commission has sent us a good communication, which I welcome. It focuses on the three massive challenges of TB, AIDS and malaria and nothing in my report contradicts that focus. Indeed, I call for more and better investment in these areas.
However, there are other enormous health challenges we must also address. Let me start with the final point in our report. We, the developed world, are short of doctors. Each and every year we make up our domestic failure by recruiting 63 000 doctors from the developing countries. In return, we send them just 1 300. This is unacceptable.
Then let me re-emphasise the need for a shift in resources to basic health, if our rhetoric is to be translated into effective action. Just 3.4% of our current development budgets go to health. That is simply inadequate. Only 9 of the first 61 country strategy papers had health as a focal area for cooperation. That will not achieve results.
We need resources, but they must be efficiently targeted. Drugs, for example, are wasted if not accompanied by adequate storage, distribution, monitoring and patient education. Nigeria is an example where dramatic improvement was possible in fatal childhood diseases once the programme developed a home-to-home strategy and changed the public perception about immunisation.
Then there are the diseases and disorders beyond the three priorities of TB, AIDS and malaria. By 2020, 80% of the global burden of disease will be non-communicable diseases: cardiovascular, cancer, respiratory, diabetes, depression, epilepsy, etc. Diarrhoea diseases kill 1.5 million children a year.
We heard in the last debate about water. Apart from malaria, water-borne diseases that debilitate and destroy include typhoid, dysentery, cholera, hepatitis, trachoma, fluorosis and Japanese encephalitis. Yet 1.1 billion people have no access to clean water and 2.4 billion are without hygienic sanitation. Yet the cost need not be prohibitive, and our report points to examples of inexpensive interventions and changes of local practice which can make a significant difference.
I am grateful to colleagues from all parts of the House who suggested additions or amendments - most of which we were able to incorporate in committee - and a few which I have accepted and put my name on at this plenary stage. I would also like to thank the governments, academics, practitioners and NGOs - not least from the developing countries themselves - for their contributions. They confirmed many of the proposals I had drafted and suggested new areas for me to explore, such as vaccines, maternal health, biomass fuels and palliative care. I hope Parliament will endorse our report and that the Council and the Commission will see it as supportive as well as exhortative. None of us can be satisfied with our efforts to date to defeat poverty by promoting good health. We are all in development mode and our commitment must be to drive our policy forward and faster. It is in all our interests to make real and lasting progress.
. Mr President, I would like to start by thanking Mr Bowis for his good work. While we give support to health directly in many countries, the Commission is increasingly investing in budget support strategies where the linkages to improved health outcomes are ensured.
In this context the follow-up through key input and outcome indicators is crucial and this is a high-priority area of work. This relates to a long discussion with Parliament and the Committee on Development and Cooperation about the percentages allocated to different sectors.
The Commission is prioritising support for improved health and education outcomes. To reflect this, it is not enough simply to calculate funds for health and education where they appear as focal sectors. All support to related social sectors, such as investment in water and sanitation, and budget support linked to improved health and education outcomes, has to be taken into account. Doing this brings us to something that adds up to more than 40% of the programming for the 9th EDF.
It is a matter of the credibility of the link between budget support and outcomes in these sectors, but this is the best way we can do this. We are relying on other donors or partner governments to do more of the substantial work. We are providing a lot of money, but this is also what complementarity is about, what donor coordination is about and what ownership is about.
I am in no way apologetic about these percentages and I will never get tired of arguing like I do here whenever, like tonight, I hear figures - which I feel are wrong - regarding how much we do in these sectors. The Interreg contribution through budget support is real and it has the advantage that it also makes it possible for us to fund, and for support to be received for, the ongoing recurring costs.
It does not do much to help to build a nurses' training centre if the teaching there cannot be sustained. That is one of the advantages of budget support. This is in no way an excuse, but it is a real, hard-core explanation.
The specific challenges as regards HIV/AIDS, malaria and tuberculosis have been meaningful, leading to our contribution to the global fund. Our engagements at country level mean that we now know better what to do than we did some years ago.
Attempts at solving the HIV/AIDS problem are made more difficult as it involves having to cope with the ideological battle of reproductive health and sexual rights. I do not want to start a discussion tonight on these issues, but it is an added problem on top of all the other existing problems.
As regards financing I am pleased that it was possible to get the United States to accept what everyone else agreed to in December last year in the WTO on TRIPs and the use of generic medicines. The point I want to make here is that it is very nice to see that our decision last year to untangle the procurement of medicine for these diseases adds to the reality and impact of what was agreed in the WTO last weekend. If we still tied procurement to European producers, the WTO agreement that Third World countries should be able to buy generic medicine would not have carried much real importance. So it is the combination of this deal in the WTO and our untying of procurement there that really is dynamic.
I do not want to prolong the discussion ahead. I will end by repeating my appreciation of the input provided by Mr Bowis.
Mr President, it is the people with least resources who suffer the worst health. Illness and poverty are two sides of the same coin and therefore any strategy for combating poverty must take account of this interrelationship. Lack of health drastically reduces the opportunities for the peoples and groups suffering from it to develop. In developing countries, 28 000 children under five years old die every day as a result of illnesses which can be prevented with existing medicines. Diarrhoeal diseases alone kill more than a million and a half children per year and one in every 13 African women may die during pregnancy or childbirth, which also means that they can no longer care for the rest of their families, immediately increasing their risk of death.
AIDS, as well as killing more than 2 million people in Africa, is hindering the possibilities for development in a society by removing thousands of active young people and mothers who, in turn, leave behind orphans.
Women are the poorest and suffer most from illness in the developing countries. Furthermore, they are much more vulnerable to risks of illness, which is always linked to poverty, precisely as a result of their reproductive role. That is why we have wished to highlight the importance of information, but also of access to reproductive health services, which would help to prevent the spread of AIDS, illnesses caused by continual pregnancies, births and clandestine abortions.
Incorporating the views of women into the fight against poverty and illness is essential to the least-favoured societies since they are responsible for the care of children and because they are an indispensable factor in the well-being of individuals, families, local collectives and nations.
We believe that, thanks to this report, whose rapporteur, Mr Bowis, has been so much in favour of incorporating the gender perspective into it, the Commission's Communication has been improved. Perhaps the same can be said for the still weak position occupied by women in the development policy of the European Union, which I believe must continue to strive to fulfil its commitments.
Mr President, I would like to begin by thanking Mr Bowis for this really excellent report. This House welcomes the Commission communication and urges the Commission and the Member States to make their contributions to achieving the Millennium Development Goal of halving by 2015 the proportion of people without sustainable access to safe drinking water, especially given that around three million people die every year from water-borne diseases.
If we look at the Commission's ambitious goals, they deserve Parliament's full and unequivocal support. The EU has undertaken to reach the development aid target of 0.39% of GDP on average for all EU Member States by 2006. At the International Conference on Financing for Development in Monterrey in March 2002, it was agreed that each of the current EU Member States would by 2006 increase the proportion of GDP spent on development to at least 0.33%. Yet taking the Federal Republic of Germany as an example, we can see that unfortunately, this is likely to remain a utopian ideal. Germany vigorously rejected, to the very last, any increase in spending, claiming that this was incompatible with budget discipline. This shows that ultimately, the Federal Government's economic policy failures are the cause of inadequate development assistance.
Only yesterday, I saw that the German Minister of Development states on her website that 0.27% of GDP is currently allocated to development assistance. This must seem like pure mockery to the people affected, who followed what happened at the World Summit on Social Development in Copenhagen as long ago as 1995 and trusted the pledge that 0.7% of GDP would be spent on official development assistance. The only conclusion we can draw is that it is hard luck for anyone who relies on development pledges! It is a sign of political bankruptcy - indeed, it is a political debtor's oath - that at the same time, real expenditure has decreased by more than 500 million euros from 1990 to 2001. Yet we live in an era when Volkswagen, for example, has to appoint three apprentices to every training place in the developing countries because two out of three die during training, either from Aids or from other - water-borne - diseases.
UN Secretary-General Kofi Annan said in Monterrey, and I quote with your permission, Mr President, 'If the industrialized countries do not double development assistance, the forces of envy, despair and terror will continue to grow'. Let me add to this: these forces will impact on Europe too. That, not least, must be avoided!
Mr President, ladies and gentlemen, the rapporteur has presented a very comprehensive report demonstrating, in an impressive and multi-faceted way, that there can be no sustainable development without good health. Poverty reduction must therefore be linked as a matter of urgency with measures to combat diseases, and great efforts are needed to build an effective healthcare system in the developing countries. In this context, we must focus first and foremost on the most vulnerable population groups, such as children, who die, as previous speakers have said, in their hundreds of thousands every year from diarrhoeal diseases. They die of infectious diseases because they are denied the vaccinations which could save them, and they fall victim to malaria - hundreds of thousands of children every year - because their immune systems are not robust enough to survive this disease.
These examples show that health problems in the developing countries, especially among children, certainly do not always result from life-threatening diseases. Often, they fall victim to illnesses capable of being cured or prevented if the necessary drugs or vaccinations are available. Women, too, are especially at risk. Giving birth to many children at short intervals destroys women's reproductive health, causing severe anaemia and increasing their susceptibility to infectious diseases. Poor food or malnutrition also undermines the health of large sections of the population - for hunger is not just hunger, it also saps the strength necessary to build a good life.
It has quite rightly been pointed out, and I say this again, that sustainable development is under threat. It is true that a holistic strategy is required. It is not just primarily a matter of medical care. The scenario we are dealing with today - and this is where the campaign against tuberculosis, malaria, and AIDS comes into play - is that we are dealing with diseases - AIDS in particular - which are not curable but which can be treated, thus giving people the opportunity to live for longer. Nonetheless, the fact that there is no cure for it means that we must also address the issue of prevention. This is an extremely important area, and must also be included in a holistic healthcare system.
I am convinced that we can generate more support for these campaigns in many ways if we highlight the severe economic impacts sustained by countries where a large number of people are affected by these diseases. According to the statistics which I have available, in Burkina Faso, agricultural production has decreased by 16% because people are sick or have already died of AIDS and therefore can no longer work in agriculture.
In Swaziland, school attendance among girls has decreased by 36% because they have to care for their parents who are sick with AIDS. Ultimately, only the grandparents will be left. This means that massive economic damage will result in these countries unless there is an effective healthcare system to help restore public health to the necessary level.
Mr President, Commissioner, ladies and gentlemen, the Commission communication and Mr Bowis's report are based on the vicious, infernal and fatal circle which robs developing countries of any real right to health for the majority of their population, which only aggravates their underdevelopment still further. The same applied, incidentally, to my own report on the financing of clinical interventions to combat AIDS, malaria and tuberculosis, which was adopted several months ago.
I therefore give my unreserved support to the rapporteur and to the proposals he and the Committee on Development and Cooperation have put forward. We need to increase the level of financial contributions, particularly those earmarked for water. As several other Members have said, three million people die in the world every year for lack of drinking water. Major vaccination campaigns are needed. Preventive health measures need to be built up. Medicines need to be made accessible and methods of treatment need to be adapted for developing countries, not to mention palliative care, the provision of analgesics and the fight against trafficking in counterfeit medicines.
In March 2003, in the wake of the Sixth Framework Programme on Research and Technological Development, I persuaded the European Parliament to adopt a EUR 600 million research programme to combat AIDS, malaria and tuberculosis under Article 169, which also made a concrete contribution towards achieving the same objectives.
I am seizing the opportunity I have been given this evening to inform fellow Members about the implementation of this programme since its final adoption on 16 June. Commissioner Busquin has returned from Africa, where he was able to confirm interest on the part of researchers in the countries concerned following the establishment of appropriate management structures. Measurable progress has already been accomplished over several years, very often with the encouragement of this House, acting in close partnership with the European Commission. We also, and above all, need to be aware of the dramatic situation in the developing countries, which is an indication of everything that remains to be done and of the enormous effort that is required in terms of imagination, partnership and budget resources.
By way of conclusion, I would like to reiterate my support for the committee's proposals, my total support for our rapporteur, my personal commitment in these areas, not to mention the commitment of my group, the Confederal Group of the European United Left/Nordic Green Left, and I invite the Commission, and above all the Council, to step up Europe's commitment if we are to avoid a situation in which far from improving, the developing countries' position deteriorates in future.
Mr President, up to now we have placed particular emphasis on the fight against communicable diseases, especially HIV/AIDS, tuberculosis and malaria. We have repeatedly asked for the scope of this action to be extended to other diseases particularly associated with poverty and with poor hygiene and environmental conditions. I therefore very warmly welcome John Bowis's report, which approaches health in the broadest possible way and takes account of the impact on health of food, environmental and educational policy.
Preventing diseases involves improving the living conditions of people in the South, by means of a coherent and integrated development strategy. In the long term a preventive strategy is essential. In the shorter term, we need to ensure that the sick have access to treatment and medicines, which also have to be made available in the first place. It is true that in the majority of countries in the South health systems are poor, but privatising the sector will not solve the problem. Only the public sector can provide free and universal health care. For that reason, health should continue to be excluded from GATS, and I am delighted that this report reiterates that fundamental principle.
I of course support the amendment calling for the provisions of the Doha Declaration on medicines to be implemented, especially as the agreement that the TRIPS Council has just reached is supposed to allow it to come into force. Although we welcome this entry into force, it also has to be recognised that the complexity of this agreement means that we have some doubts about its effectiveness. For example, countries without any production capacity will be subject to a double system of mandatory licences and restrictions that they could often find costly. If health really is one of the priorities of the European Union's development policy, then the Member States should make a firm commitment to grant the mandatory licences developing countries need if they are to protect their public health.
We Members of the European Parliament need to join together to exert continuing pressure if this communication is not to be just a dead letter.
Mr President, I would first like to say thank you to my colleague, Mr John Bowis, for his work. He has taken all aspects of human health into consideration impartially.
It is opportune that we should be speaking about the health situation in the developing countries and access to clean water in the same sitting. You cannot just daydream about good health if people are denied their basic right to clean water. Clean water, functional sanitation and good hygiene are the foundations on which healthcare is built. Every year three million people die of infectious diseases transmitted through polluted water.
Health and poverty reduction is a subject where almost everything has already been said. There is no lack of information from us. I do not intend now, therefore, to churn out more tragic figures and statistics before Parliament. I would prefer to tell you briefly why I decided some time ago to stand for the European Parliament. When I was asked to stand I had serious doubts about the reasons, which I shall not go into here. However, while I was thinking over what my decision should be I was on a working trip to El Salvador and Mexico. I was working for a development cooperation organisation examining the tracks of the hurricane that had raged in the autumn of 1998 and familiarising myself with the situation regarding AIDS patients and conditions in the slums. I met a mother of small children who had been infected with HIV by her partner and now it had been detected in her newborn child too. I encountered a lot more examples of wretched human destiny: small people crushed by enormous problems. Then I began to think: what if the politicians who decide these people's affairs and fate for them have never met them in the flesh? What, furthermore, if they do not understand the issues they are taking decisions about? Supposing they do not even see the people through the statistics? They are, after all, real people, not zombies. They have a pain threshold.
I made the decision to go into politics for these people's sakes. Many a time I ask myself if my efforts are visible anywhere or sufficiently visible, and I cannot bring myself to answer the question. I think that if it does not result in any practical decision being made, or a gesture made for better things to come, or a hunger for justice, which has concrete results, I do not have the right to call myself a politician.
Mr President, in 2001 this Parliament asked the European Commission to make primary education and basic health care spearheads of development policy. Now 35% of the development budget goes on social expenditure, including education and health care.
For Africa one of the biggest threats is the AIDS epidemic. Along with tuberculosis and malaria this is a disease requiring extra attention in the Commission's policy. In the present announcements this attention is very clearly in evidence in the action programme. Attention is focused on these three diseases. The arguments for the approach to these three diseases remain valid and have even become clearer still than previously where AIDS is concerned.
Public opinion however is not yet fully mobilised around a clear realisation of the worldwide crisis that these three diseases represent. There is still an urgent need for large-scale collective action.
In his report Mr Bowis rightly says that, in addition to these three diseases, the approach to other poverty-related diseases also warrants attention. African trypanosomiasis, better known by the name sleeping sickness, is a good example of this. There are two stages to this infectious disease. In the first stage the victim suffers fever and debilitation. The disease is difficult to recognise at this point, but relatively easy to treat. If the disease is not treated, then the parasite moves from the blood to the brain. It can take anything from a few weeks to years before the disease progresses from phase 1 to phase 2. In stage 2 the victim suffers fits and convulsions. Sleeping sickness is easy to recognise in the second phase, but treatment then is far more difficult. If the disease is not treated, the patient goes into a coma and inevitably dies. There is a general lack of such treatment in the developing countries. An unnecessarily large number of people die because the diagnosis cannot be made in time and medicines are not available or are far too expensive. The agreement on the cheap AIDS medicines that was concluded last Saturday as part of the WTO negotiations is a big step forward in combating this poverty-related disease.
To give priority to basic health care ahead of regulations in the field of intellectual property was a crucial decision. Failure would have destroyed confidence in the ability of the WTO to have a development round to tackle the injustices in the world trade system. All the WTO members now have an obligation to ensure that the agreements work in practice. European countries must promise, just as Canada has already done, that producers of generic medicines obtain licences from the country in question for export to developing countries.
It is also important in the WTO negotiations that, where the trade in services or GATTS is concerned, the right of every WTO member to regulate public services should be guaranteed and that developing countries must not be compelled to hand government control of basic services such as health care over to the market. I would like to say expressly that, in this, I feel supported by the attitude of the Commission and Commissioner Lamy. In this our positions do not differ.
If you were to ask a random passer-by in Strasbourg how his health was, then that will always count as number one. If we later go to South Africa, I should like to see a similar random passer-by whom we meet there able to say the same, and for us to be able to live safely in the same world village, on the same street.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the report (A5-0249/2003) by Mr Richard Howitt, on behalf of the Committee on Development and Cooperation, on the Communication from the Commission to the Council and the European Parliament and the Economic and Social Committee on participation of non-state actors in EC development policy (COM(2002) 598 - 2002/2283(INI)).
. Mr President, non-state actors, non-governmental organisations, private companies, trade unions and civil society have a major role to play in the European Union's development programmes. They are crucial to us for four reasons. First, good development practice means that aid is successful when the beneficiaries themselves participate in the programmes that deliver that aid - helping people to help themselves.
Second, non-state actors provide pluralism, alternative views and alternative experiences to those of governments, views which are at best representative of grass-roots communities of marginalised people, who in turn are representative of those in greatest need.
Third, a strong civil society is part of a healthy democracy, providing scrutiny of governments and promoting principles of anti-corruption and good governance. Democracy and development go hand in hand.
Fourth, from a European perspective, the best of independent actors - renowned non-governmental organisations like Oxfam or the Save the Children Fund from the UK, Médecins Sans Frontières from France and so on - have helped to deliver public support to the whole notion of development, as well as providing a record for ensuring the swiftest, most direct and efficient provision of aid which, in itself, commands that public support.
However, as the proposed resolution lays down, that relationship is not always a comfortable one. For example, non-governmental organisations are themselves not immune from criticism. I supported Commissioner Nielson when he made proper criticisms regarding the management and efficiency of the former liaison committee of EU development NGOs in Brussels. It is true that non-state actors can suffer from the same problems of bad governance for which we sometimes criticise governments of developing countries. Yet the Commission's communication and this Parliament's conviction is based on the principle that we can do better.
I am grateful for the active cooperation of the Commissioner's services, but the results of my questionnaire - showing that non-state actor consultation took place in only half of 63 beneficiary countries and that the totals by region record only 2 or 3% of the total funding provided going to non-state actors - represents a challenge for the time ahead. It is a challenge which can and must be met in the forthcoming mid-term review.
I welcome the fact that the Commission supports my proposal in the resolution for one staff member per delegation in developing countries to be responsible for NSA consultation and participation. We have taken such steps in relation to financial management and it is right that we give equal weight to quality as well as quantity of aid. I hope the Commissioner tonight will not simply support the principle of training in this respect, but will also commit himself to beginning to deliver it in practice. I propose in the resolution that this process be supported through the creation of multi-stakeholder committees by country or region, a proposal which is meant not to increase bureaucracy but to ensure systematic means of participation by NSAs.
I know that the Commissioner has a healthy scepticism of my interest in budget quotas, but the 15% identified in his own programming guidelines should provide a firm baseline in the budget for non-state actor participation - 85% for governance seems not an unduly small amount. I welcome the fact that the Commissioner has now invited MEPs, including myself, to contribute to the reform of the specific NGO co-finance budget line. I advance the proposal that the delegation should manage its own small-scale, capacity-building funds - a model which is effective for some Member State interventions, including those in the United Kingdom.
In conclusion, I accept that non-state actor involvement is not simply - nor principally - an issue of funding. It is now five years since the Commission established a small, informal working party under the then Director-General of DG Development to recommend a new relationship with non-governmental organisations. The evolution of those discussions has, in part, taken in Commissioner Kinnock's reform programme and the White Paper on Governance from Mr Prodi. Now it includes the proposal from the European Convention for a legal base on civil dialogue. In development specifically it has included the legally-binding, contractual participation laid down in the Cotonou Agreement, a principle that we believe should be extended to the EU's relationship with all regions of developing countries in the world.
However, it is now time to move from discussion about NGOs, civil society and non-state actors in order to effect real change and improvement. Commissioner Nielson's communication gives us the opportunity to do just that. We must, we should and we will.
. There are many different aspects to the discussion on the role of non-state actors. One is that we deliberately played up expectations, especially in the ACP countries following the Cotonou Agreement, making an interesting breakthrough in giving them a role in the debate over country strategies and also starting a new activity of being able to fund the different non-state actors in these countries more directly. But these activities of NGOs and so on in our partner countries are not something we run or organise. It depends on the political situation, the level of democratisation, the character of the society. In some countries these things are very new. That is why the feedback of how successful this inclusiveness has been is somewhat mixed. We are pushing for it, but I cannot accept that the Commission can or should be made responsible for how successfully this can be done in another country. It is not our country. There is a limit to our powers.
I am quite optimistic. We have compared our attempts to the somewhat similar ones to broaden participation in the discussions in the poverty reduction strategy paper process, handled by the World Bank with the same countries in most cases. When we compare the achievement of involving civil society, we have had much more success.
This should not be seen as a civil society beauty contest between the Commission and the World Bank. It is of more interest that both urge the partner countries to do the same thing. The partner countries could then see that different partners in development work would actually like civil society in these countries to be more involved.
Civil society relations with NGOs in a European context are a somewhat different story. Mr Howitt wrote something in the explanatory statement that I disagree with. It is simply wrong. He says that the organisations themselves complain that any consultation they enjoy is entirely ad hoc and that the Commission can be accused of only consulting when it wants to legitimise its own perspective. I have checked whether the new umbrella organisation of development NGOs agrees with this description of the relationship. It does not. So what Mr Howitt has presented here is not what I have heard from the same NGOs. Of course both the NGOs and Mr Howitt could be wrong. I do not claim that one of them must be right.
In my view, today we are in a constructive phase of the discussions. My preference is to put the emphasis on an exchange of substance rather than formalising things between us. This is well understood. The hard-core of cooperation - the funding and administrative working relationship - is better than it has been for many years. It is possible to keep it that way. What is most interesting in terms of the funding aspect is that the NGO budget of EUR 200 million per year is only a small part of the total activity that we are funding through NGOs. The total amount of money per year going through NGOs is closer to EUR 1.5 billion - food aid, food security, part of the humanitarian aid for NGOs, and a great volume of project implementation work where we use different NGOs in the field. This should be given more attention. The EUR 200 million budget is so heavily in demand that we have an impossible situation if all of the discussion is concentrated there, especially in view of the ten new Member States that will join the EU. We should take care to provide good opportunities for NGOs in those countries to get in on the action. The EUR 200 million budget for NGOs should be looked at with a view to making sure that civil society in the new Member States does not feel marginalised because of stiff competition for that specific budget.
I look forward to continuing the discussion, not only with Parliament and Mr Howitt, but also with the NGO community.
Mr President, the role of NSAs - non-state actors - in helping development has been acknowledged and I agree with Commissioner Nielson in what he said. If you look at the United Nations, there are 72 000 registered NGOs drawing EUR 7 billion every year. Certainly, the NGOs have got their act together. They know what to do, where to go and source the founds.
On the other hand, private companies - and they are non-state actors too - do not enjoy the same status, privilege or funding. I am very much in favour of tilting the balance to established private corporations with a good track record in development and in developing countries, so that they may also receive aid that would be very well utilised.
We also have two categories that the EU has never considered. I know they are slightly off-track and perhaps Parliament has discussed this. One of them is service clubs, such as Rotary Clubs, which do a fantastic job at a very low cost. Others are missionaries, particularly in Africa. Very selective use of mission work in developing countries can bring substantial benefit to the very poorest in these countries for very low sums of money. I have personal experience of both Rotary Clubs and missionaries working in East Africa for very little money. They provide substantial support for local communities.
But today I am going to focus on accountability. It is known that a large percentage of money received by non-state actors, particularly NGOs, is spent on administration, including high salaries, first- or club-class fares, and bills for expensive hotels. There are so many seminars which now, with information technology, are totally unnecessary. Transparency International is supposed to monitor the role of such bodies, but it has not done the job it is supposed to have done.
I am pointing out these things for this Parliament and for Commissioner Nielson to put at the back of their minds because much has already been said and will be said. But I want to highlight one thing and I hope Commissioner Nielson will take note of this. Whenever the EU gives any aid to any poor country, please let us inform the population what we are doing: how much money we are giving for each sector and to which actors or players or stakeholders this money is being given. Because the poor will be the best invigilators, the best inspectors, the best reporters to our EU delegations if they find that this EU money is being misused. If money has been given to the government through budgets and not spent in an appropriate manner the people will know and will report. If money is given to NGOs and it is not utilised people will know. But if they do not know what the EU gives, for what sectors, there is no inspection, there is no vigilance and there is no feedback.
I want to say one last thing. There is aid fatigue and it is important that whatever the EU gives, which is very generous, it is spent well. I wish Commissioner Nielson much luck in what he is doing. He has my full support.
Mr President, we in the Group of the Party of European Socialists have been genuinely pleased with the Commission's initiative to define and strengthen the role of non-state actors, both European and from recipient countries, in the Community's development policy.
I would like to congratulate Mr Howitt, because his report was approved unanimously within the Committee on Development and Cooperation. Furthermore, he did significant work by means of a questionnaire aimed at ascertaining the situation with regard to the participation of NGOs.
It is a fact that NGOs have had a decisive influence on the current configuration of a more open international society and on the democratisation of a system of international relations which until very recently was restricted to states and intergovernmental organisations.
We believe that the active participation of NGOs in the implementation of the Community's development policy represents the principal added value of European cooperation, since it provides a degree of effectiveness which development policies do not have when they are implemented solely within an intergovernmental context.
Nevertheless, this is not a round trip, although there is no doubt about the need for development processes to be participatory if they are to be effective and sustainable. Only in a minority of cases do non-governmental organisations and civil organisations in the countries receiving aid participate in the creation and implementation of the development actions benefiting them. As Mr Howitt's report points out, we will ask the Commission for data on the participation of non-state actors in the production of strategy documents by region and country.
It should be pointed out that programmes and projects drawn up in this way are mainly financed by means of the EDF, to which, unfortunately, the non-state actors do not have direct access. The other source of funding, the decentralised cooperation line B7-6002, involves very small amounts - 3% of the amount provided for NGOs.
The structuring of civil society, including companies, NGOs, local organisations and the like, is essential to development processes and cooperation relationships. We therefore trust that the Commission - despite the fact that it has expressed some reservations in relation to the report - will stipulate our requirements as soon as possible in this regard and respond to the commitment made with the international community by means of the millennium declaration - to which end the United Nations adopted an agenda for action which involves 1 300 non-governmental organisations - to create a mechanism for permanent consultation with non-state actors and improve open and integrated dialogue, which the rapporteur, Mr Howitt, calls participatory development. There must be permanent consultation with non-state actors in order to combat extreme poverty in the world.
Mr President, Mr Howitt's report opens up some interesting avenues. Public involvement in cooperation with developing countries is at the heart of our concerns. This communication should underpin real cooperation with non-state actors.
Who are these non-state actors though? Who are these privileged partners? Are they partners imposed on us? We believe that participation should involve a wide range of actors, including partners from the South, and it should prevent the poorest countries from being marginalised. This means that a proper mechanism needs to be established to optimise participants' representation. This communication should not allow the Commission and the governments of developing countries to legitimise their actions by treating non-state actors as pawns.
The populations of the countries of the South themselves should be able to democratically appoint their representatives and organise themselves collectively through associations, trade unions and grassroots organisations. It is this process that we need to support by providing the structural aid needed to guarantee that non-state actors have the independence that is vital for dialogue and for the involvement of all strata in society. It is incumbent on European companies to stop banning trade union organisation and rights of association for workers and local people. On the contrary, they should encourage such activities. At present civil society is only recognised in the text of the Cotonou Agreement. It needs to come off the printed page and be put into practice!
When we revise the ALA Regulation, it is essential to include this aspect in our cooperation with the countries of Latin America and Asia, which would also make it possible to make funds available to non-state actors in those countries. Involving non-state actors in their governments' development strategy is essential to guaranteeing pluralism, freedom of expression and democracy, which underpin the European Union's missions throughout the world.
We are therefore pleased to welcome this report by Mr Howitt. It opens up important avenues that we must not fail to explore.
Mr President, although we welcome the Commission communication, I regret that it does not adequately reflect the fundamental principle - stated in Cotonou - of participation by non-state actors (NSAs). Support from the Commission for non-state actors must be ensured, especially in countries where such support is not provided by government agencies. In doing this, those NSA projects that already have a successful track record should, in the interests of continuity, remain under NSA management, thus averting any risk that EU funding will trickle away into government structures.
It has long been undisputed in the EU that civil society is an important pillar of its social development. The contributions made by civil society during the European Convention's negotiations on an EU constitution are a recent example of this. Yet the increasingly robust civil society in the ACP states had no chance of participating in the negotiations on the current Cotonou Agreement. This, in my view, is where the Commission wasted an opportunity.
The German Development Minister condescended to hold a joint press conference with a number of NGOs at the time, but she failed to give adequate support to civil society's direct participation in the negotiations. Of course, there are still some developing countries that deal with aid funds in a fairly arbitrary way. That is the flip-side of the developing countries' greater individual responsibility for the formulation of development policy, which is what we are seeking to achieve. Nonetheless, part of the balance can undoubtedly be restored by a strong civil society in the countries concerned.
It is hardly surprising that most governments in the ACP countries reject such demands. For many ACP governments, non-state actors are still synonymous with opposition. It is even more important, therefore, for the Commission to take this step in the right direction at last.
Mr President, ladies and gentlemen, I would like to start by congratulating Mr Howitt on a report which the Group of the European People's Party (Christian Democrats) and European Democrats can vote for almost without reservation, and the direction of which we endorse in principle. I would like to focus this evening on a group of non-state actors to whom the report does not give explicit credit. The report mainly refers to two categories of non-state actor: the trade unions, on the one hand, and private sector actors, on the other. It omits to mention one group of non-state actors which also meet the 'non-governmental organisation' criterion, by which I mean the independent political foundations. Being non-profit organisations, they cannot be categorised as non-state actors from business or industry. They are autonomous, even though their policy programmes are based on the political movements. In every case, however, they are non-governmental organisations. They are funded from within Europe. Their management and funding are subject to the most stringent financial controls and performance audits. They are established in most Member States and in a total of more than eighty countries worldwide, and they are recognised by the local partners.
Most importantly, the foundations cover a wide range of fields: poverty alleviation, good governance, pluralist democracy, human rights, promoting SMEs, 'green' business, rule-of-law structures, control of security forces, healthcare, education and training in developing countries, etc. They develop synergies and work with many partners, especially NGOs. Until now, these foundations have mainly relied on national sources of funding. However, various functions have now been defined at European level for which these foundations have been qualifying themselves worldwide for decades. They are therefore natural partners for the EU in fulfilling these tasks.
If the Konrad Adenauer Foundation or the Friedrich Ebert Foundation, for example, had not been present in a country such as Zimbabwe in recent years, many NGOs and civil society would have been without major partners to support their commitment to human rights, democracy and good governance. For this reason, the independent political foundations should also be given particular consideration in the present and, above all, in the future debate.
. Mr President, I should like to respond to Mr Nielson's statement that my explanatory memorandum gave false information about what development NGOs had said in relation to his own consultation arrangements. I do not regard Mr Nielson as someone who is thin-skinned, but I believe that statement did not do him justice. It may be true that Mr Howitt may be wrong, as may the NGOs, but is it not equally true that so might the Commission?
For the record, comments were properly made to me pointing out that there is insufficient NGO involvement in agenda preparation and presentation in the Commission's twice-yearly meetings with Brussels-based development NGOs. The NGOs I consulted are part of the public record. Indeed, I produced an appendix to my report that listed them and this was passed to the Commissioner's service. Perhaps, rather than rejecting the criticism, the Commissioner should reflect on why - if it is true - it might be that NGOs are saying something slightly different to him than they are saying to this Parliament. Good governance is surely an issue for all of us.
. Mr President, I made the effort of discussing this with Concord. We have an ongoing discussion about the preparation of our regular meetings with the development NGOs. This works well and happens regularly. Both sides in those discussions produced input - this is not dictated by one side. If they are grown up enough to discuss and criticise something they are unhappy with, they should do so directly. In any case, to say one thing to me and then some thing different to Mr Howitt shows there is a problem - not necessarily for me or for Mr Howitt. We need and are entitled to expect clarity in discussing things like this. I do not want to relate to something which is not up front and clear. We are entitled to expect better than that.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the debate on the report (A5-0209/2003) by Mr Miguel Angel Martínez Martínez, on behalf of the Committee on Development and Cooperation, on the 2001 Annual Report of the Commission to the Council and the European Parliament on EC development policy and the implementation of external assistance (COM(2002) 490 - C5-0607/2002 - 2002/2246(INI)).
Mr President, Commissioner, ladies and gentlemen, this is a report which should have been dealt with during the last part-session of Parliament - before the summer - since it was ready to be debated, and which had been produced principally by our Committee on Development and Cooperation, with opinions being produced by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Women's Rights and Equal Opportunities. In fact, our initial proposals were considerably improved by means of the proposals made by the rapporteurs Mrs Ursula Stenzel and Mrs Regina Bastos, respectively, and the text of the final resolution was approved unanimously, as I hope will be the case in tomorrow's vote.
Our report is an assessment of a document produced by the Commission which analyses the European Union's development policy and the execution of foreign aid during 2001. It should be pointed out at the outset that this is a very useful compendium of data and comments which are not available in any other form for easy consultation. The document describes in a reasonably clear way how the Commission spent the funds available to it during 2001, both in the field of development cooperation and with regard to humanitarian aid. This assessment is particularly important, above all, if we bear in mind that the European Union is the main donor in certain areas.
Our report, however, makes many critical observations, all in the best spirit and in the hope that in subsequent years the shortcomings and insufficiencies will be overcome. Furthermore, we take account of the fact that 2001 was still a time of transition, during which the details of the form to be taken by European policy in the areas we are interested in here, and the best mechanisms for implementing that policy, were defined.
Perhaps the most positive element, in Parliament's view, is the fact that the Commission's report very clearly reflects the same policy objectives that this House had recommended on repeated occasions: the achievement of the millennium development objectives, with particular emphasis on the eradication of poverty. Nevertheless, what is less clear is to what extent our actions - which are significant objectively - are contributing to bringing those objectives closer. Furthermore, what is demonstrated is that the complexity of the procedures - which are often excessively bureaucratic - means that, in certain regions and in the year under examination, the Commission was not able to spend a significant proportion of the resources available to it.
Another issue which remains in the air is the quest for greater efficiency in our actions by means of selecting more suitable interlocutors with whom to implement our actions. The participation of non-governmental organisations from our countries is often the determining factor in terms of our interventions achieving good results. In other cases, the cooperation we are able to lend to the United Nations and its specialised agencies on issues of development and humanitarian action appears to be very important.
More questionable is the work the Commission's delegations can carry out directly in the countries benefiting from our aid, undoubtedly as a result of the scandalous restrictions those delegations suffer in terms of personnel.
One of the criticisms which has been expressed most often in our debates relates to the fact that the report being assessed rather mixes up what is genuine development and humanitarian aid with what in 2001 was aid to candidate countries, preparing them for enlargement, and also action in the Balkans, which took up a significant proportion of the budgets available.
Of the conclusions of our resolution, there are one or two I would like to highlight: the first is Parliament's request - which is being repeated once again - that the European Development Fund (EDF) should be included within the European Union's ordinary budgets so that it becomes more transparent and subject to Parliament's control; the second is, in reality, our congratulations to the Commission - and more specifically the people responsible for our actions, both in development cooperation and in humanitarian aid.
We sincerely believe that, despite the criticisms made, there has been considerable progress in terms of what is done in these fields but, above all, we note that there is genuine concern to take stock, expose problems and to seek the participation of many - of Parliament as well, of course - in order to ensure that things are done better every day. That is why one of the recommendations we stress most in our resolution is that the Commission's 2001 report - with its attractive presentation - should be disseminated widely within the countries benefiting from our aid policies and also within our own states, reaching the administrations - and also local administrations, which are often closely involved in cooperation and humanitarian aid policies - and, in particular, the NGOs, which are indispensable and wonderful partners in this work by the European Union.
Thank you, Mr President, and thank you also to the Members who helped me in the production of this report. Thank you also to the people responsible within the Commission, who showed great willingness to help us, clarifying issues and replying to our questions. Thank you, finally, to the officials of the Committee on Development and Cooperation and those of my group, the Group of the Party of European Socialists, who cooperated with me generously and very effectively throughout the production of our report.
. Mr President, despite the improvements cited, the 2001 report is still by no means a perfect one. We are learning year by year. We started with a very difficult background.
I have stated a number of times - some thought it was a bad joke - that the main reason why we are so bad as regards informing the public about what we do in development cooperation is that we do not know what we are doing. The truth is that statistically speaking, we are very far behind in our reporting and the whole mechanics of the system. We did not have an annual report that presented, across the board, a picture of what the Commission was doing in this area. This was a very big problem a few years ago. So, getting started was very important.
I am pleased to inform you that the 2002 report is just about to be published. In fact we sent it today to Parliament and the Council. Even though preparations for it had to be launched at the end of last year, it takes into account many of the recommendations made by your rapporteur, such as more analysis on the effectiveness of aid follow-up to Monterrey and Johannesburg, more statistical information permitting a comparison among the regions, and an executive summary. So, as you will see from the new report, we really are trying to improve it.
I should like to stress that production of this kind of report is a complex process. First of all, it addresses many different audiences. On the one hand, it is an important management tool for our own institutions. On the other, it is a public information instrument. Following this dual purpose, there are conflicting demands. We have to fulfil our obligations on a number of regulations, resolutions and so on concerning reporting. For that reason we had to include a lot of detail. At the same time, it should be easy to read, without too much technical jargon.
All in all we are happy that we have done it although we are not yet totally happy with the quality of it. The great help we get from Parliament and the feedback from this good report by Mr Martínez Martínez is, from our point of view, one way of continuing to improve the standard.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.45 p.m.)
The report calls upon the Commission to waste no time in renegotiating the fisheries agreement between Greenland and the EU. This means that the EU would acquire greater influence over Greenland's economy.
The report proposes that the agreement be revised right now and that those elements of the agreement not directly related to fisheries, that is to say the extra money received by Greenland, be transferred to another arrangement, namely the structural fund.
The June Movement is unable to vote in favour of the report, since it would place a major part of the decision-making concerning Greenland's development into the hands of the EU's development funds - a process that the June Movement is unable to support.
. (FR) Where European Union law exists, the Member States, who are supposed to enforce it, ride roughshod over it. This is acknowledged by this report, at the same time as it blandly speculates what legal bases might make it possible for adherence to it to be compelled. The members of this union of states, obliged to join together, but competing with one another in order to defend their own bourgeoisies, apply Community law only in so far as their big businesses and major industries find it convenient for them to do so.
Although the rapporteur makes reference to the steps taken by the European Court of Justice in support of Community law, the same Court is incapable of preventing the law of the jungle from being the only law that prevails in this competitive society. The most it will be able to do, then, is to make the smallest European powers comply with a few rules, whilst grovelling before the larger ones as it has always done.
I would like to start by stressing the need for a regular report of this kind and the importance thereof so that we can constantly improve the situation of the fundamental rights of the European citizens. It is essential that we develop strategies promoting equal access for all to fundamental rights such as education, healthcare and culture and to a permanent job and housing.
Europe is more than just a geographical and historical entity with expanding borders. It is, first and foremost, a community of people bound by shared values which has been shaped over the course of time by its political, economic and spiritual history.
I do not feel that the report reflects or upholds certain values of our European civilisation. I believe that imposing a particular set of moral values on the entire European Union is contrary to the principle of respect for diversity, which is, moreover, enshrined at the very heart of European integration and in the Charter of Fundamental Rights. Local cultures and different ways of living must not be destabilised.
Each of our countries has its own history and perspective, which are, of course, different, having been shaped by countless different experiences. We owe it to ourselves to respect them, for our cultural and religious diversity enriches us.
(Written declaration abbreviated in accordance with Article 120(7) of the Rules of Procedure)